Exhibit 10.13
COFFEYVILLE MASTER SERVICE AGREEMENT
THIS COFFEYVILLE MASTER SERVICE AGREEMENT (this “Agreement”) is dated as of
February 19, 2020 but effective as of January 1, 2020 (the “Effective Date”) by
and between Coffeyville Resources Refining & Marketing, LLC, a Delaware limited
liability company (“CRRM”), and Coffeyville Resources Nitrogen Fertilizers, LLC,
a Delaware limited liability company (“CRNF”). CRRM and CRNF are referred to
individually as a “Party” and collectively as the “Parties”.
RECITALS
WHEREAS, CRRM owns and operates a petroleum refinery located at Coffeyville,
Kansas, which refinery is shown on Schedule A (including any additions or other
modifications made thereto from time to time, and which are collectively
referred to herein as the “Refinery”);
WHEREAS, CRNF owns and operates a nitrogen fertilizer complex located adjacent
to the Refinery, shown on Schedule B (including any additions or other
modifications made thereto from time to time, and which are collectively
referred to herein as the “Fertilizer Plant”);
WHEREAS, CRRM and CRNF entered into that certain Amended and Restated Cross
Easement Agreement made as of April 13, 2011 pursuant to which CRRM and CRNF
granted to each other certain non-exclusive easements and rights of use upon
real property located in Montgomery County, Kansas and owned by either Party
(the “Cross Easement Agreement”);
WHEREAS, CRRM and CRNF entered into that certain Hydrogen Purchase and Sale
Agreement effective as of January 1, 2017 pursuant to which CRRM agreed to sell
and CRNF agreed to purchase a fixed volume of Hydrogen per month produced by the
Refinery (the “Hydrogen Sale Agreement”);
WHEREAS, CRRM and CRNF entered into that certain Raw Water and Facilities
Sharing Agreement effective as of October 25, 2007 pursuant to which CRRM and
CRNF agreed to share the benefits and costs of various water rights and
facilities set forth in the agreement (the “Raw Water and Facilities Sharing
Agreement”);
WHEREAS, CRRM and CRNF entered into that certain Coke Supply Agreement effective
as of October 25, 2007 pursuant to which CRRM agreed to provide Coke to CRNF
(the “Coke Supply Agreement”);
WHEREAS, CRRM and CRNF entered into that certain Second Amended and Restated
Feedstock and Shared Services Agreement, as amended, effective as of January 1,
2017 by which CRRM and CRNF agreed to share access to certain structures and
property as well as provide each other with certain feedstocks and services (the
“Feedstock and Shared Services Agreement”);
WHEREAS, CRRM and CRNF entered into that certain Amended and Restated Lease
Agreement (South Administration, Laboratory and Oil and Chemical Storage
Buildings), effective as of April 13, 2011 pursuant to which CRRM leases certain
property to CRNF (the “Lease” and, collectively with the Cross Easement
Agreement, Hydrogen Sale Agreement, Raw Water and Facilities Sharing Agreement,
Coke Supply Agreement and Feedstock and Shared Services Agreement, each a
“Service Agreement” and together, the “Service Agreements”);
WHEREAS, CRRM, in each applicable case as Service Recipient or Service Provider,
wishes to continue to provide or obtain from CRNF, in each applicable case as
Service Recipient or Service
1

--------------------------------------------------------------------------------



Provider, the services that were provided or obtained under the Service
Agreements, and CRNF, in each applicable case as Service Recipient or Service
Provider, wishes to continue to provide or obtain the same to and from CRRM;
WHEREAS, CRRM and CRNF, in order to aid the provision and administration of the
Services, seek to terminate the Service Agreements and replace the Service
Agreements with the terms and provisions of this Agreement; and
WHEREAS, all such services are necessary for the operation of each Service
Recipient’s business, and each Service Recipient desires to utilize such
services so as to better carry on the operation of its business.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Parties, intending to be legally bound hereby, covenant and agree
as follows:
AGREEMENT
1.SERVICES.
(a)The services provided under this Agreement (the “Services”) are described in
Exhibits A-F attached hereto and incorporated herein, which exhibits may be
updated and added to from time to time by written agreement between the Parties
(collectively, the “Statements of Service” and each, a “Statement of Service”).
(b)Each Party hereby engages the other Party as its Service Provider to provide
the Services, and Service Provider, as requested by Service Recipient, hereby
agrees to render the Services to Service Recipient.
(c)The Parties hereby agree that in discharging its obligations hereunder,
Service Provider may engage any of its Affiliates or other Persons to perform
the Services (or any part of the Services) on its behalf and that the
performance of the Services (or any part of the Services) by any such Affiliate
or other Person shall be treated as if Service Provider performed such Services
itself. No such delegation by Service Provider to Affiliates or other Persons
shall relieve Service Provider of its obligations hereunder.
2.CHARGE FOR SERVICES.
(a) Service Recipient will pay Service Provider fees for the Services as set
forth in the Statements of Service or as otherwise mutually agreed between the
Parties (the “Payment Amount”).
(b) Services which are provided under other agreements and not superseded by the
Statements of Service between CRRM and CRNF shall not be part of this Agreement.
For the avoidance of doubt, any secondment or other charges related to personnel
costs incurred in connection with the Services will be subject to that certain
Master Services Agreement, dated as of February 19, 2020, but effective as of
January 1, 2020, by and among CVR Services, LLC, as service provider, and the
other entities party thereto.
3.REPORTS AND PAYMENTS.
(a)During the term of this Agreement, Service Provider shall send an invoice to
Service Recipient at the end of the second month of each calendar quarter (or as
otherwise mutually agreed
2

--------------------------------------------------------------------------------



between the Parties) specifying the Payment Amount for Services provided
pursuant to this Agreement or any Statement of Service. Service Provider shall
make available to Service Recipient, upon its reasonable request (and no more
than quarterly), the calculations and other work papers supporting the charges
to Service Recipient.
(b)Service Recipient shall pay the amount of any invoice within 30 days after
the date of the invoice in immediately available funds or as otherwise agreed
between Service Provider and Service Recipient. Payment shall be in US Dollars,
unless otherwise agreed by Service Provider and Service Recipient. Any
undisputed past due amounts will bear interest at the Default Rate.
(c)Notwithstanding the foregoing, CRRM may setoff any Payment Amounts owed to
CRNF pursuant to Section 4(b) against any Payment Amount owed by CRNF to CRRM
pursuant to Section 4(b), and CRNF may setoff any Payment Amount owed to CRRM
pursuant to Section 4(b) against any Payment Amount owed by CRRM to CRNF
pursuant to Section 4(b), such that either CRRM or CRNF is making a net payment
to the other Party in full satisfaction of the amount each Party owes to the
other Party pursuant to Section 4(b).
(d)SERVICE RECIPIENT MAY, WITHIN 30 DAYS AFTER RECEIPT OF A CHARGE FROM SERVICE
PROVIDER, TAKE WRITTEN EXCEPTION TO SUCH CHARGE, ON THE GROUND THAT THE SAME WAS
NOT A REASONABLE COST INCURRED BY SERVICE PROVIDER OR ITS AFFILIATES IN
CONNECTION WITH THE SERVICES. SERVICE RECIPIENT WILL NEVERTHELESS PAY IN FULL
WHEN DUE THE FULL PAYMENT AMOUNT OWED TO SERVICE PROVIDER. SUCH PAYMENT SHALL
NOT BE DEEMED A WAIVER OF THE RIGHT OF SERVICE RECIPIENT TO RECOUP ANY CONTESTED
PORTION OF ANY AMOUNT SO PAID. HOWEVER, IF THE AMOUNT AS TO WHICH SUCH WRITTEN
EXCEPTION IS TAKEN, OR ANY PART THEREOF, IS ULTIMATELY DETERMINED NOT TO BE A
REASONABLE COST INCURRED BY SERVICE PROVIDER IN CONNECTION WITH ITS PROVIDING
THE SERVICES HEREUNDER, SUCH AMOUNT OR PORTION THEREOF (AS THE CASE MAY BE) WILL
BE REFUNDED BY SERVICE PROVIDER TO SERVICE RECIPIENT TOGETHER WITH INTEREST
THEREON AT THE DEFAULT RATE DURING THE PERIOD FROM THE DATE OF PAYMENT BY
SERVICE RECIPIENT TO THE DATE OF REFUND BY SERVICE PROVIDER.
4.STANDARDS OF PERFORMANCE. Service Provider agrees to utilize ordinary care and
diligence in rendering the Services provided for under this Agreement and to
perform such Services in accordance with recognized practice in the industry.
Without limiting the generality of any other provision hereof, it is not the
intent of Service Provider or its Affiliates to render professional advice or
opinions, whether with regard to tax, legal, treasury, finance, intellectual
property, environmental, health and safety, employment or other matters; Service
Recipients shall not rely on any Service rendered by or on behalf of Service
Provider or its Affiliates for such professional advice or opinions; and
notwithstanding a Service Recipient’s receipt of any proposal, recommendation or
suggestion in any way relating to tax, legal, treasury, finance, intellectual
property, environmental, health and safety, employment or any other subject
matter, such Service Recipient shall seek all third-party professional advice
and opinions as it may desire or need, and, in any event such Service Recipient
shall be solely responsible for and assume all risks associated with the
Services, except to the limited extent set forth herein.
5.NON-EXCLUSIVITY. The Parties agree expressly that this Agreement shall be
non-exclusive with respect to each Party and that, accordingly, (a) Service
Provider may from time to time render
3

--------------------------------------------------------------------------------



similar advice and services to other companies; and (b) Service Recipient may
from time to time retain similar services from other parties.
6.CONFIDENTIALITY.
(a) Service Recipient and Service Provider each acknowledge and agree that all
documents, instruments, records, reports and information (regardless of how
embodied or conveyed) which are received from the other Party during the Term
(collectively, “Confidential Information”) are highly confidential and shall be
maintained in strict confidence. Accordingly, each of Service Recipient and
Service Provider agrees that it shall not, at any time during or after the
expiration of this Agreement, use in a manner unauthorized by the disclosing
Party, any Confidential Information of the disclosing Party or, without the
prior written consent of the disclosing Party, directly or indirectly disclose
any such Confidential Information to any other Person, other than to any
Affiliate, provided that the receiving Party shall require the same agreement
from such Affiliate to whom Confidential Information is disclosed
(b) The term “Confidential Information” does not include any data or information
which the receiving Party can establish is already known to the receiving Party
at the time it was initially disclosed to the receiving Party. Furthermore, the
term “Confidential Information” does not include any data or information which
before being divulged by the receiving Party, the receiving Party can establish
(i) has become generally known to the public through no wrongful act of the
receiving Party or breach of its obligations under this Agreement; (ii) has been
rightfully received by the receiving Party from a third party without
restriction on disclosure and without, to the knowledge of the receiving Party,
a breach of an obligation of confidentiality running directly or indirectly to
the disclosing Party; or (iii) has been approved for release by a written
authorization by the disclosing Party.
(c) In the event that the receiving Party is legally requested or required (by
oral questions, interrogatories, requests for information or documents,
subpoena, civil investigative demand or similar process, or, in the opinion of
counsel for such Party, by federal or state securities or other statutes,
regulations, or laws) to disclose any Confidential Information, such Party
shall, to the extent practicable without violation of applicable legal
requirements, promptly notify the disclosing Party of such requests or
requirement prior to disclosure so that the disclosing Party may, at its
expense, seek an appropriate protective order and/or waive compliance with the
terms of this Agreement.
7.INDEMNIFICATION. Service Recipient shall indemnify, reimburse, defend and hold
harmless Service Provider, its Affiliates and their respective successors and
permitted assigns, together with their respective current and future employees,
officers, members, managers, directors, agents and representatives (collectively
the “Indemnified Parties”), from and against all losses, costs, damages,
injuries, taxes, penalties, interests, expenses, obligations, claims and
liabilities (joint or severable) of any kind or nature whatsoever, including for
injury, sickness, disease or death to employees or other persons (collectively
“Losses”) that are incurred by such Indemnified Parties in connection with,
relating to or arising out of (i) the breach of any term or condition of this
Agreement, or (ii) the performance of any Services hereunder; provided, however,
that Service Recipient shall not be obligated to indemnify, reimburse, defend or
hold harmless any Indemnified Party for any Losses incurred by such Indemnified
Party in connection with, relating to or arising out of:
(a) the gross negligence, willful misconduct, bad faith or reckless disregard of
such Indemnified Party in the performance of any Services hereunder; or
(b) fraudulent or dishonest acts of such Indemnified Party with respect to
Service Recipient.
4

--------------------------------------------------------------------------------



Service Recipient’s obligation to indemnify, defend, reimburse and hold the
Indemnified Parties harmless shall extend to and include, but not be limited to,
claims, demands, judgments, liabilities and expenses resulting from the personal
injury, sickness, disease or death of any persons, regardless of whether Service
Recipient has paid the person under the provisions of any workers’ compensation
statute or law, or other similar federal or state legislation for the protection
of employees.
The rights of any Indemnified Party referred to above are in addition to any
rights that such Indemnified Party otherwise has at law or in equity. Without
the prior written consent of Service Recipient, no Indemnified Party may settle,
compromise or consent to the entry of any judgment in, or otherwise seek to
terminate any, claim, action, proceeding or investigation in respect of which
indemnification could be sought hereunder unless (A) such Indemnified Party
indemnifies Service Recipient from any liabilities arising out of such claim,
action, proceeding or investigation, (B) such settlement, compromise or consent
includes an unconditional release of Service Recipient and any Indemnified Party
from all liability arising out of such claim, action, proceeding or
investigation and (C) the parties involved agree that the terms of such
settlement, compromise or consent remain confidential, except to the extent
disclosure is required by law, legal process, order of court or pursuant to any
government agency or security exchange. In the event that indemnification is
provided for under any other agreements between Service Provider or any of its
Affiliates and Service Recipient or any of its Affiliates, and such
indemnification is for any particular Losses, then such indemnification (and any
limitations thereon) as provided in such other agreement applies as to such
particular Losses and will supersede and be in lieu of any indemnification that
would otherwise apply to such particular Losses under this Agreement.
In the event that any indemnity provisions of this Agreement are contrary to the
law governing this Agreement, then the indemnity obligations applicable
hereunder will be construed to be to the fullest extent allowed by applicable
law.
8.EXPRESS NEGLIGENCE. EXCEPT AS OTHERWISE EXPRESSED HEREIN, THE INDEMNITY,
RELEASES AND LIMITATIONS ON DAMAGES, RECOURSE AND LIABILITIES IN THIS AGREEMENT
(INCLUDING SECTION 7) ARE INTENDED TO BE ENFORCEABLE AGAINST THE PARTIES IN
ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE HEREOF, REGARDLESS OF CAUSE.
9.LIMITATION OF DUTIES AND LIABILITIES. The relationship of Service Provider to
Service Recipient pursuant to this Agreement is as an independent contractor and
nothing in this Agreement shall be construed to impose on Service Provider or
its Affiliates, or on any of their respective successors and permitted assigns,
or on their respective employees, officers, members, managers, directors, agents
and representatives (each, a “Service Provider Party”), an express or implied
fiduciary duty. No Service Provider Party shall be liable for, and Service
Recipient shall not take, or permit to be taken, any action against any Service
Provider Party to hold such Service Provider Party liable for, (a) any error of
judgment or mistake of law or for any liability or loss suffered by Service
Recipient in connection with the performance of any Services under this
Agreement, except for a liability or loss resulting from gross negligence,
willful misconduct, bad faith or reckless disregard in the performance of the
Services, or (b) any fraudulent or dishonest acts with respect to Service
Recipient. In no event, whether based on contract, indemnity, warranty, tort
(including negligence), strict liability or otherwise, shall any Service
Provider Party be liable for loss of profits or revenue or special, incidental,
exemplary, punitive or consequential damages; provided, however, that the
foregoing limitation does not preclude recourse to any insurance coverage
maintained by the Parties pursuant to the requirements of this Agreement or
otherwise.
5

--------------------------------------------------------------------------------



10.TERM OF AGREEMENT/TERMINATION. This Agreement shall be effective from the
Effective Date and shall continue in effect until terminated in accordance with
the terms of this Section 10 (the “Term”). This Agreement shall automatically
terminate without any further action by any Party (a) immediately prior to the
time at which either Party ceases to be under common control (measured with
respect to indirect equity ownership or, in the case of CRNF, ownership of CVR
GP, LLC) with the other Party or (b) at such time that all Services and all
Statements of Service have been terminated in accordance with the terms set
forth therein (including any amendments thereto). The Parties may agree to
terminate a particular Statement of Service, without terminating the remaining
Statements of Service or this Agreement, by (i) written agreement of the Parties
or (ii) pursuant to the terms of a particular Statement of Service.
11.INSURANCE.
(a) During the Term, the Parties will each carry the minimum insurance described
below.
(i) Workers’ compensation with no less than the minimum limits as required by
applicable law.
(ii) Employer’s liability insurance with not less than the following minimum
limits: (A) bodily injury by accident - $1,000,000 each accident; (B) bodily
injury by disease - $1,000,000 each employee; and (C) bodily injury by disease -
$1,000,000 policy limit.
(iii) Commercial general liability insurance covering liability from premises,
operations, independent contractor, property damage, bodily injury, personal
injury, products, completed operations and liability assumed under an insured
contract, all on an occurrence basis, with limits of liability of not less than
$1,000,000 combined single limits.
(iv) Automobile liability insurance, on each and every unit of automobile
equipment, whether owned, non-owned, hired, operated, or used by the Insuring
Party or their employees, agents, contractors and/or their subcontractors
covering injury, including death, and property damage, in an amount of not less
than $1,000,000 per accident.
(v) Umbrella or excess liability insurance in the amount of $10,000,000 covering
the risks and in excess of the limits set for in Section 11(a)(ii), 11(a)(iii)
and 11(a)(iv) above.
(b) Each Party will abide by the following additional insurance requirements
with respect to all insurance policies required by Section 11(a), as follows:
(i) All insurance policies purchased and maintained in compliance with Section
11(a)(iii), 11(a)(iv), and 11(a)(v) by one Party (the “Insuring Party”), as well
as any other excess and/or umbrella insurance policies maintained by the
Insuring Party, will name the other Party and their collective directors,
officers, partners, members, managers, general partners, agents, and employees
as additional insureds, with respect to any claims related to losses caused by
the Insuring Party’s business activities or premises. Those policies referred to
in Section 11(a)(iii) will be endorsed to provide that the coverage provided by
the Insuring Party’s insurance carriers will always be primary coverage and
non-contributing with respect to any insurance carried by the other Party with
respect to any claims related to liability or losses caused by the Insuring
Party’s business activities or premises.
6

--------------------------------------------------------------------------------



(ii) Those policies referred to in Section 11(a), and in Section 11(b)(v), will
be endorsed to provide that underwriters and insurance companies of the Insuring
Party will not have any right of subrogation against the other Party or any of
such other Party’s directors, officers, members, managers, general partners,
agents, employees, contractors, subcontractors, or insurers.
(iii) Those policies referred to in Section 11(a) will be endorsed to provide
that 30 days prior written notice be given to the other Party in the event of
cancellation, no-payment of premium, or material change in the policies.
(iv) Each Party will furnish the other, prior to the commencement of any
operations under this Agreement, with a certificate or certificates, properly
executed by its insurance carrier(s), showing all the insurance described in
Section 11(a) to be in full force and effect.
(v) Each Party will be responsible for its own property and business
interruption insurance.
(vi) Notwithstanding the foregoing, the Parties acknowledge and agree that the
insurance required by this Agreement may be purchased and maintained jointly by
the Parties or their affiliates. If such insurance is purchased and maintained
jointly and each Party is a named insured thereunder, then the requirements of
Section 11(b)(i) through 11(b)(v) will be deemed waived by the Parties.
12.DISPUTES.
(a)The Parties will in good faith attempt to resolve promptly and amicably any
dispute between the Parties arising out of or relating to this Agreement (each a
“Dispute”) pursuant to the terms of this Section 12. The Parties will first
submit the Dispute to a representative appointed by each of the Parties, who
will then meet within 15 days to resolve the Dispute. If the Dispute has not
been resolved within 45 days after the submission of the Dispute to such
representatives, the Dispute will be submitted to a mutually agreed non-binding
mediation. The costs and expenses of the mediator will be borne equally by the
Parties, and the Parties will pay their own respective attorneys’ fees and other
costs. If the Dispute is not resolved by mediation within 90 days after the
Dispute is first submitted to the representatives appointed by each Party as
provided above, then the Parties may exercise all available remedies.
(b)The Parties acknowledge that they or their respective affiliates contemplate
entering or have entered into various additional agreements with third parties
that relate to the subject matter of this Agreement and that, as a consequence,
Disputes may arise hereunder that involve such third parties (each a
“Multi-Party Dispute”). Accordingly, the Parties agree, with the consent of such
third parties, that any such Multi-Party Dispute, to the extent feasible, shall
be resolved by and among all the interested parties consistent with the
provisions of this Section 12.
13.FORCE MAJUERE. Neither Party shall be liable to the other for failure of or
delay in performance hereunder (except for the payment of amounts due hereunder)
to the extent that the failure or delay is due to Force Majeure. Performance
under this Agreement shall be suspended (except for the payment of amounts due
hereunder) during the period of Force Majeure to the extent made necessary by
the Force Majeure. No failure of or delay in performance pursuant to this
Section 13 shall operate to extend the term of this Agreement. Performance under
this Agreement shall resume to the extent made possible by the end or
amelioration of the Force Majeure event. Upon the occurrence of any event of
Force Majeure, the Party claiming Force Majeure shall notify the other Party
promptly in writing of such
7

--------------------------------------------------------------------------------



event and, to the extent possible, inform the other Party of the expected
duration of the Force Majeure event and the performance to be affected by the
event of Force Majeure under this Agreement. Each Party shall designate a person
with the power to represent such Party with respect to the event of Force
Majeure. The Party claiming Force Majeure shall use commercially reasonable
efforts, in cooperation with the other Party and such Party’s designee, to
diligently and expeditiously end or ameliorate the Force Majeure event. In this
regard, the Parties shall confer and cooperate with one another in determining
the most cost-effective and appropriate action to be taken. If the Parties are
unable to agree upon such determination, the matter shall be determined by
dispute resolution in accordance with Section 12.
14.NOTICES. All notices, offers, acceptances, waivers and other communications
under this Agreement shall be in writing and shall be deemed to have been given
and received (i) upon receipt when delivered by hand, (ii) upon transmission, if
sent by electronic mail transmission (in each case with receipt verified by
electronic confirmation), or (iii) one business day after being sent by
overnight courier or express delivery service; provided, that in each case the
notice or other communication is sent to the address, electronic mail address
set forth beneath the name of such Party below (or to such other address or
electronic mail address as such Party shall have specified in a written notice
given to the other Parties hereto):
(a)If to CRRM:
Coffeyville Resources Refining & Marketing, LLC
400 N. Linden St., P.O. Box 1566
Coffeyville, Kansas 67337
Attention: Vice President, Refinery General Manager
With a copy to:
Coffeyville Resources Refining & Marketing, LLC
2277 Plaza Drive, Suite 500
Sugar Land, Texas 77479
Attention: Office of the General Counsel
Email: LegalServices@CVREnergy.com
(b)If to CRNF:
Coffeyville Resources Nitrogen Fertilizers, LLC
710 E. Martin St., P.O. Box 5000
Coffeyville, Kansas 67337
Attention: Vice President, Facility General Manager
With a copy to:
Coffeyville Resources Nitrogen Fertilizers, LLC
2277 Plaza Drive, Suite 500
Sugar Land, Texas 77479
Attention: Office of the General Counsel
Email: LegalServices@CVREnergy.com
15.ASSIGNMENT. This Agreement and all of the provisions hereof shall be binding
upon and inure to the benefit of each of the Parties hereto and their respective
successors and permitted assigns.
8

--------------------------------------------------------------------------------



Neither of the Parties may assign this Agreement or any rights, benefits or
obligations set forth herein without the prior written consent of the other
Party.
16.ENTIRE AGREEMENT. This Agreement, together with all Schedules, Exhibits and
Annexes hereto, sets forth the entire agreement of the Parties and supersedes
all prior representations, agreements and understandings, oral or written,
between the Parties with respect to the matters contained herein. The Parties
agree that all prior agreements between the Parties are hereby terminated to the
extent they relate to Services. For the avoidance of doubt, the Parties agree
that each of the Service Agreements is hereby terminated in its entirety.
17.MODIFICATION AND AMENDMENT. This Agreement may be modified or amended only by
a writing that is signed by both Parties and which expresses an intention to
modify or amend this Agreement.
18.NO THIRD PARTY BENEFICIARIES. The Parties each acknowledge and agree that
there are no third party beneficiaries, including any employees of CRRM or CRNF,
having rights under or with respect to this Agreement.
19.INDEPENDENT CONTRACTORS. The Parties acknowledge and agree that neither
Party, by reason of this Agreement, shall be an agent, employee or
representative of the other with respect to any matters relating to this
Agreement, unless specifically provided to the contrary in writing by the other
Party. This Agreement shall not be deemed to create a partnership or joint
venture of any kind between CRRM and CRNF.
20.ANCILLARY DOCUMENTATION, AMENDMENTS AND WAIVER. The Parties may, from time to
time, use purchase orders, acknowledgments or other instruments to order,
acknowledge or specify delivery times, suspensions, quantities or other similar
specific matters concerning the Agreement or relating to performance hereunder,
but the same are intended for convenience and record purposes only and any
provisions which may be contained therein are not intended to (nor shall they
serve to) add to or otherwise amend or modify any provision of this Agreement,
even if signed or accepted on behalf of either Party with or without
qualification. This Agreement may not be amended, modified or waived except by a
writing signed by all parties to this Agreement that specifically references
this Agreement and specifically provides for an amendment, modification or
waiver of this Agreement. No waiver of or failure or omission to enforce any
provision of this Agreement or any claim or right arising hereunder shall be
deemed to be a waiver of any other provision of this Agreement or any other
claim or right arising hereunder.
21.CONSTRUCTION AND SEVERABILITY. Every covenant, term and provision of this
Agreement shall be construed simply according to its fair meaning and in
accordance with industry standards and not strictly for or against either Party.
Each Party represents and acknowledges that it has had the opportunity to
discuss and review the terms of this Agreement with counsel, and that they are
freely and voluntarily entering into this Agreement in exchange for the benefits
provided herein. Every provision of this Agreement is intended to be severable.
If any term or provision hereof is illegal or invalid for any reason whatsoever,
such illegality or invalidity shall not affect the validity or legality of the
remainder of this Agreement.
22.WAIVER. The waiver by either Party of any breach of any term, covenant or
condition contained in this Agreement shall not be deemed to be a waiver of such
term, covenant or condition or of any subsequent breach of the same or of any
other term, covenant or condition contained in this
9

--------------------------------------------------------------------------------



Agreement. No term, covenant or condition of this Agreement will be deemed to
have been waived unless such waiver is in writing.
23.GOVERNING LAW AND VENUE. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES OF SAID STATE. THE PARTIES AGREE THAT ANY ACTION BROUGHT IN
CONNECTION WITH THIS AGREEMENT MAY BE MAINTAINED IN ANY COURT OF COMPETENT
JURISDICTION LOCATED IN HOUSTON, TEXAS, AND EACH PARTY AGREES TO SUBMIT
PERSONALLY TO THE JURISDICTION OF ANY SUCH COURT AND HEREBY WAIVES THE DEFENSES
OF FORUM NON-CONVENIENS OR IMPROPER VENUE WITH RESPECT TO ANY ACTION BROUGHT IN
ANY SUCH COURT IN CONNECTION WITH THIS AGREEMENT.
24.COUNTERPARTS. This Agreement may be executed in one or more counterparts, any
one of which may be by facsimile, and all of which taken together shall
constitute one and the same instrument. The exchange of copies of this Agreement
and of signature pages by electronic transmission, including by electronic mail
in portable document format (“.pdf”), or by any other electronic means intended
to preserve the original graphic and pictorial appearance of a document, or by a
combination of such means, shall constitute effective execution and delivery of
this Agreement as to the Parties and may be used in lieu of an original
Agreement for all purposes. Signatures of the Parties transmitted by facsimile
or other electronic transmission shall be deemed to be original signatures for
all purposes.
25.ATTORNEY-CLIENT PRIVILEGE. In connection with the Services, no Party waives,
or shall be construed to have waived, the attorney-client, attorney work product
or similar privileges and protections, and such privileges and protections are
hereby extended to and shared between Service Provider and Service Recipients in
all respects.
26.DEFINITIONS.
(a) “Affiliate” means with respect to any Person, any other Person that directly
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such specified Person. For purposes of this
definition, “control” when used with respect to any Person means the power to
direct the management and policies of such Person, directly or indirectly,
through the ownership of voting securities, by contract or otherwise (provided
that, solely for purposes of this Agreement, CRNF shall not be deemed an
Affiliate of CRRM). Moreover, when referring to CRRM, the term “Affiliate” shall
include only CVR Energy, Inc. and its wholly-owned subsidiaries, and when
referring to CRNF, the term “Affiliate” shall include only CVR Partners, LP and
its wholly-owned subsidiaries.
(b) “Agreement” has the meaning set forth in the preamble.
(c) “Coke Supply Agreement” has the meaning set forth in the Recitals.
(d) “Confidential Information” has the meaning set forth in Section 6(a).
(e) “CRNF” has the meaning set forth in the preamble.
(f) “CRNF Representative” means the plant manager of the Fertilizer Plant or
such other person as is designated in writing by CRNF.
10

--------------------------------------------------------------------------------



(g) “Cross Easement Agreement” has the meaning set forth in the Recitals.
(h) “CRRM” has the meaning set forth in the preamble.
(i) “CRRM Representative” means the plant manager of the Refinery or such other
person as is designated in writing by CRRM.
(j) “Default Rate” means an interest rate (which in no event will be higher than
the rate permitted by applicable law) equal to 300 basis points over LIBOR.
(k) “Dispute” has the meaning set forth in Section 12(a).
(l) “Effective Date” has the meaning set forth in the preamble.
(m) “Feedstock and Shared Services Agreement” has the meaning set forth in the
Recitals.
(n) “Fertilizer Plant” has the meaning set forth in the Recitals.
(o) “Force Majeure” means war (whether declared or undeclared); fire, flood,
lightning, earthquake, storm, tornado, or any other act of God; strikes,
lockouts or other labor difficulties; unplanned plant outages; civil
disturbances, riot, sabotage, terrorist act, accident, any official order or
directive, including with respect to condemnation, or industry-wide requirement
by any governmental authority or instrumentality thereof, which, in the
reasonable judgment of the Party affected, interferes with such Party’s
performance under this Agreement; any inability to secure necessary materials
and/or services to perform under this Agreement, including, but not limited to,
inability to secure materials and/or services by reason of allocations
promulgated by governmental agencies; or any other contingency beyond the
reasonable control of the affected Party, which interferes with such Party’s
performance under this Agreement.
(p) “Hydrogen Sale Agreement” has the meaning set forth in the Recitals.
(q) “Indemnified Parties” has the meaning set forth in Section 7.
(r) “Insuring Party” has the meaning set forth in Section 11(b)(i).
(s) “Losses” has the meaning set forth in Section 7.
(t) “Multi-Party Dispute” has the meaning set forth in Section 12(b).
(u) “Party” has the meaning set forth in the preamble.
(v) “Payment Amount” has the meaning set forth in Section 2(a).
(w) “Person” means an individual, corporation, partnership, joint venture,
trust, limited liability company, unincorporated organization or other entity.
(x) “Raw Water and Facilities Sharing Agreement” has the meaning set forth in
the Recitals.
11

--------------------------------------------------------------------------------



(y) “Refinery” has the meaning set forth in the Recitals.
(z) “Representative” means each of the CRNF Representative and CRRM
Representative.
(aa) “Service Agreement” has the meaning set forth in the Recitals.
(bb) “Service Provider” means CRRM or CRNF, to the extent it is providing the
Services to the other Party.
(cc) “Service Provider Party” has the meaning set forth in Section 9.
(dd) “Service Recipient” means CRRM or CRNF, to the extent it is receiving the
Services from the other Party.
(ee) “Services” has the meaning set forth in Section 1(a).
(ff) “Statement of Services” has the meaning set forth in Section 1(a).
(gg) “Term” has the meaning set forth in Section 10.
[Remainder of page intentionally left blank. Signature page follows.]





12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
COFFEYVILLE RESOURCES REFINING & MARKETING, LLC






By: /s/ Brent Traxel 
        Name: Brent Traxel
        Title: Vice President, Refinery General Manager




COFFEYVILLE RESOURCES NITROGEN FERTILIZERS, LLC






By: /s/ Neal Barkley 
        Name: Neal Barkley
        Title: Vice President, Facility General Manager



Signature Page to Coffeyville Master Service Agreement

--------------------------------------------------------------------------------

Schedule A
SCHEDULE A
REFINERY
a1013cvilerstep10masti2.gif [a1013cvilerstep10masti2.gif]

Schedule A

--------------------------------------------------------------------------------

Schedule B
SCHEDULE B
FERTILIZER PLANTimage21.gif [image21.gif]



Schedule B

--------------------------------------------------------------------------------

Exhibit A
EXHIBIT A
CROSS EASEMENTS
CRNF is the owner of certain real property located in Montgomery County, Kansas,
as legally described on Annex A to this Exhibit A (the “Fertilizer Parcel”), and
CRRM is the owner of certain real property located in Montgomery County, Kansas,
as legally described on Annex B to this Exhibit A (the “Refinery Parcel”). The
Refinery Parcel and the Fertilizer Parcel are herein collectively referred to as
the “Parcels”, and each, as a “Parcel”.
The Parties have reconfigured the boundaries of their respective Parcels to
divide and separate the operations of CRRM’s Refinery from the operations of
CRNF’s adjacent Fertilizer Plant operations.
The Parties desire to grant to each other certain non-exclusive easements and
rights of use upon, over and across the Fertilizer Parcel and the Refinery
Parcel, respectively, for, but not limited to, the following purposes: (a) the
use of pipelines, transmission lines, equipment, drainage facilities, other
plant facilities and improvements and the maintenance thereof; (b) pedestrian
and vehicular access; and (c) all other purposes as necessary for the use,
operation and maintenance of the business and operations currently conducted on
the Parcels and as necessary to carry out the purposes and intent of this
Exhibit A.
ARTICLE 1. DEFINITIONS
1.1 All terms not defined in this Exhibit A but which are used herein as so
defined in the Agreement. The following terms shall have the meanings set forth
below, for purposes of this Exhibit A and all Annexes hereto:
“Access Areas” has the meaning given such term in Section 2.1(A) of this Exhibit
A.
“Aerial” means that aerial photograph attached hereto as Annex C to this Exhibit
A.
“Coke Conveyor Belt Easement Area” has the meaning given such term in Section
2.3(C) of this Exhibit A.
“Coke Haul Road Easement Area” has the meaning given such term in Section 2.3(C)
of this Exhibit A.
“Connection Purposes” has the meaning given such term in Section 3.2 of this
Exhibit A.
“Constructing Party” has the meaning given such term in Section 2.2(C)(1) of
this Exhibit A.
“Construction Buffer Zone Easement Area” has the meaning given such term in
Section 2.3(I) of this Exhibit A.
“CRNF Clarifier Tract” has the meaning given such term in Section 2.3(A) of this
Exhibit A.
“Easement Areas” has the meaning given such term in Section 4.1 of this Exhibit
A.
“Easements” has the meaning given such term in Section 4.1 of this Exhibit A.
“East Tank Farm Area (Refinery Parcel)” has the meaning given such term in
Section 2.3(F) of this Exhibit A.
A-1

--------------------------------------------------------------------------------

         Exhibit A
“East Tank Farm Easements” has the meaning given such term in Section 2.3(F) of
this Exhibit A.
“East Tank Farm Roadway Area (Fertilizer Parcel)” has the meaning given such
term in Section 2.3(F) of this Exhibit A.
“Fertilizer Parcel” has the meaning set forth in the recitals to this Exhibit A.
“Fertilizer Water Pipeline Easement Area” has the meaning given such term in
Section 2.3(A) of this Exhibit A.
“Interconnect Points” has the meaning given such term in Section 3.1 of this
Exhibit A.
“Interconnect Points Drawing” has the meaning given such term in Section 3.1 of
this Exhibit A.
“Interconnect Points Easement” has the meaning given such term in Section 3.2 of
this Exhibit A.
“Mortgage” has the meaning given such term in Section 4.12(B) of this Exhibit A.
“Non-Performing Party” has the meaning given such term in Section 4.6 of this
Exhibit A.
“Parcels” has the meaning given such term in the recitals to this Exhibit A.
“Performing Party” has the meaning given such term in Section 4.7 of this
Exhibit A.
“Pipe Rack Easement Area” has the meaning given such term in Section 2.3(B) of
this Exhibit A.
“Railroad Trackage Easement Area (Fertilizer Parcel)” has the meaning given such
term in Section 2.3(G)(1) of this Exhibit A.
“Railroad Trackage Easement Area (Refinery Parcel)” has the meaning given such
term in Section 2.3(G)(2) of this Exhibit A.
“Refinery Parcel” has the meaning given such term in the recitals to this
Exhibit A.
“Refinery Shared Parking Area” has the meaning given such term in Section 2.3(H)
of this Exhibit A.
“Shared Pipeline Easement” has the meaning given such term in Section 2.2(B) of
this Exhibit A.
“Shared Pipeline Easement Area” means the land legally described on Annex D to
this Exhibit A and depicted on the Aerial.
“Sunflower Street Pipeline Crossing Easement Area (Fertilizer Parcel)” has the
meaning given such term in Section 2.3(E)(1) of this Exhibit A.
“Sunflower Street Pipeline Crossing Easement Area (Refinery Parcel)” has the
meaning given such term in Section 2.3(E)(2) of this Exhibit A.
A-2

--------------------------------------------------------------------------------

         Exhibit A
“Temporary Construction/Maintenance Easements” has the meaning given such term
in Section 2.2(C)(1) of this Exhibit A.
“Trackage Storage Area” means the real property shown on the Aerial.
“Unavoidable Delay” has the meaning given such term in Section 4.6 of this
Exhibit A.
“Water Rights Easement” has the meaning given such term in Section 2.3(A) of
this Exhibit A.
“Work” has the meaning given such term in Section 2.2(C)(1) of this Exhibit A.
ARTICLE 2. GRANTS OF EASEMENTS
The Parties hereby grant to each other the following easements and rights of
use, subject to the other provisions of this Exhibit A:
2.1 Access Easements.
(A) The term “Access Areas” as used in this Exhibit A shall mean the following
portions of the Fertilizer Parcel and the Refinery Parcel, respectively, as the
same may be located from time to time:
(1) all vehicular roadways, driveways and pathways on the Parcels, however
surfaced, and all interior vehicular roadways across parking lot areas (except
those portions thereof which may from time to time constitute a duly dedicated
public roadway); and
(2) all sidewalks, walkways and other pathways providing pedestrian access to
and across the Parcels.
(B) CRNF hereby grants to CRRM, for use by its agents, employees, contractors,
licensees and lessees, as an appurtenance to the Refinery Parcel, a perpetual,
non-exclusive easement and right of use in the Access Areas located from time to
time on the Fertilizer Parcel for pedestrian and vehicular access, ingress and
egress, all in common with CRNF, as may be reasonably required for access,
ingress and egress for the Refinery’s operations.
(C) Reciprocally, CRRM hereby grants to CRNF, for use by its agents, employees,
contractors, licensees and lessees, as an appurtenance to the Fertilizer Parcel:
(i) a perpetual, non-exclusive easement and right of use in the existing Access
Areas on the Refinery Parcel for the purpose of pedestrian and vehicular ingress
and egress to and from the Verdigris River, CRNF Clarifier Tract, the “Water
Facilities” which are for the use of CRNF (as provided for and defined in
Exhibit B) and the Fertilizer Water Pipeline Easement Area; and (ii) a
perpetual, non-exclusive easement and right of use in the other Access Areas
located from time to time on the Refinery Parcel for pedestrian and vehicular
access, ingress and egress, all in common with CRRM, as may be reasonably
required for access, ingress and egress for the Fertilizer Plant operations.
(D) The Parties agree that while neither Party, as grantor of the foregoing
access easements, respectively, has any right or obligation to retain the
existing Access Areas in their present configurations or locations (and may
relocate, change or modify the Access Areas on its Parcel from time to time),
each grantor Party shall provide at all times routes of vehicular and pedestrian
access, ingress and egress across such Party’s respective Parcel to reasonably
facilitate the other Party’s operations on its Parcel and exercise of its rights
under this Exhibit A.
A-3

--------------------------------------------------------------------------------

         Exhibit A
2.2 Shared Pipeline Easement.
(A) The Parties acknowledge that CRNF requires access to and rights of use in
certain improvements and structures located on the Refinery Parcel (including,
without limitation, pipelines, transmission lines and other conduits and
equipment, to operate its Fertilizer Plant).
(B) Accordingly, in order to carry out the intent and provisions of each of the
Statements of Service, CRRM hereby grants to CRNF, for use by its agents,
employees, contractors, licensees and lessees, as an appurtenance to the
Fertilizer Parcel, a perpetual, non-exclusive easement and right of use in, to,
over, under and across the Shared Pipeline Easement Area, as required and
necessary for implementation of the Statements of Service, which easement and
right of use shall include, without limitation, the right to: (i) maintain,
repair, inspect and replace all existing pipelines, transmission lines,
transport lines, equipment, and drainage facilities of CRNF now located in the
Shared Pipeline Easement Area that are used in the operation of the Fertilizer
Plant; and (ii) utilize each of the Interconnect Points therein (as defined in
Section 3.1 of this Exhibit A) (such easement and right of use being called the
“Shared Pipeline Easement”).
(C) Temporary Construction / Maintenance Easements.
(1) In connection with the exercise of the foregoing Access Easements, the
Shared Pipeline Easement and the Easements granted hereinafter in Section 2.3 of
this Exhibit A, each Party (a “Constructing Party”) is hereby granted by the
other Party a temporary construction and maintenance easement as needed from
time to time to use necessary portions of the other Party’s Parcel, as the
servient estate under such Easement, in connection with:
(a) all construction activities as permitted under the applicable Easement;
(b) inspecting, maintaining, repairing and replacing the Constructing Party’s
pipelines, transmission lines, conduits, equipment and other improvements; and
(c) the transportation and hauling of heavy vehicles, loads and equipment over
any road within an Access Area of the other Party, in which case the
Constructing Party may temporarily cap (with gravel, asphalt or other suitable,
protective material) such road in order to prevent or mitigate damage thereby
caused to such road. Notwithstanding anything to the contrary contained in this
Exhibit A, any damage to any such road of a Party caused by such transportation
and hauling by the Constructing Party shall be promptly repaired by the
Constructing Party at its sole cost and expense.
The foregoing easements are collectively referred to herein as the “Temporary
Construction/ Maintenance Easements”. Any and all activities described in
Sections 2.2(E)(1)(a) and (b) are collectively referred to as “Work”.
(2) Within a reasonable time before it begins any Work, the Constructing Party
shall provide reasonable prior notice (except in an emergency situation, in
which case no prior notice is required, but instead the Constructing Party shall
submit subsequent notice) to the other Party outlining those portions of the
other Party’s Parcel in which the Temporary Construction/Maintenance Easement is
needed, identifying the Work to be undertaken, and the estimated duration of
such Work.
A-4

--------------------------------------------------------------------------------

         Exhibit A
(3) When the Constructing Party ceases using the other Party’s Parcel for such
Work, it must promptly restore such area to the condition in which it existed
before the commencement of the Work within a reasonable period of time. This
restoration Work shall include clearing the area of all loose dirt, debris,
equipment and construction materials and the repair or replacement of equipment
areas, equipment connections, utility services, paving, and landscaping and
repairs and replacements to such other items as may be required to reasonably
restore.
(4) The Constructing Party must also restore any portions of the other Party’s
Parcel that may be damaged by its Work promptly upon the occurrence of such
damage without delay.
(5) All Work shall be performed by the Constructing Party in a manner so as to
avoid material interference with Fertilizer Plant and Refinery operations within
such Easement Areas and on surrounding areas. At the completion of Work, a given
Temporary Construction/Maintenance Easement shall automatically be deemed
terminated.
2.3 Easements for Specific Operations. In addition to the foregoing Access
Easements, Shared Pipeline Easement and Temporary Construction/Maintenance
Easement grants, the Parties hereby grant the following additional easements for
the specific operations designated therein:
(A) Water Rights Easement. In order to provide for the real property rights and
interests necessary to effectuate the provisions of Exhibit C and to provide for
the transportation of water from the Water Facilities (as defined in Exhibit C)
into CRNF’s Fertilizer Plant facilities located on the Fertilizer Parcel, CRRM
hereby grants to CRNF, for use by its agents, employees, contractors, licensees
and lessees, as an appurtenance to the Fertilizer Parcel:
(i) a perpetual, non-exclusive easement in and right of use of: (a) the
Refinery’s Water Intake Structure, River Water Pumps, other Water Facilities and
equipment related thereto (all as defined and described in Exhibit C) to the
extent provided in Exhibit C; and (b) any existing water supply pipeline of CRRM
(and related equipment) which carries raw water from the River Water Pumps (y)
into pipelines of CRNF located on the Refinery Parcel that runs to the tract of
land owned by CRNF on which its clarifier is located, which tract of land is
legally described on Annex N to this Exhibit A (“CRNF Clarifier Tract”) or
(z) directly to CRNF Clarifier Tract. CRRM hereby reserves the right to alter,
relocate, expand or replace all of its herein described water supply equipment
from time to time, so long as it continues to supply sufficient, uninterrupted
water and pipeline service to CRNF pursuant to the terms of Exhibit C and as
provided in clauses (a) and (b) above. The Parties acknowledge that such water
supply equipment described in clause (a) presently provides the single source of
water to both the Refinery and the Fertilizer Plant.
(ii) a perpetual, non-exclusive easement in and right of use of such portions of
the Refinery Parcel on which the CRNF’s existing separate water supply pipelines
are located that carry water from the “Y Intersection” (as defined in Exhibit C)
to CRNF Clarifier Tract and from CRNF Clarifier Tract southerly across the
Refinery Parcel onto the Fertilizer Parcel and into the Fertilizer Plant located
thereon. The general location of the area of the Refinery Parcel in which such
pipelines are located is shown on the Aerial and legally described on Annex O to
this Exhibit A (“Fertilizer Water Pipeline Easement Area”). Such easement
includes a non-exclusive easement and right in favor of CRNF to operate,
maintain, alter, relocate, repair and replace such water supply pipelines within
the Fertilizer Water Pipeline Easement Area in a manner that does not materially
interfere with the operation or use of the Refinery or any part thereof.
A-5

--------------------------------------------------------------------------------

         Exhibit A
(iii) during the term of the Raw Water and Facilities Sharing Agreement, the
right of use, privilege and interest for CRNF, at any future time upon prior
notice to, and reasonable coordination with CRRM so as to not materially impair
any operations on the Refinery Parcel, to construct separate water facilities,
as contemplated by Exhibit C, which separate water facilities may include,
without limitation, a separate intake valve, water plant structure and
associated water pumping equipment within the “separate Raw Water pumping area”
generally depicted on the Aerial. Upon CRNF’s relocation of its existing water
facilities and/or its construction of separate water facilities pursuant to the
rights granted in this paragraph, the areas in which such separate water
facilities are located (and any areas to connect such separate water facilities
to the Verdigris River and to CRRM’s then-existing Water Intake Structure, River
Water Pumps and Water Facilities as may then be reasonably necessary for the
operation, alteration, maintenance, repair and replacement of CRNF’s separate
water facilities), shall be automatically deemed additional Easement Areas
pursuant to the terms of this Exhibit A and the easement granted in Section
2.3(A)(i)(a) shall terminate to the extent no longer required due to
construction of such separate water facilities.
The foregoing easements and rights of use are collectively referred to herein as
the “Water Rights Easement”.
(iv) Raw Water and Facilities Sharing. The raw water and facilities sharing
agreement set forth in Exhibit C contains various other rights, options,
interests and obligations of the Parties in the event either Party elects to
terminate the sharing of Water Facilities and Water Rights, all as more
particularly set forth in Exhibit C.
(B) Pipe Rack Easement. CRRM hereby grants to CRNF, for use by its agents,
employees, contractors, licensees and lessees, as an appurtenance to the
Fertilizer Parcel, a perpetual, non-exclusive easement and right of use to
operate and otherwise utilize for Fertilizer Plant operations, in common with
CRRM, all existing pipe rack installations of CRRM (as such pipe rack
installations may be altered, relocated, expanded or replaced from time to time
by CRRM, at its sole cost, so long as comparable uninterrupted pipe rack service
is provided to CRNF) located on that portion of the Refinery Parcel legally
described on Annex F to this Exhibit A and generally depicted on the Aerial (the
“Pipe Rack Easement Area”).
(C) Coke Conveyor Belt Easement; Coke Haul Road Easement. CRRM hereby grants to
CRNF, for use by its agents, employees, contractors, licensees and lessees, as
an appurtenance to the Fertilizer Parcel, perpetual, non-exclusive easements and
rights of use in: (i) the land legally described on Annex G to this Exhibit A
and generally depicted on the Aerial (the “Coke Conveyor Belt Easement Area”),
for the construction, operation, repair, maintenance and replacement of a
conveyor belt system for the transportation of coke and coke related materials
to and from the Fertilizer Plant; and (ii) the land legally described on Annex P
to this Exhibit A and generally depicted on the Aerial (the “Coke Haul Road
Easement Area”), for the transportation of coke and coke related materials to
and from the Fertilizer Plant over the existing roadways located thereon.
(D) TKI Pipelines Easement. In addition to the Shared Pipeline Easement granted
to CRNF in Section 2.2(B) above, CRRM hereby grants to CRNF, for use by its
agents, employees, contractors, licensees and lessees, as an appurtenance to the
Fertilizer Parcel, a perpetual, non-exclusive easement and right of use to
operate and otherwise utilize the existing TKI-dedicated pipelines and related
pipeline equipment (as such pipelines and pipeline equipment may in the future
be altered, relocated, expanded or replaced by CRRM, at its sole cost, so long
as comparable uninterrupted TKI pipeline service is provided to CRNF) which
traverse the Refinery Parcel and leads into the TKI sulphur plant, which plant
is generally depicted on the Aerial.
A-6

--------------------------------------------------------------------------------

         Exhibit A
(E) Sunflower Street Pipeline Crossing Easements.
(1) CRNF hereby grants to CRRM, for use by its agents, employees, contractors,
licensees and lessees, as an appurtenance to the Refinery Parcel, a perpetual,
non-exclusive easement in and right of use to operate and otherwise utilize for
Refinery operations, in common with CRNF, all existing pipeline crossing and
pipe rack equipment (both above and below-ground equipment, as such pipeline
crossing and pipe rack equipment may be altered, relocated, expanded or replaced
from time to time by CRNF at its sole cost, so long as comparable uninterrupted
pipeline crossing service is provided to CRRM) located on: (i) that portion of
the Fertilizer Parcel legally described on Annex H to this Exhibit A and
generally depicted on the Aerial (the “Sunflower Street Pipeline Crossing
Easement Area (Fertilizer Parcel)”); and (ii) the portion of the public street
right-of-way for Sunflower Street over which the subject pipeline crossings
traverse but only to the extent CRNF has the legal right to grant such easement
and right.
(2) Reciprocally, CRRM hereby grants to CRNF, for use by its agents, employees,
contractors, licensees and lessees, as an appurtenance to the Fertilizer Parcel,
a perpetual, non-exclusive easement and right of use to operate and otherwise
utilize for Fertilizer Plant operations, in common with CRRM, all existing
pipeline crossing and pipe rack equipment (both above and below-ground
equipment, as such pipeline crossing and pipe rack equipment may be altered,
relocated, expanded or replaced from time to time by CRRM at its sole cost, so
long as comparable, uninterrupted pipeline crossing service is provided to CRNF)
located on: (i) that portion of the Refinery Parcel legally described on Annex I
to this Exhibit A and generally depicted on the Aerial (the “Sunflower Street
Pipeline Crossing Easement Area (Refinery Parcel)”); and (ii) the portion, if
any, of the public street right-of-way for Sunflower Street over which the
subject pipeline crossings traverse but only to the extent CRRM has the legal
right to grant such easement and right.
(F) East Tank Farm Easements. CRNF hereby grants to CRRM, for use by its agents,
employees, contractors, licensees and lessees, as an appurtenance to the
Refinery Parcel, the following two easements:
(i) a perpetual, non-exclusive access, ingress and egress easement and right of
use to traverse the roadway located on that portion of the Fertilizer Parcel
legally described on Annex J to this Exhibit A and generally depicted on the
Aerial (the “East Tank Farm Roadway Area (Fertilizer Parcel)”), for such
pedestrian and vehicular access, ingress and egress as may be reasonably
required for access, ingress and egress to that portion of the Refinery Parcel
legally described on Annex K to this Exhibit A and generally depicted on the
Aerial (the “East Tank Farm Area (Refinery Parcel)”).
(ii) a perpetual, non-exclusive easement and right of use to maintain the
existing underground pipelines and related equipment owned by CRRM and located
underneath the East Tank Farm Roadway Area (Fertilizer Parcel) (as such
pipelines and equipment may be altered, relocated, expanded or replaced from
time to time by CRRM, at its sole cost and expense, but not so as to materially
interfere with the use of the roadway on the East Tank Farm Roadway Area
(Fertilizer Parcel)).
The foregoing easements are collectively referred to herein as the “East Tank
Farm Easements”.
A-7

--------------------------------------------------------------------------------

         Exhibit A
(G) Railroad Trackage Easements.
(1) In order to provide for the real property rights and interests necessary to
effectuate the provisions of Exhibit E with regard to railroad track sharing,
CRNF hereby grants to CRRM, for use by its agents, employees, contractors,
licensees and lessees, as an appurtenance to the Refinery Parcel, a perpetual,
non-exclusive easement in and right of use to access, operate (with the term,
‘operate’ being deemed to include the right to temporarily store railroad cars
in accordance with commercially reasonable practices) and otherwise utilize for
the receipt of feedstocks to, and delivery out of products, from the Refinery’s
operations, in common with CRNF, all existing railroad tracks and trackage
equipment (as such railroad tracks and trackage equipment may be altered,
relocated, expanded or replaced from time to time by CRNF, at its sole cost and
expense, so long as comparable uninterrupted railroad trackage service is
provided to CRRM) on that portion of the Fertilizer Parcel legally described on
Annex L to this Exhibit A and generally depicted on the Aerial (the “Railroad
Trackage Easement Area (Fertilizer Parcel)”). The Parties acknowledge that the
Main Trackage (as defined in Exhibit E) within the subject Easement Area and in
the Easement Area set forth in Section 2(G)(2) of this Exhibit A is presently
owned by Union Pacific Railroad Company and is operated by South Kansas &
Oklahoma Railroad, Inc.
(2) Reciprocally, in order to provide for the real property rights and interests
necessary to effectuate the provisions of Exhibit E with regard to railroad
track sharing, CRRM hereby grants to CRNF, for use by its agents, employees,
contractors, licensees and lessees, as an appurtenance to the Fertilizer Parcel,
a perpetual, non-exclusive easement in and right of use to access, operate
(which operations shall be deemed to include the right to temporarily store
railroad cars in accordance with commercially reasonable operating practices)
and otherwise utilize for the receipt of feedstocks to, and delivery out of
products from the Fertilizer Plant’s operations, in common with CRRM, all
existing railroad tracks and trackage equipment (as such railroad tracks and
trackage equipment may be altered, relocated, expanded or replaced from time to
time by CRRM, at its sole cost and expense, so long as comparable uninterrupted
railroad trackage service is provided to CRNF) on that portion of the Refinery
Parcel legally described on Annex M to this Exhibit A and generally depicted on
the Aerial (the “Railroad Trackage Easement Area (Refinery Parcel)”); provided,
however, and notwithstanding the foregoing provisions of this Section 2.3(G)(2),
CRRM hereby grants CRNF an additional perpetual, non-exclusive easement and
right to use 75% of the trackage constructed in 2006 within the Trackage Storage
Area for railroad car storage in connection with Fertilizer Plant’s operations,
and the Parties hereby agree to reasonably cooperate with each other so as to be
able to access and move their respective railroad cars and equipment stored on
the Trackage Storage Area.
(H) Parking Easement. CRRM hereby grants to CRNF, for use by its employees,
agents, contractors, licensees and lessees, as an appurtenance to the Fertilizer
Parcel, a perpetual, non-exclusive easement and right of use of the parking
areas legally described on Annex Q to this Exhibit A and shown on the Aerial
(the “Refinery Shared Parking Area”) for the parking of vehicles of CRNF and its
employees, agents, employees, contractors, licensees and lessees, all in common
with CRRM; provided, however, CRRM hereby agrees that no less than 50 parking
spaces on the Refinery Shared Parking Areas shall be exclusively available to
CRNF at all times.
(I) Construction Buffer Zone Easements. Currently, CRRM is using a designated
portion of the buffer zone area owned by CRNF legally described on Annex R to
this Exhibit A (the “Construction Buffer Zone Easement Area”) for construction
staging in connection with the construction of certain improvements on the
Refinery Parcel. It is agreed and understood that CRNF shall
A-8

--------------------------------------------------------------------------------

         Exhibit A
have the right to at any time terminate such use by CRRM upon giving no less
than 30 days prior written notice, and if such notice is so given, CRRM shall
remove all of its equipment and other property within the Construction Buffer
Zone Easement Area it is so using and shall restore such portion to the same
condition as existed prior to CRRM’s entry for staging purposes. Should either
Party in the future grant to the other Party the right to stage construction on
its respective buffer zone area, then unless otherwise expressly agreed between
the Parties in writing to the contrary, such right shall likewise be terminable
by the granting party upon 30 days prior notice and the removal and restoration
covenants set forth above in this Section 2.3(I) shall apply.
(J) Fiber Optic Cable Easements. CRRM hereby grants to CRNF, for use by its
agents, employees, contractors, licensees and lessees, as an appurtenance to the
Fertilizer Parcel, a perpetual, non-exclusive easement and right of use to
install, repair, maintain, replace and otherwise utilize for Fertilizer Plant
operations, in common with CRRM, any existing fiber optic cables of CRRM,
whether on the Fertilizer Parcel or within any structure located thereon,
currently utilized by CRNF (as the same may be altered, relocated, expanded or
replaced from time to time by CRRM, at its sole cost and expense, so long as
comparable fiber optic cabling is provided to CRNF), and CRNF hereby grants to
CRRM, for use by its agents, employees, contractors, licensees and lessees, as
an appurtenance to the Refinery Parcel, a perpetual, non-exclusive easement and
right of use to install, repair, maintain, replace and otherwise utilize for
Refinery operations, in common with CRNF, any existing fiber optic cables of
CRNF, whether on the Refinery Parcel or within any structure located thereon,
currently utilized by CRRM (as the same may be altered, relocated, expanded or
replaced from time to time by CRNF, at its sole cost and expense, so long as
comparable fiber optic cabling is provided to CRRM).
(K) Additional Easements. In order for the Parties to provide any and all other
real property easement interests and rights of use necessary to fully effectuate
the purpose and intent of the Statements of Service and without limiting the
foregoing grants of Easements and the Easements granted below in Article 3 for
the Interconnect Points, each of the Parties hereby grants to the other Party,
to the extent an easement therefor is not otherwise granted herein,
non-exclusive easements over and across the granting Party’s Parcel for such
purposes as may be reasonably necessary to carry out the purposes and intents of
the Statements of Service.
ARTICLE 3. INTERCONNECT POINTS AND EASEMENTS
3.1 Interconnect Points; Definition. There currently exist numerous pipelines,
facilities and other production equipment which serve both the Fertilizer Plant
and the Refinery or which provide for distribution of feedstocks between the
Fertilizer Plant and Refinery and other uses and operations covered under the
Statements of Service and which involve portions of both the Fertilizer Parcel
and the Refinery Parcel. As used herein, the term “Interconnect Points” shall
mean those designated points of demarcation of ownership and control for certain
operations, equipment and facilities between the Fertilizer Plant and the
Refinery located within the Shared Pipeline Easement Area, which points are
depicted on the “Interconnect Points Drawing” shown on Annex E to this Exhibit
A. CRNF is hereby deemed to own such of its operations, equipment and facilities
which are located at points beginning at the common boundary of the Fertilizer
Parcel and the Shared Pipeline Easement Area and which extend to and connect
with the Interconnect Points located on the Refinery Parcel.
3.2 Rights to Connect at Interconnect Points. As generally provided for in the
Shared Pipeline Easement granted in Section 2.2 of this Exhibit A, and in order
to effectuate the provisions of the Service Agreements, particularly the
provisions of the Feedstock and Shared Services Agreement, each of CRNF and CRRM
is hereby granted a nonexclusive easement in and right of use to connect, at the
Interconnect Points, to the operations, equipment and facilities of the other
Party, with the attendant rights
A-9

--------------------------------------------------------------------------------

         Exhibit A
to access, inspect, maintain, repair and replace such operations, equipment and
facilities (collectively, the “Connection Purposes”) (such easement and rights
herein called the “Interconnect Points Easement”). The Interconnect Points
Easement shall be deemed to cover all Interconnect Points, some of which are
located on Parcel boundary lines and some of which are located within the
interiors of the Parcels.
Furthermore, the Interconnect Easement includes an easement and right for any
and all existing incidental encroachments of facilities, equipment and other
improvements onto the other Party’s Parcel and the right to access reasonably
necessary portions of the other Party’s Parcel immediately adjacent to
Interconnect Points for Connection Purposes, subject to the terms of the
Temporary Construction/Maintenance Easement granted in Section 2.2(E) of this
Exhibit A.
3.3 Future Interconnect Points. The Parties acknowledge that there may be a need
for additional Interconnect Points in the future as may be mutually agreed upon
between the Parties, and the Parties hereby agree that the provisions of
Sections 3.1 and 3.2 shall apply with respect to such future Interconnect
Points.
ARTICLE 4. EASEMENT PROVISIONS — GENERAL
4.1 Collective Definition — Easements. The foregoing easements granted in
Articles 2 and 3 of this Exhibit A are collectively referred to herein as the
“Easements”, and each as an “Easement”, within the various areas set forth
herein in which the Easements are located, which are collectively referred to
herein as the “Easement Areas”, and each as an “Easement Area”.
4.2 Duration of Easements.
(A) The duration of those Easements granted herein which are specified as being
perpetual shall be perpetual (even though some of the Easements so specified as
perpetual are also herein specifically stated as being for the purpose of
carrying out one or more of the Statements of Service) unless terminated in
accordance with Section 4.2(E).
(B) Those Easements herein specifically stated as being granted to carry out the
purposes and intent of one or more referenced Statements of Service (and not
specifically stated to be perpetual or as being of a specific limited duration)
shall be in effect concurrently with the term of such Statements of Service and
shall expire when the last of the Statements of Service to which such Easement
pertains is no longer in effect pursuant to its terms unless terminated in
accordance with Section 4.2(E).
(D) All other Easements herein granted which do not fall within the provisions
of Sections 4.2(A) or (B) shall be perpetual.
(E) Upon the expiration of an Easement, neither Party shall have any further
liability under such Easement except as shall have arisen or accrued prior to
such termination. Furthermore, an individual Easement granted herein shall be
deemed terminated if such Easement is abandoned by a Party pursuant to
applicable law. In the event that an Easement so expires or is deemed terminated
as provided in this Section 4.2, upon the request of either Party, the Parties
agree to execute a memorandum giving notice of such expiration or termination
and to record such memorandum in the county real estate records.
4.3 Reserved Rights; Modification of Easement Areas. Each Party, as grantor,
hereto reserves for itself the right from time to time to remove, relocate,
expand, substitute and use, at its sole cost and expense, any building,
improvement, structure, equipment, road, pipeline, curb cut, utility or other
facility currently or hereafter existing on its Parcel within an applicable
Easement Area; provided, however, that in no event shall the exercise of any of
foregoing rights by a Party deprive or materially
A-10

--------------------------------------------------------------------------------

         Exhibit A
adversely affect or interfere with the use by the other Party hereto of the
Easements herein granted to such other Party or the exercise of such other
Party’s rights thereunder.
4.4 Service Agreements; Provision of Services. The Parties intend that this
Exhibit A and the Easements granted herein do not cover the specifics of the
provision of the services (e.g., feedstock, coke, water, etc.) attendant to the
purposes of the Easements. Instead, the Parties’ agreements regarding the
services themselves are detailed in the Statements of Service. Nothing in this
Exhibit A shall be deemed to in any way modify, impair or otherwise limit the
specific provisions or stated purposes of the Statements of Service.
4.5 Maintenance — General. With regard to those facilities, improvements and
equipment of any kind, including pipelines, pipe racks and conduits, owned by a
Party on its Parcel which are necessary to carry out the purposes of one or more
Statements of Service or the Easements granted herein, CRNF and CRRM each agrees
to maintain in good order and condition (with the term ‘maintain’, as used in
this paragraph, hereby deemed inclusive of repairs and replacements, as
necessary) at its sole cost and expense, those facilities, improvements and
equipment located on its Parcel and owned by it. Each Party shall also maintain
its facilities, equipment and other improvements up to the Interconnect Points
therefor which are located from time to time on the other Party’s Parcel.
Notwithstanding the foregoing, neither Party has the obligation at any time to
maintain facilities owned by the other Party, whether such facilities, equipment
and other improvements are located on the other Party’s Parcel or on a Party’s
own Parcel.
4.6 Unavoidable Delay. Neither Party shall be deemed to be in default in the
performance of any obligation created under or pursuant to this Exhibit A, other
than an obligation requiring the execution of documents or the payment of money,
if and so long as non-performance of such obligation shall be directly caused by
fire or other casualty, national emergency, governmental or municipal law or
restrictions, enemy action, civil commotion, strikes, lockouts, inability to
obtain labor or materials, war or national defense preemptions, acts of God,
energy shortages, or similar causes beyond the reasonable control of such Party
(each, an “Unavoidable Delay”), and the time limit for such performance shall be
extended for a period equal to the period of such Unavoidable Delay; provided,
however, that the Party unable to perform (the “Non-Performing Party”) shall
notify the other Party in writing, of the existence and nature of any
Unavoidable Delay, within 10 days after such other Party has notified the
Non-Performing Party pursuant to this Exhibit A of its failure to perform.
Thereafter, the Non-Performing Party shall, from time to time upon written
request of the other Party, keep the other Party fully informed, in writing, of
all further developments concerning the Unavoidable Delay and its
nonperformance.
4.7 Right of Self-Help. If a Non-Performing Party shall default in its
performance of an obligation under this Exhibit A, the other Party, (the
“Performing Party”), in addition to all other remedies such Performing Party may
have at law or in equity, after 15 days’ prior written notice to Non-Performing
Party and to any Mortgage holder of whose interest Performing Party has actual
knowledge (or in the event of an emergency, after giving such notice as is
practical under the circumstances), may (but shall not be obligated to) perform
Non-Performing Party’s obligation, in which case Non-Performing Party shall
promptly reimburse Performing Party upon demand for: (a) all reasonable
expenses, including, but not limited to, attorneys’ fees, incurred by Performing
Party to so perform the cure and to prepare on the outstanding amount thereof;
and (b) interest thereon from the date of expenditure thereof (until the date)
at a rate equal to the lesser of: (i) 2% per annum over the then-current prime
commercial rate of interest as published by the Wall Street Journal (or if no
longer published, a comparable rate of a nationally recognized publication
designated by Performing Party); or (ii) the highest rate permitted by
applicable law to be paid by Non-Performing Party.
A-11

--------------------------------------------------------------------------------

         Exhibit A
4.8 Safety Measures. Each Party in the exercise of any of the Easement rights
and interests granted to it hereunder shall take all safety and precautionary
measures necessary to protect the other Party hereto and its Parcel and the
improvements thereon from any injury or damage caused by the exercise of such
rights and interests.
4.9 Compliance with Laws. In all Work required of a Party or otherwise allowed
under this Exhibit A, and in connection with all entries by one Party onto the
other Party’s Parcel permitted hereunder, each Party’s Work, entries and related
actions of any kind shall comply with all applicable requirements,
administrative and judicial orders, laws, statutes, ordinances, rules and
regulations of all federal, state, county, municipal and local departments,
commissions, boards, bureaus, agencies and offices thereof having or claiming
jurisdiction.
4.10 Plant Security; Rules and Restrictions. Each Party may, from time to time
and with advance notice to and reasonable coordination with the other Party,
impose reasonable rules and restrictions with regard to use of the various
Easements within its Parcel which are herein granted to the other Party,
specifically including, without limitation, reasonable security measures and
restrictions which may be instituted from time to time by a Party within its
Parcel; provided, however, that no rule or regulation imposed pursuant to this
Section 4.10 shall materially interfere with a Party’s ability as a grantee to
effectively utilize an Easement granted in this Exhibit A.
4.11 Temporary Closure of Easement Areas. Each Party shall have the right from
time to time and with advance notice to and reasonable coordination with the
other Party (except in the event of an emergency, in which case advance notice
need not be given) to temporarily close off and/or erect barriers across the
Easement Areas located on its Parcel, as deemed reasonably necessary by the
Party owning the servient Parcel under a given Easement, for the following
purposes: (a) blocking off access to an area in order to avoid the possibility
of dedicating the same for public use or creating prescriptive rights therein;
and (b) attending to security issues which threaten the industrial operations
within an Easement Area. During the period of any such temporary closure, the
Party taking the closing action shall use commercially reasonable efforts to
provide to the other Party such continuous alternate access and usage rights as
are provided in the applicable Easement.
4.12 Title Matters; Mortgage Subordination; and Subsequent Grants.
(A) The Easements and rights granted hereunder are made subject to any and all
prior existing easements, grants, leases, licenses, agreements, encumbrances,
defects and other matters and states of fact affecting the Parcels, or any part
thereof, as of the Effective Date whether or not of record and the rights of
others with respect thereto. Each Party, as grantee under the each of various
Easements, agrees to abide by the terms of all matters of public record and of
which it otherwise has notice binding upon the other Party, as the owner of the
servient Parcel pursuant to such Easement(s).
(B) The liens of any future mortgage or deed of trust (a “Mortgage”) on the
Parcels and the interest of any entity holding the position of lessor on what is
commonly referred to as a “sale-leaseback”, “synthetic lease”, or
“lease-leaseback” transaction are also hereby automatically subordinated to this
Exhibit A.
(C) Amendments and other modifications to this Exhibit A shall be considered an
extension of the rights granted herein and shall remain superior to any future
mortgage, deed of trust or other encumbrance placed upon the property or
appearing in title prior to such amendment or modification. Each of CRNF and
CRRM, in its role as grantor, as applicable, agrees to promptly execute such
instruments as may be required to confirm such priority.
A-12

--------------------------------------------------------------------------------

         Exhibit A
(D) Each Party shall have the continuing right to grant easements and other
rights and interests in and to, and permit uses of the Parcel owned by it in
favor of and by such other parties as each Party may deem appropriate; provided,
however, that any such easements, rights, interests and uses shall be subject to
the terms of this Exhibit A and the terms of the Easements granted herein and
shall not materially interfere with the grantee Party’s rights and usage of the
Easements granted herein.
4.13 Easement Appurtenant to Land under Common Ownership. The Easements granted
in this Exhibit A are appurtenant to the dominant estate Parcels as indicated
herein and are also appurtenant to any land that may hereafter come into common
ownership with the dominant estate Parcel thereunder which is contiguous
thereto. Any areas physically separated from such dominant estate Parcel but
having access thereto by means of a public right-of-way or a private easement
(including the Easements granted herein) is deemed to be contiguous to such
Parcel.
4.14 Cooperation. Each of the Parties acknowledges and agrees that upon
reasonable request of the other, at the cost and expense of the requesting
Party, each Party shall promptly and duly execute and deliver such reasonable
documents and take such further reasonable action to acknowledge, confirm and
effect the intent of, and actions described in, this Exhibit A and the Easements
herein.
4.15 Restoration. If by reason of fire or other casualty, the improvements,
pipelines, equipment or other facilities on a Party’s Parcel which serve or
benefit the operations on the Parcel of the other Party as set forth in this
Exhibit A or in any of the Statements of Service shall be damaged or destroyed
and such Party shall not be obligated by this Exhibit A to repair or restore
such damaged or destroyed improvements, pipeline, equipment or other facilities,
then the other Party shall have the right to go on such Party’s Parcel and
repair and restore the same at such other Party’s sole cost and expense, but the
work undertaken in doing so shall be deemed “Work” and be subject to the
provisions of Section 2.2(E)(2), (3), (4) and (5).
ARTICLE 5. FINANCING REQUIREMENTS
If, in connection with either Party obtaining financing for its respective
Parcel, a banking, insurance or other recognized institutional lender shall
request any modification(s) to this Exhibit A as a condition to such financing,
the Parties covenant and agree to make such modifications to this Exhibit A as
reasonably requested by such financing party (including the creation of such
instrument (in recordable form to the extent required)) provided that such
modification(s) do not increase the obligations or reduce the rights of the
Parties or adversely (other than in a de minimis respect) affect the Easement
interests, rights and privileges granted herein, the Parties’ rights under the
Statements of Service, or either Party’s right to otherwise improve, construct,
use, operate and maintain its respective Parcel and the improvements, equipment
and facilities thereon.
ARTICLE 6. NO LIENS OR ENCUMBRANCES
Each of the Parties, in its role as a grantee, hereby covenants that it shall
not, as a result of any act or omission of, directly or indirectly, create,
incur, assume or suffer to exist any liens on or with respect to its respective
Easement interests and rights of use in the Fertilizer Parcel or the Refinery
Parcel, respectively, if such lien shall have or may gain superiority over this
Exhibit A. Each Party shall promptly notify the other Party of the imposition of
any such liens not permitted above of which it is aware and shall promptly, at
its own expense, take such action as may be necessary to immediately fully
discharge or release any such lien of record by payment, bond or otherwise (but
this shall not preclude a contest of such lien so long as the same shall be
removed of record).
A-13

--------------------------------------------------------------------------------

         Exhibit A
ARTICLE 7. MISCELLANEOUS
7.1 Running of Benefits and Burdens. All provisions of this Exhibit A, including
the benefits and burdens set forth herein with respect to the Fertilizer Parcel
and the Refinery Parcel, respectively, shall run with the land.
7.2 No Prescriptive Rights or Adverse Possession. Each Party agrees that its
past, present, or future use of its respective Easement interests and rights of
usage granted herein shall not be deemed to permit the creation or further the
existence of prescriptive easement rights or the procurement of title by adverse
possession with respect to all or any portion of either Party’s Parcel.
7.3 Annexes. Attached hereto and forming a part of this Exhibit A by this
reference are the following Annexes:
ANNEX A — Legal Description of the Fertilizer Parcel
ANNEX B — Legal Description of the Refinery Parcel
ANNEX C — Aerial
ANNEX D — Legal Description of Shared Pipeline Easement Area
ANNEX E — Interconnect Points Drawing
ANNEX F — Legal Description of Area for Pipe Rack Easement Area
ANNEX G — Legal Description of Coke Conveyor Belt Easement Area
ANNEX H — Legal Description of Sunflower Street Pipeline Crossing Easement Area
(Fertilizer Parcel)
ANNEX I — Legal Description of Sunflower Street Pipeline Crossing Easement Area
(Refinery Parcel)
ANNEX J — Legal Description of East Tank Farm Roadway Area (Fertilizer Parcel)
ANNEX K — Legal Description of East Tank Farm Area (Refinery Parcel)
ANNEX L — Legal Description of Railroad Trackage Easement Area (Fertilizer
Parcel)
ANNEX M — Legal Description of Railroad Trackage Easement Area (Refinery Parcel)
ANNEX N — Legal Description of CRNF Clarifier Tract
ANNEX O — Fertilizer Water Pipeline Easement Area
ANNEX P — Legal Description of Coke Haul Road
ANNEX Q — Legal Description of Refinery Shared Parking Area
ANNEX R — Legal Description of Construction Buffer Zone Easement Area
[Remainder of page intentionally left blank.]



A-14

--------------------------------------------------------------------------------

         Exhibit A
ANNEX A
Legal Description of the Fertilizer Parcel
NEW NITROGEN UNIT (PARCELS 2, 3, 4, 7, 8, 8A & 9)
A PART OF COFFEYVILLE HEIGHTS ADDITION TO THE CITY OF COFFEYVILLE, PART OF
MONTGOMERY’S ADDITION TO THE CITY OF COFFEYVILLE, PART OF THE FORMER UNION
PACIFIC RAILROAD RIGHT-OF-WAY, AND PART OF THE NE/4 OF SECTION 36, TOWNSHIP 34
SOUTH, RANGE 16 EAST, MONTGOMERY COUNTY, KANSAS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHEAST CORNER OF SAID NE/4; THENCE ON AN ASSUMED BEARING OF
S00°00’00”E ALONG THE EAST LINE OF SAID NE/4 A DISTANCE OF 200.17 FEET TO THE
NORTHERLY LINE OF THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY; THENCE
S59°30’09”W ALONG SAID NORTHERLY LINE A DISTANCE OF 1007.15 FEET TO THE TRUE
POINT OF BEGINNING; THENCE S00°00’00”E A DISTANCE OF 304.05 FEET; THENCE
S88°14’41”E A DISTANCE OF 158.79 FEET; THENCE S00°00’00”E A DISTANCE OF 6.77
FEET; THENCE N90°00’00”E A DISTANCE OF 25.00 FEET; THENCE N00°00’00”W A DISTANCE
OF 6.00 FEET; THENCE S88°14’40”E A DISTANCE OF 245.71 FEET; THENCE S12°15’53”E A
DISTANCE OF 11.77 FEET; THENCE S82°32’25”E A DISTANCE OF 43.08 FEET; THENCE
S00°00’00”E A DISTANCE OF 33.41 FEET; THENCE S90°00’00”W A DISTANCE OF 14.72
FEET; THENCE S86°44’02”W A DISTANCE OF 368.60 FEET; THENCE S00°00’00”E A
DISTANCE OF 25.00 FEET; THENCE N90°00’00”E A DISTANCE OF 20.00 FEET; THENCE
S00°31’37”E A DISTANCE OF 197.51 FEET; THENCE N90°00’00”E A DISTANCE OF 165.00
FEET; THENCE S00°00’00”E A DISTANCE OF 24.03 FEET; THENCE N90°00’00”E A DISTANCE
OF 249.97 FEET; THENCE N00°00’00”W A DISTANCE OF 18.64 FEET; THENCE N90°00’00”E
A DISTANCE OF 51.39 FEET; THENCE S00°00’00”E A DISTANCE OF 15.00 FEET; THENCE
N90°00’00”E A DISTANCE OF 56.01 FEET; THENCE S00°00’00”E A DISTANCE OF 169.40
FEET; THENCE N89°00’00”W A DISTANCE OF 636.08 FEET; THENCE S00°00’00”E A
DISTANCE OF 377.30 FEET TO THE CENTERLINE OF MARTIN STREET; THENCE N89°14’03”W
ALONG SAID CENTERLINE A DISTANCE OF 60.59 FEET; THENCE CONTINUING ALONG SAID
CENTERLINE, N89°22’21”W A DISTANCE OF 608.53 FEET; THENCE CONTINUING ALONG SAID
CENTERLINE, N89°29’08”W A DISTANCE OF 40.11 FEET TO THE CENTERLINE OF PINE
STREET; THENCE S00°00’14”W ALONG THE CENTERLINE OF SAID PINE STREET A DISTANCE
OF 35.18 FEET; THENCE N89° 33’26”W A DISTANCE OF 40.15 FEET TO THE NE CORNER OF
BLOCK 6 OF SAID MONTGOMERY’S ADDITION; THENCE N89°13’09”W ALONG THE NORTH LINE
OF SAID BLOCK 6 A DISTANCE OF 399.88 FEET TO THE NW CORNER OF SAID BLOCK 6;
THENCE N89°05’43”W A DISTANCE OF 79.80 FEET TO THE NE CORNER OF BLOCK 5 OF SAID
MONTGOMERY’S ADDITION; THENCE N00°08’24”E A DISTANCE OF 69.57 FEET TO THE SE
CORNER OF BLOCK 10 OF SAID MONTGOMERY’S ADDITION; THENCE N00°00’00”W A DISTANCE
OF 277.85 FEET TO THE SOUTHERLY LINE OF THE FORMER UNION PACIFIC RAILROAD
RIGHT-OF-WAY; THENCE N15°00’43”W A DISTANCE OF 104.03 FEET TO THE NORTHERLY LINE
OF THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY; THENCE N30°29’51”W A DISTANCE
OF 20.00 FEET; THENCE N59°30’09”E A DISTANCE OF 465.00 FEET; THENCE S30°29’51”E
A DISTANCE OF 20.00 FEET TO SAID NORTHERLY LINE OF THE FORMER UNION PACIFIC
RAILROAD RIGHT-OF-WAY; THENCE N59° 30’09”E ALONG SAID NORTHERLY LINE A DISTANCE
OF 32.23 FEET; THENCE S00°01’28”E A DISTANCE OF 276.43 FEET; THENCE N90°00’00”E
A DISTANCE OF 365.00 FEET; THENCE N00°00’00”W A DISTANCE OF 491.48 FEET TO SAID
NORTHERLY LINE OF THE FORMER
A-A-1

--------------------------------------------------------------------------------

         Exhibit A
UNION PACIFIC RAILROAD RIGHT-OF-WAY; THENCE N59°30’09”E ALONG SAID NORTHERLY
LINE A DISTANCE OF 536.40 FEET TO THE POINT OF BEGINNING.
AND
“LOADING DOCK”
A PART OF COFFEYVILLE HEIGHTS ADDITION TO THE CITY OF COFFEYVILLE AND A PART OF
THE NE/4 OF SECTION 36, T34S, R16E, MONTGOMERY COUNTY, KANSAS, DESCRIBED AS
FOLLOWS: COMMENCING AT THE NE CORNER OF THE NE/4 OF SAID SECTION 36; THENCE ON
AN ASSUMED BEARING OF S00° 00’00”E ALONG THE EAST LINE OF SAID NE/4 A DISTANCE
OF 316.23 FEET TO THE SOUTHERLY RIGHT-OF-WAY LINE OF THE UNION PACIFIC RAILROAD;
THENCE S59°30’09”W ALONG SAID SOUTHERLY RIGHT-OF-WAY LINE A DISTANCE OF 34.82
FEET TO THE WEST RIGHT-OF-WAY LINE OF SUNFLOWER STREET; THENCE S00°00’00”E ALONG
SAID WEST RIGHT-OF-WAY LINE A DISTANCE OF 1148.43 FEET; THENCE CONTINUING ALONG
SAID WEST RIGHT-OF-WAY LINE, S00°05’12”E A DISTANCE OF 60.63 FEET TO THE TRUE
POINT OF BEGINNING; THENCE CONTINUING ALONG SAID WEST RIGHT-OF-WAY LINE,
S00°05’12”E A DISTANCE OF 12.01 FEET TO THE NE CORNER OF BLOCK 12 OF SAID
COFFEYVILLE HEIGHTS ADDITION; THENCE CONTINUING ALONG SAID WEST RIGHT-OF-WAY
LINE AND THE EAST LINE OF SAID BLOCK 12, S00°00’48”W A DISTANCE OF 267.47 FEET;
THENCE LEAVING SAID WEST RIGHT-OF-WAY LINE AND THE EAST LINE OF SAID BLOCK 12,
N38°21’27”W A DISTANCE OF 131.96 FEET; THENCE N00°00’00”W A DISTANCE OF 176.00
FEET; THENCE N90°00’00”E A DISTANCE OF 81.94 FEET TO THE POINT OF BEGINNING.
AND
“CLARIFIER TRACT”
A PART OF THE SE/4 OF SECTION 25, T34S, R16E, MONTGOMERY COUNTY, KANSAS,
DESCRIBED AS FOLLOWS: COMMENCING AT THE SE CORNER OF SAID SE/4; THENCE ON AN
ASSUMED BEARING OF N00°22’55”E ALONG THE EAST LINE OF SAID SE/4 A DISTANCE OF
1285.62 FEET; THENCE S90°00’00”W A DISTANCE OF 1774.69 FEET TO THE TRUE POINT OF
BEGINNING; THENCE N76°25’09”W A DISTANCE OF 25.41 FEET TO THE EASTERLY
RIGHT-OF-WAY LINE OF THE A.T.&S.F. RAILROAD; THENCE N13°34’51”E ALONG SAID
EASTERLY RIGHT-OF-WAY LINE A DISTANCE OF 298.51 FEET; THENCE LEAVING SAID
EASTERLY RIGHT-OF-WAY LINE, S67° 00’00”E A DISTANCE OF 101.78 FEET; THENCE
S18°00’36”W A DISTANCE OF 62.14 FEET; THENCE S11° 06’08”E A DISTANCE OF 70.97
FEET; THENCE SOUTHWESTERLY ON A NON-TANGENT CURVE TO THE LEFT HAVING A RADIUS OF
450.00 FEET AND A CENTRAL ANGLE OF 23°41’14” A DISTANCE OF 186.04 FEET TO THE
POINT OF BEGINNING.
AND
NEW FERTILIZER STORAGE AREA (PARCELS 6 & 10)
A PART OF THE NW/4 OF SECTION 31, T34S, R17E, MONTGOMERY COUNTY, KANSAS,
DESCRIBED AS FOLLOWS: COMMENCING AT THE NW CORNER OF SAID NW/4; THENCE ON AN
ASSUMED BEARING OF S00°00’00”E ALONG THE WEST LINE OF SAID NW/4 A DISTANCE OF
1013.07 FEET TO THE SW CORNER OF THE NORTH 75 ACRES OF LOTS 2 AND
A-A-2

--------------------------------------------------------------------------------

         Exhibit A
3 OF SAID SECTION 31; THENCE S86°24’15”E ALONG THE SOUTH LINE OF SAID NORTH 75
ACRES OF LOTS 2 AND 3 A DISTANCE OF 30.06 FEET TO THE EAST RIGHT-OF-WAY LINE OF
SUNFLOWER STREET AND THE TRUE POINT OF BEGINNING; THENCE CONTINUING ALONG THE
SOUTH LINE OF SAID NORTH 75 ACRES OF LOTS 2 AND 3, S86°24’15”E A DISTANCE OF
3049.00 FEET MORE OR LESS TO THE CENTERLINE OF THE VERDIGRIS RIVER; THENCE ALONG
THE APPROXIMATE CENTERLINE OF SAID VERDIGRIS RIVER THE FOLLOWING COURSES:
S15°13’05”W A DISTANCE OF 90.34 FEET; THENCE S03°03’48”W A DISTANCE OF 488.35
FEET; THENCE LEAVING SAID CENTERLINE OF THE VERDIGRIS RIVER S89°44’00”W A
DISTANCE OF 2993.22 FEET MORE OR LESS TO THE EAST RIGHT-OF-WAY LINE OF SUNFLOWER
STREET; THENCE N00°00’00”W A DISTANCE OF 779.98 FEET TO THE POINT OF BEGINNING.





A-A-3

--------------------------------------------------------------------------------

         Exhibit A
ANNEX B
Legal Description of the Refinery Parcel
TRACT EAST OF SUNFLOWER STREET
ALL OF LOTS 2, 3, 4 AND 5, SECTION 31, T34S, R17E, MONTGOMERY COUNTY, KANSAS,
LYING WEST OF THE CENTERLINE OF THE VERDIGRIS RIVER, EXCEPT THE FOLLOWING
DESCRIBED TRACTS: THE NORTH 75 ACRES OF SAID LOTS 2 AND 3; AND EXCEPT A TRACT
COMMENCING AT THE SOUTHWEST CORNER OF LOT 4, THENCE NORTH 400 FEET, THENCE EAST
425 FEET, THENCE SOUTH APPROXIMATELY 420 FEET (426.46’ MEASURED) TO THE SOUTH
BOUNDARY OF SAID LOT 4, THENCE WEST (425.82’ MEASURED) TO THE PLACE OF
BEGINNING: AND EXCEPT A TRACT DESCRIBED AS FOLLOWS IN A GENERAL WARRANTY DEED
DATED JULY 1, 1976, FROM GEORGE W. MULLER AND FERRIS M. MULLER, HUSBAND AND
WIFE, TO CRA, INC., RECORDED IN BOOK 353 OF DEEDS, PAGE 19: COMMENCING AT A
POINT 538 FEET SOUTH OF THE NORTHWEST CORNER OF LOT 4, SECTION 31, TOWNSHIP 34
SOUTH, RANGE 17 EAST IN THE PRESENT WEST FENCE LINE OF SAID LOT 4, THENCE SOUTH
75 FEET ALONG SAID FENCE, THENCE EAST 20 FEET, THENCE NORTH 75 FEET, THENCE WEST
20 FEET TO THE POINT OF BEGINNING; AND EXCEPT A TRACT DESCRIBED AS FOLLOWS IN
SAID LAST-MENTIONED GENERAL WARRANTY DEED: COMMENCING IN CENTER OF VERDIGRIS
RIVER 21 RODS NORTH OF SOUTH LINE OF SAID LOT 5, THENCE WEST AND SOUTHWESTERLY
ALONG LEFT BANK OF RAVINE 33 FEET FROM CENTER OF RAVINE TO SOUTH LINE OF LOT 5,
THENCE EAST ALONG SOUTH LINE OF LOT 5 TO CENTER OF VERDIGRIS RIVER, UP RIVER TO
BEGINNING.
AND EXCEPT:
“FERTILIZER STORAGE”
A PART OF THE NW/4 OF SECTION 31, T34S, R17E, MONTGOMERY COUNTY, KANSAS,
DESCRIBED AS FOLLOWS: COMMENCING AT THE NW CORNER OF SAID NW/4; THENCE ON AN
ASSUMED BEARING OF S00°00’00”E ALONG THE WEST LINE OF SAID NW/4 A DISTANCE OF
1013.07 FEET TO THE SW CORNER OF THE NORTH 75 ACRES OF LOTS 2 AND 3 OF SAID
SECTION 31; THENCE S86°24’15”E ALONG THE SOUTH LINE OF SAID NORTH 75 ACRES OF
LOTS 2 AND 3 A DISTANCE OF 30.06 FEET TO THE EAST RIGHT-OF-WAY LINE OF SUNFLOWER
STREET AND THE TRUE POINT OF BEGINNING; THENCE CONTINUING ALONG THE SOUTH LINE
OF SAID NORTH 75 ACRES OF LOTS 2 AND 3, S86°24’15”E A DISTANCE OF 3049.00 FEET
MORE OR LESS TO THE CENTERLINE OF THE VERDIGRIS RIVER; THENCE ALONG THE
APPROXIMATE CENTERLINE OF SAID VERDIGRIS RIVER THE FOLLOWING COURSES:
S15°13’05”W A DISTANCE OF 90.34 FEET; THENCE S03°03’48”W A DISTANCE OF 488.35
FEET; THENCE LEAVING SAID CENTERLINE OF THE VERDIGRIS RIVER S89°44’00”W A
DISTANCE OF 2993.22 FEET MORE OR LESS TO THE EAST RIGHT-OF-WAY LINE OF SUNFLOWER
STREET; THENCE N00°00’00”W A DISTANCE OF 779.98 FEET TO THE POINT OF BEGINNING.
TRACT NORTH OF FORMER UNION PACIFIC RAILROAD
ALL THAT PART OF THE SE/4 OF SECTION 25, TOWNSHIP 34, RANGE 16 EAST OF THE 6TH
P.M., LYING WEST OF THE WESTERLY RIGHT-OF-WAY LINE AND NORTH OF THE NORTHERLY
RIGHT-OF-WAY LINE OF THE ATCHISON, TOPEKA AND SANTA FE
A-B-1

--------------------------------------------------------------------------------

         Exhibit A
RAILROAD, EXCEPT 3 ACRES IN THE NORTHWEST CORNER AS EXCEPTED FROM A GENERAL
WARRANTY DEED DATED AUGUST 23, 1951, FROM R.L. EDWARDS AND MILDRED EDWARDS,
HUSBAND AND WIFE, TO THE COOPERATIVE REFINERY ASSOCIATION, RECORDED IN BOOK 245
OF DEEDS, PAGE 586, IN THE REGISTER OF DEEDS OFFICE OF MONTGOMERY COUNTY,
KANSAS.
AND
ALL THAT PART OF THE E/2 OF SECTION 25 AND ALL THAT PART OF THE NE/4 OF SECTION
36 LYING EAST OF THE EASTERLY RIGHT-OF-WAY LINE OF THE ATCHISON, TOPEKA AND
SANTE FE RAILROAD AND NORTH OF THE NORTHERLY RIGHT-OF-WAY LINE OF THE FORMER
MISSOURI-KANSAS-TEXAS RAILROAD (NOW UNION PACIFIC RAILROAD), ALL IN TOWNSHIP 34,
RANGE 16, MONTGOMERY COUNTY, KANSAS.
AND EXCEPT:
A PART OF THE NE/4 OF SECTION 36, TOWNSHIP 34 SOUTH, RANGE 16 EAST, MONTGOMERY
COUNTY, KANSAS, DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHEAST CORNER OF SAID
NE/4; THENCE ON AN ASSUMED BEARING OF S00°00’00”E ALONG THE EAST LINE OF SAID
NE/4 A DISTANCE OF 563.00 FEET; THENCE N90°00’00”W A DISTANCE OF 1992.00 FEET TO
THE TRUE POINT OF BEGINNING; THENCE N84°14’00”W A DISTANCE OF 100.00 FEET;
THENCE N05°46’00”E A DISTANCE OF 50.00 FEET; THENCE S84°14’00”E A DISTANCE OF
100.00 FEET; THENCE S05°46’00”W A DISTANCE OF 50.00 FEET TO THE POINT OF
BEGINNING.
AND EXCEPT THAT PART DESCRIBED AS FOLLOWS:
“CLARIFIER TRACT”
A PART OF THE SE/4 OF SECTION 25, T34S, R16E, MONTGOMERY COUNTY, KANSAS,
DESCRIBED AS FOLLOWS: COMMENCING AT THE SE CORNER OF SAID SE/4; THENCE ON AN
ASSUMED BEARING OF N00°22’55”E ALONG THE EAST LINE OF SAID SE/4 A DISTANCE OF
1285.62 FEET; THENCE S90°00’00”W A DISTANCE OF 1774.69 FEET TO THE TRUE POINT OF
BEGINNING; THENCE N76°25’09”W A DISTANCE OF 25.41 FEET TO THE EASTERLY
RIGHT-OF-WAY LINE OF THE A.T.&S.F. RAILROAD; THENCE N13°34’51”E ALONG SAID
EASTERLY RIGHT-OF-WAY LINE A DISTANCE OF 298.51 FEET; THENCE LEAVING SAID
EASTERLY RIGHT-OF-WAY LINE, S67°00’00”E A DISTANCE OF 101.78 FEET; THENCE S18°
00’36”W A DISTANCE OF 62.14 FEET; THENCE S11°06’08”E A DISTANCE OF 70.97 FEET;
THENCE SOUTHWESTERLY ON A NON-TANGENT CURVE TO THE LEFT HAVING A RADIUS OF
450.00 FEET AND A CENTRAL ANGLE OF 23°41’14” A DISTANCE OF 186.04 FEET TO THE
POINT OF BEGINNING.
TRACT SOUTH OF FORMER UNION PACIFIC RAILROAD AND NORTH OF MARTIN STREET
A PART OF COFFEYVILLE HEIGHTS ADDITION TO THE CITY OF COFFEYVILLE, PART OF
MONTGOMERY’S ADDITION TO THE CITY OF COFFEYVILLE, AND PART OF THE NE/4 OF
SECTION 36, T34S, R16E, MONTGOMERY COUNTY, KANSAS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NE CORNER OF THE NE/4 OF SAID SECTION 36; THENCE ON AN ASSUMED
BEARING OF S00°00’00”E ALONG THE EAST LINE OF SAID NE/4 A DISTANCE OF 316.23
FEET TO THE SOUTHERLY RIGHT-OF-WAY LINE OF THE UNION PACIFIC RAILROAD;
A-B-2

--------------------------------------------------------------------------------

         Exhibit A
THENCE S59°30’09”W ALONG SAID SOUTHERLY RIGHT-OF-WAY LINE A DISTANCE OF 34.82
FEET TO THE WEST RIGHT-OF-WAY LINE OF SUNFLOWER STREET AND THE TRUE POINT OF
BEGINNING; THENCE ALONG SAID WEST RIGHT-OF-WAY LINE OF SUNFLOWER STREET THE
FOLLOWING BEARINGS AND DISTANCES: THENCE S00°00’00”E A DISTANCE OF 1148.43 FEET;
THENCE S00°05’12”E A DISTANCE OF 72.64 FEET; THENCE S00°00’48”E A DISTANCE OF
300.00 FEET TO THE NORTH RIGHT-OF-WAY LINE OF MARTIN STREET; THENCE N89°11’00”W
ALONG SAID NORTH RIGHT-OF-WAY LINE A DISTANCE OF 439.35 FEET TO THE WEST
RIGHT-OF-WAY LINE OF ASH STREET; THENCE S02° 06’58”E ALONG SAID WEST
RIGHT-OF-WAY LINE A DISTANCE OF 35.21 FEET TO THE CENTER OF MARTIN STREET;
THENCE ALONG THE CENTER OF SAID MARTIN STREET THE FOLLOWING BEARINGS AND
DISTANCES: THENCE N89°13’34”W A DISTANCE OF 399.88 FEET; THENCE N89°14’03”W A
DISTANCE OF 60.59 FEET; THENCE N89°22’21”W A DISTANCE OF 608.53 FEET; THENCE
N89°29’08”W A DISTANCE OF 40.11 FEET TO THE CENTERLINE OF PINE STREET; THENCE
S00°00’14”W ALONG THE CENTERLINE OF SAID PINE STREET A DISTANCE OF 35.18 FEET;
THENCE N89°33’26”W A DISTANCE OF 40.15 FEET TO THE NE CORNER OF BLOCK 6 OF SAID
MONTGOMERY’S ADDITION; THENCE N89°13’09”W ALONG THE NORTH LINE OF SAID BLOCK 6 A
DISTANCE OF 399.88 FEET TO THE NW CORNER OF SAID BLOCK 6; THENCE N89°05’43”W A
DISTANCE OF 79.80 FEET TO THE NE CORNER OF BLOCK 5 OF SAID MONTGOMERY’S
ADDITION; THENCE N00°08’24”E A DISTANCE OF 34.78 FEET TO THE CENTERLINE OF SAID
MARTIN STREET; THENCE N89°13’15”W ALONG SAID CENTERLINE A DISTANCE OF 200.14
FEET TO THE SOUTHERLY EXTENSION OF THE EAST LINE OF LOT 2, BLOCK 10, OF SAID
MONTGOMERY’S ADDITION; THENCE LEAVING THE CENTERLINE OF SAID MARTIN STREET,
N00°22’34”E ALONG THE EXTENSION OF AND THE EAST LINE OF SAID LOT 2 A DISTANCE OF
163.74 FEET TO THE SOUTHERLY RIGHT-OF-WAY LINE OF SAID UNION PACIFIC RAILROAD;
THENCE NORTHEASTERLY ALONG SAID SOUTHERLY RIGHT-OF-WAY LINE ON A CURVE TO THE
RIGHT HAVING A RADIUS OF 1500.00 FEET AND A CENTRAL ANGLE OF 10°30’27”, A
DISTANCE OF 275.09 FEET TO THE POINT OF TANGENCY OF SAID CURVE; THENCE
CONTINUING ALONG SAID SOUTHERLY RIGHT-OF-WAY LINE, N59°30’09”E A DISTANCE OF
2370.80 FEET TO THE POINT OF BEGINNING.
AND
ALL THAT PART OF THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY LYING WEST OF
THE WEST RIGHT-OF-WAY LINE OF SUNFLOWER STREET AND LYING EAST OF THE EASTERLY
RIGHT-OF-WAY LINE OF THE A.T.&S.F. RAILROAD IN THE NE/4 OF SECTION 36, TOWNSHIP
34 SOUTH, RANGE 16 EAST OF THE 6TH P.M., MONTGOMERY COUNTY, KANSAS, BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHEAST CORNER OF SAID
NE/4; THENCE ON AN ASSUMED BEARING OF S00°00’00”E ALONG THE EAST LINE OF SAID
NE/4 A DISTANCE OF 200.17 FEET TO THE NORTHERLY RIGHT-OF-WAY LINE OF THE FORMER
UNION PACIFIC RAILROAD; THENCE S59°30’09”W ALONG SAID NORTHERLY RIGHT-OF-WAY
LINE A DISTANCE OF 34.82 FEET TO THE WEST RIGHT-OF-WAY LINE OF SUNFLOWER STREET
AND THE TRUE POINT OF BEGINNING; THENCE CONTINUING S59° 30’09”W ALONG SAID
NORTHERLY RIGHT-OF-WAY LINE A DISTANCE OF 2429.70 FEET; THENCE SOUTHWESTERLY ON
A CURVE TO THE LEFT HAVING A RADIUS OF 1600.00 FEET, A CHORD WHICH BEARS
S49°43’27”W, A CHORD DISTANCE OF 543.47 FEET AND AN ARC LENGTH OF 546.12 FEET TO
THE EASTERLY RIGHT-OF-WAY LINE OF THE A.T.&S.F. RAILROAD; THENCE S13°34’51”W
ALONG SAID EASTERLY RIGHT-OF-WAY LINE A
A-B-3

--------------------------------------------------------------------------------

         Exhibit A
DISTANCE OF 269.10 FEET TO THE SOUTHERLY RIGHT-OF-WAY LINE OF THE FORMER UNION
PACIFIC RAILROAD; THENCE ON A NON-TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF
1500.00 FEET, A CHORD WHICH BEARS N45°05’58”E, A CHORD DISTANCE OF 746.22 FEET
AND AN ARC LENGTH OF 754.14 FEET; THENCE CONTINUING ALONG SAID SOUTHERLY
RIGHT-OF-WAY LINE N59°30’09”E A DISTANCE OF 2370.80 FEET TO THE WEST
RIGHT-OF-WAY LINE OF SUNFLOWER STREET; THENCE N00°00’00”E ALONG SAID WEST
RIGHT-OF-WAY LINE A DISTANCE OF 116.06 FEET TO THE POINT OF BEGINNING.
LESS AND EXCEPT THE FOLLOWING TRACTS OF LAND:
“LOADING DOCK”
A PART OF COFFEYVILLE HEIGHTS ADDITION TO THE CITY OF COFFEYVILLE AND A PART OF
THE NE/4 OF SECTION 36, T34S, R16E, MONTGOMERY COUNTY, KANSAS, DESCRIBED AS
FOLLOWS: COMMENCING AT THE NE CORNER OF THE NE/4 OF SAID SECTION 36; THENCE ON
AN ASSUMED BEARING OF S00° 00’00”E ALONG THE EAST LINE OF SAID NE/4 A DISTANCE
OF 316.23 FEET TO THE SOUTHERLY RIGHT-OF-WAY LINE OF THE UNION PACIFIC RAILROAD;
THENCE S59°30’09”W ALONG SAID SOUTHERLY RIGHT-OF-WAY LINE A DISTANCE OF 34.82
FEET TO THE WEST RIGHT-OF-WAY LINE OF SUNFLOWER STREET; THENCE S00°00’00”E ALONG
SAID WEST RIGHT-OF-WAY LINE A DISTANCE OF 1148.43 FEET; THENCE CONTINUING ALONG
SAID WEST RIGHT-OF-WAY LINE, S00°05’12”E A DISTANCE OF 60.63 FEET TO THE TRUE
POINT OF BEGINNING; THENCE CONTINUING ALONG SAID WEST RIGHT-OF-WAY LINE,
S00°05’12”E A DISTANCE OF 12.01 FEET TO THE NE CORNER OF BLOCK 12 OF SAID
COFFEYVILLE HEIGHTS ADDITION; THENCE CONTINUING ALONG SAID WEST RIGHT-OF-WAY
LINE AND THE EAST LINE OF SAID BLOCK 12, S00°00’48”W A DISTANCE OF 267.47 FEET;
THENCE LEAVING SAID WEST RIGHT-OF-WAY LINE AND THE EAST LINE OF SAID BLOCK 12,
N38°21’27”W A DISTANCE OF 131.96 FEET; THENCE N00°00’00”W A DISTANCE OF 176.00
FEET; THENCE N90°00’00”E A DISTANCE OF 81.94 FEET TO THE POINT OF BEGINNING.
“NEW NITROGEN UNIT”
A PART OF COFFEYVILLE HEIGHTS ADDITION TO THE CITY OF COFFEYVILLE, PART OF
MONTGOMERY’S ADDITION TO THE CITY OF COFFEYVILLE, PART OF THE FORMER UNION
PACIFIC RAILROAD RIGHT-OF-WAY, AND PART OF THE NE/4 OF SECTION 36, TOWNSHIP 34
SOUTH, RANGE 16 EAST, MONTGOMERY COUNTY, KANSAS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHEAST CORNER OF SAID NE/4; THENCE ON AN ASSUMED BEARING OF
S00°00’00”E ALONG THE EAST LINE OF SAID NE/4 A DISTANCE OF 200.17 FEET TO THE
NORTHERLY LINE OF THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY; THENCE
S59°30’09”W ALONG SAID NORTHERLY LINE A DISTANCE OF 1007.15 FEET TO THE TRUE
POINT OF BEGINNING; THENCE S00°00’00”E A DISTANCE OF 304.05 FEET; THENCE
S88°14’41”E A DISTANCE OF 158.79 FEET; THENCE S00°00’00”E A DISTANCE OF 6.77
FEET; THENCE N90°00’00”E A DISTANCE OF 25.00 FEET; THENCE N00°00’00”W A DISTANCE
OF 6.00 FEET; THENCE S88°14’40”E A DISTANCE OF 245.71 FEET; THENCE S12°15’53”E A
DISTANCE OF 11.77 FEET; THENCE S82°32’25”E A DISTANCE OF 43.08 FEET; THENCE
S00°00’00”E A DISTANCE OF 33.41 FEET; THENCE S90°00’00”W A DISTANCE OF 14.72
FEET; THENCE S86°44’02”W A DISTANCE OF 368.60 FEET; THENCE S00°00’00”E A
DISTANCE OF 25.00 FEET; THENCE N90°00’00”E A DISTANCE OF 20.00 FEET; THENCE
S00°31’37”E A DISTANCE OF 197.51 FEET; THENCE N90°00’00”E A DISTANCE OF 165.00
FEET; THENCE S00°00’00”E A DISTANCE OF 24.03 FEET; THENCE N90°00’00”E A
A-B-4

--------------------------------------------------------------------------------

         Exhibit A
DISTANCE OF 249.97 FEET; THENCE N00°00’00”W A DISTANCE OF 18.64 FEET; THENCE
N90°00’00”E A DISTANCE OF 51.39 FEET; THENCE S00°00’00”E A DISTANCE OF 15.00
FEET; THENCE N90°00’00”E A DISTANCE OF 56.01 FEET; THENCE S00°00’00”E A DISTANCE
OF 169.40 FEET; THENCE N89°00’00”W A DISTANCE OF 636.08 FEET; THENCE S00°00’00”E
A DISTANCE OF 377.30 FEET TO THE CENTERLINE OF MARTIN STREET; THENCE N89°14’03”W
ALONG SAID CENTERLINE A DISTANCE OF 60.59 FEET; THENCE CONTINUING ALONG SAID
CENTERLINE, N89°22’21”W A DISTANCE OF 608.53 FEET; THENCE CONTINUING ALONG SAID
CENTERLINE, N89°29’08”W A DISTANCE OF 40.11 FEET TO THE CENTERLINE OF PINE
STREET; THENCE S00°00’14”W ALONG THE CENTERLINE OF SAID PINE STREET A DISTANCE
OF 35.18 FEET; THENCE N89°33’26”W A DISTANCE OF 40.15 FEET TO THE NE CORNER OF
BLOCK 6 OF SAID MONTGOMERY’S ADDITION; THENCE N89°13’09”W ALONG THE NORTH LINE
OF SAID BLOCK 6 A DISTANCE OF 399.88 FEET TO THE NW CORNER OF SAID BLOCK 6;
THENCE N89°05’43”W A DISTANCE OF 79.80 FEET TO THE NE CORNER OF BLOCK 5 OF SAID
MONTGOMERY’S ADDITION; THENCE N00°08’24”E A DISTANCE OF 69.57 FEET TO THE SE
CORNER OF BLOCK 10 OF SAID MONTGOMERY’S ADDITION; THENCE N00°00’00”W A DISTANCE
OF 277.85 FEET TO THE SOUTHERLY LINE OF THE FORMER UNION PACIFIC RAILROAD
RIGHT-OF-WAY; THENCE N15°00’43”W A DISTANCE OF 104.03 FEET TO THE NORTHERLY LINE
OF THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY; THENCE N30°29’51”W A DISTANCE
OF 20.00 FEET; THENCE N59°30’09”E A DISTANCE OF 465.00 FEET; THENCE S30°29’51”E
A DISTANCE OF 20.00 FEET TO SAID NORTHERLY LINE OF THE FORMER UNION PACIFIC
RAILROAD RIGHT-OF-WAY; THENCE N59°30’09”E ALONG SAID NORTHERLY LINE A DISTANCE
OF 32.23 FEET; THENCE S00°01’28”E A DISTANCE OF 276.43 FEET; THENCE N90°00’00”E
A DISTANCE OF 365.00 FEET; THENCE N00°00’00”W A DISTANCE OF 491.48 FEET TO SAID
NORTHERLY LINE OF THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY; THENCE
N59°30’09”E ALONG SAID NORTHERLY LINE A DISTANCE OF 536.40 FEET TO THE POINT OF
BEGINNING.





A-B-5

--------------------------------------------------------------------------------

         Exhibit A
ANNEX C
Aerial
a1013cvilerstep10masti8.gif [a1013cvilerstep10masti8.gif]
A-C-1

--------------------------------------------------------------------------------

         Exhibit A
a1013cvilerstep10masti1.gif [a1013cvilerstep10masti1.gif]


A-C-2

--------------------------------------------------------------------------------

         Exhibit A
a1013cvilerstep10masti7.gif [a1013cvilerstep10masti7.gif]


A-C-3

--------------------------------------------------------------------------------

         Exhibit A
a1013cvilerstep10masti4.gif [a1013cvilerstep10masti4.gif]


A-C-4

--------------------------------------------------------------------------------

         Exhibit A
a1013cvilerstep10masti6.gif [a1013cvilerstep10masti6.gif]


A-C-5

--------------------------------------------------------------------------------

         Exhibit A
a1013cvilerstep10masti3.gif [a1013cvilerstep10masti3.gif]


A-C-6

--------------------------------------------------------------------------------

         Exhibit A
a1013cvilerstep10masti.gif [a1013cvilerstep10masti.gif]


A-C-7

--------------------------------------------------------------------------------

         Exhibit A
a1013cvilerstep10masti5.gif [a1013cvilerstep10masti5.gif]


A-C-8

--------------------------------------------------------------------------------

         Exhibit A
a1013cvilerstep10masim4.gif [a1013cvilerstep10masim4.gif]


A-C-9

--------------------------------------------------------------------------------

         Exhibit A
a1013cvilerstep10masim11.gif [a1013cvilerstep10masim11.gif]


A-C-10

--------------------------------------------------------------------------------

         Exhibit A
a1013cvilerstep10masim5.gif [a1013cvilerstep10masim5.gif]


A-C-11

--------------------------------------------------------------------------------

         Exhibit A
a1013cvilerstep10masim12.gif [a1013cvilerstep10masim12.gif]


A-C-12

--------------------------------------------------------------------------------

         Exhibit A
a1013cvilerstep10masim.gif [a1013cvilerstep10masim.gif]


A-C-13

--------------------------------------------------------------------------------

         Exhibit A
a1013cvilerstep10masim13.gif [a1013cvilerstep10masim13.gif]
A-C-14

--------------------------------------------------------------------------------

         Exhibit A
a1013cvilerstep10masim1.gif [a1013cvilerstep10masim1.gif]
a1013cvilerstep10masim9.gif [a1013cvilerstep10masim9.gif]





ANNEX D
Legal Description of Shared Pipeline Easement Area
TRACT I
A PART OF THE NE/4 OF SECTION 36, TOWNSHIP 34 SOUTH, RANGE 16 EAST, MONTGOMERY
COUNTY, KANSAS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHEAST CORNER OF SAID NE/4; THENCE ON AN ASSUMED BEARING OF
S00° 00’00”E ALONG THE EAST LINE OF SAID NE/4 A DISTANCE OF 200.17 FEET TO THE
NORTHERLY LINE OF THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY; THENCE
S59°30’09”W ALONG SAID NORTHERLY LINE A DISTANCE OF 1494.58 FEET TO THE TRUE
POINT OF BEGINNING; THENCE N00° 00’00”W A DISTANCE OF 82.60 FEET; THENCE
S90°00’00”W A DISTANCE OF 51.00 FEET; THENCE S00° 00’00”E A DISTANCE OF 20.50
FEET; THENCE N90°00’00”E A DISTANCE OF 20.00 FEET; THENCE S00° 00’00”E A
DISTANCE OF 80.36 FEET TO THE NORTHERLY LINE OF THE FORMER UNION PACIFIC
RAILROAD RIGHT-OF-WAY; THENCE N59°30’09”E ALONG SAID NORTH LINE A DISTANCE OF
35.98 FEET TO THE POINT OF BEGINNING.
TRACT II (THE UAN PIPELINE EASEMENT)
A PART OF THE SOUTHWEST QUARTER (SW/4) OF SECTION 25 AND IN A PART OF THE NORTH
HALF (N/2) OF SECTION 36, ALL IN TOWNSHIP 34 SOUTH, RANGE 16 EAST OF THE 6TH
P.M., MONTGOMERY COUNTY, KANSAS, THE CENTERLINE OF SAID EASEMENT BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHEAST CORNER OF SAID
N/2 OF SECTION 36; THENCE S00°00'00"E ALONG THE EAST LINE OF SAID N/2 OF SECTION
36 A DISTANCE OF 1182.47 FEET; THENCE LEAVING SAID EAST LINE, N90°00'00"W A
DISTANCE OF 781.33 FEET TO THE TRUE POINT OF BEGINNING OF SAID CENTERLINE;
THENCE CONTINUING N90°00'00"W A DISTANCE OF 20.86 FEET; THENCE N00°00'00"W A
DISTANCE OF 80.46 FEET; THENCE N90°00'00"W A DISTANCE OF 491.71 FEET; THENCE
S84°14'34"W A DISTANCE OF 27.29 FEET; THENCE S75°10'27"W A DISTANCE OF 51.13
FEET; THENCE S72°42'41"W A DISTANCE OF 36.25 FEET; THENCE S70°02'53"W A DISTANCE
OF 58.25 FEET; THENCE S66°23'00"W A DISTANCE OF 71.76 FEET; THENCE S61°23'12"W A
DISTANCE OF 29.96 FEET; THENCE N33°21'36"W A DISTANCE OF 66.37 FEET; THENCE
S59°38'13"W A DISTANCE OF 662.46 FEET; THENCE N31°46'26"W A DISTANCE OF 27.00
FEET; THENCE N36°13'25"W A DISTANCE OF 62.05 FEET; THENCE N76°17'17"W A DISTANCE
OF 6.80 FEET; THENCE N31°27'21"W A DISTANCE OF 50.25 FEET; THENCE N83°45'09"W A
DISTANCE OF 148.82 FEET; THENCE S06°14'51"W A DISTANCE OF 7.07 FEET; THENCE
N76°25'28"W A DISTANCE OF 54.39 FEET; THENCE N13°34'32"E A DISTANCE OF 7.01
FEET; THENCE N76°24'59"W A DISTANCE OF 79.72 FEET; THENCE N70°38'33"W A DISTANCE
OF 294.91 FEET; THENCE ON A CURVE TO THE RIGHT HAVING A RADIUS OF 100.00 FEET, A
CHORD WHICH BEARS N57°51'45"W, A CHORD LENGTH OF 44.24 FEET AND AN ARC LENGTH OF
44.61 FEET; THENCE ON A CURVE TO THE RIGHT HAVING A RADIUS OF 300.00 FEET, A
CHORD WHICH BEARS N22°32'30"W, A CHORD LENGTH OF 230.01 FEET AND AN ARC LENGTH
OF 236.05 FEET; THENCE N00°00'00"W A DISTANCE OF 1266.86 FEET; THENCE
N83°36'17"W A DISTANCE OF 433.11 FEET TO THE TERMINUS OF SAID CENTERLINE.


THE EASEMENT ON TRACT II OF THE SHARED PIPELINE EASEMENT AREA BEING 50 FEET IN
WIDTH, 25 FEET ON EITHER SIDE OF THE CENTERLINE DESCRIBED ABOVE.





ANNEX E
Interconnect Points Drawing
a1013cvilerstep10masim3.gif [a1013cvilerstep10masim3.gif]





ANNEX F
Legal Description of Area for Pipe Rack Easement Area
A PART OF COFFEYVILLE HEIGHTS ADDITION TO THE CITY OF COFFEYVILLE AND A PART OF
THE NE/4 OF SECTION 36, TOWNSHIP 34 SOUTH, RANGE 16 EAST, MONTGOMERY COUNTY,
KANSAS, DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHEAST CORNER OF SAID NE/4;
THENCE ON AN ASSUMED BEARING OF S00°00’00”E ALONG THE EAST LINE OF NE/4 A
DISTANCE OF 1364.58 FEET; THENCE S90° 00’00”W A DISTANCE OF 30.00 FEET TO THE
WEST RIGHT-OF-WAY LINE OF SUNFLOWER STREET AND THE TRUE POINT OF BEGINNING;
THENCE S00°00’00”E ALONG SAID WEST RIGHT-OF-WAY LINE A DISTANCE OF 117.75 FEET;
THENCE CONTINUING ALONG SAID WEST RIGHT-OF-WAY LINE S00°05’12”E A DISTANCE OF
60.63 FEET; THENCE S90°00’00”W A DISTANCE OF 438.45 FEET; THENCE N00°00’00”W A
DISTANCE OF 34.79 FEET; THENCE S89°00’00”E A DISTANCE OF 236.57 FEET; THENCE
N00°00’00”W A DISTANCE OF 87.72 FEET; THENCE N90°00’00”E A DISTANCE OF 171.82
FEET; THENCE N00°00’00”W A DISTANCE OF 60.00 FEET; THENCE N90°00’00”E A DISTANCE
OF 30.00 FEET TO THE POINT OF BEGINNING.





ANNEX G
Legal Description of Coke Conveyor Belt Easement Area
A PART OF THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY AND PART OF THE NE/4 OF
SECTION 36, TOWNSHIP 34 SOUTH, RANGE 16 EAST, MONTGOMERY COUNTY, KANSAS,
DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHEAST CORNER OF SAID NE/4; THENCE ON
AN ASSUMED BEARING OF S00°00’00”E ALONG THE EAST LINE OF SAID NE/4 A DISTANCE OF
200.17 FEET TO THE NORTHERLY LINE OF THE FORMER UNION PACIFIC RAILROAD
RIGHT-OF-WAY; THENCE S59°30’09”W ALONG SAID NORTHERLY LINE A DISTANCE OF 1543.55
FEET; THENCE S00°00’00”E A DISTANCE OF 195.69 FEET TO THE TRUE POINT OF
BEGINNING; THENCE CONTINUING S00°00’00”E A DISTANCE OF 31.57 FEET; THENCE
S71°51’39”W A DISTANCE OF 384.15 FEET; THENCE N00°01’28”W A DISTANCE OF 31.56
FEET; THENCE N71°51’39”E A DISTANCE OF 384.17 FEET TO THE POINT OF BEGINNING.
AND
A PART OF THE NE/4 OF SECTION 36, TOWNSHIP 34 SOUTH, RANGE 16 EAST, MONTGOMERY
COUNTY, KANSAS, DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHEAST CORNER OF SAID NE/4; THENCE ON AN ASSUMED BEARING OF
S00° 00’00”E ALONG THE EAST LINE OF SAID NE/4 A DISTANCE OF 200.17 FEET TO THE
NORTHERLY LINE OF THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY; THENCE
S59°30’09”W ALONG SAID NORTHERLY LINE A DISTANCE OF 1543.55 FEET; THENCE
S00°00’00”E A DISTANCE OF 310.27 FEET TO THE TRUE POINT OF BEGINNING; THENCE
CONTINUING S00°00’00”E A DISTANCE OF 72.41 FEET; THENCE S24°28’25”W A DISTANCE
OF 119.53 FEET; THENCE S90°00’00”W A DISTANCE OF 32.96 FEET; THENCE N24°28’25”E
A DISTANCE OF 199.10 FEET TO THE POINT OF BEGINNING.





ANNEX H
Legal Description of Sunflower Street Pipeline Crossing Easement Area
(Fertilizer Parcel)
A PART OF THE NW/4 OF SECTION 31, T34S, R17E, MONTGOMERY COUNTY, KANSAS,
DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHWEST CORNER OF SAID NW/4; THENCE ON
AN ASSUMED BEARING OF S00°00’00”E ALONG THE WEST LINE OF SAID NW/4 A DISTANCE OF
1364.58 FEET TO THE TRUE POINT OF BEGINNING; THENCE N90°00’00”E A DISTANCE OF
30.00 FEET TO THE EAST RIGHT-OF-WAY LINE OF SUNFLOWER STREET; THENCE S00°00’00”E
ALONG SAID EAST RIGHT-OF-WAY LINE A DISTANCE OF 178.38 FEET; THENCE S90°00’00”W
A DISTANCE OF 30.00 FEET TO THE WEST LINE OF SAID NW/4; THENCE N00°00’00”W ALONG
SAID WEST LINE A DISTANCE OF 178.38 FEET TO THE POINT OF BEGINNING.





ANNEX I
Legal Description of Sunflower Street Pipeline Crossing Easement Area (Refinery
Parcel)
A PART OF COFFEYVILLE HEIGHTS ADDITION TO THE CITY OF COFFEYVILLE AND A PART OF
THE NE/4 OF SECTION 36, TOWNSHIP 34 SOUTH, RANGE 16 EAST, MONTGOMERY COUNTY,
KANSAS, DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHEAST CORNER OF SAID NE/4;
THENCE ON AN ASSUMED BEARING OF S00°00’00”E ALONG THE EAST LINE OF NE/4 A
DISTANCE OF 1364.58 FEET TO THE TRUE POINT OF BEGINNING; THENCE CONTINUING
S00°00’00”E ALONG SAID EAST LINE A DISTANCE OF 178.38 FEET; THENCE S90°00’00”W A
DISTANCE OF 29.91 FEET TO THE WEST RIGHT-OF-WAY LINE OF SUNFLOWER STREET; THENCE
N00°05’12”W ALONG SAID WEST RIGHT-OF-WAY LINE A DISTANCE OF 60.63 FEET; THENCE
CONTINUING ALONG SAID WEST RIGHT-OF-WAY LINE N00°00’00”W A DISTANCE OF 117.75
FEET; THENCE N90°00’00”E A DISTANCE OF 30.00 FEET TO THE POINT OF BEGINNING.





ANNEX J
Legal Description of East Tank Farm Roadway Area (Fertilizer Parcel)
A PART OF THE NW/4 OF SECTION 31, T34S, R17E, MONTGOMERY COUNTY, KANSAS,
DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHWEST CORNER OF SAID NW/4; THENCE ON
AN ASSUMED BEARING OF S00°00’00”E ALONG THE WEST LINE OF SAID NW/4 A DISTANCE OF
1767.00 FEET; THENCE N90°00’00”E A DISTANCE OF 30.00 FEET TO THE EAST
RIGHT-OF-WAY LINE OF SUNFLOWER STREET AND THE TRUE POINT OF BEGINNING; THENCE
N90°00’00”E A DISTANCE OF 1120.00 FEET; THENCE N88° 35’26”E A DISTANCE OF 914.89
FEET; THENCE S00°00’00”E A DISTANCE OF 25.00 FEET; THENCE S89° 44’00”W A
DISTANCE OF 2035.00 FEET TO SAID EAST RIGHT-OF-WAY LINE OF SUNFLOWER STREET;
THENCE N00°00’00”E ALONG SAID EAST RIGHT-OF-WAY LINE A DISTANCE OF 27.93 FEET TO
THE POINT OF BEGINNING.





ANNEX K
Legal Description of East Tank Farm Area (Refinery Parcel)
A PART OF THE NW/4 OF SECTION 31, T34S, R17E, MONTGOMERY COUNTY, KANSAS,
DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHWEST CORNER OF SAID NW/4; THENCE ON
AN ASSUMED BEARING OF S00°00’00”E ALONG THE WEST LINE OF SAID NW/4 A DISTANCE OF
1364.58 FEET; THENCE N90°00’00”E A DISTANCE OF 30.00 FEET TO THE EAST
RIGHT-OF-WAY LINE OF SUNFLOWER STREET AND THE TRUE POINT OF BEGINNING; THENCE
CONTINUING N90°00’00”E A DISTANCE OF 75.00 FEET; THENCE S00°00’00”E A DISTANCE
OF 430.00 FEET; THENCE S89°44’00”W A DISTANCE OF 75.00 FEET TO THE EAST
RIGHT-OF-WAY LINE OF SUNFLOWER STREET; THENCE N00°00’00”W ALONG SAID EAST
RIGHT-OF-WAY LINE A DISTANCE OF 430.35 FEET TO THE POINT OF BEGINNING.





ANNEX L
Legal Description of Railroad Trackage Easement Area (Fertilizer Parcel)
PARCEL 8 A PART OF THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY IN THE NE/4 OF
SECTION 36, TOWNSHIP 34 SOUTH, RANGE 16 EAST, MONTGOMERY COUNTY, KANSAS,
DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHEAST CORNER OF SAID NE/4; THENCE ON
AN ASSUMED BEARING OF S00° 00’00” E ALONG THE EAST LINE OF SAID NE/4 A DISTANCE
OF 200.17 FEET TO THE NORTHERLY LINE OF THE FORMER UNION PACIFIC RAILROAD
RIGHT-OF-WAY; THENCE S59°30’09” W ALONG SAID NORTHERLY LINE A DISTANCE OF
1967.29 FEET TO THE TRUE POINT OF BEGINNING; THENCE S00°01’28” E A DISTANCE OF
116.03 FEET TO THE SOUTHERLY LINE OF THE FORMER UNION PACIFIC RAILROAD
RIGHT-OF-WAY; THENCE S59°30’09” W ALONG SAID SOUTHERLY LINE A DISTANCE OF 438.39
FEET; THENCE SOUTHWESTERLY ON A CURVE TO THE LEFT HAVING A RADIUS OF 1500.00
FEET, A CHORD WHICH BEARS S58°58’19” W, A CHORD DISTANCE OF 27.78 FEET AND AN
ARC LENGTH OF 27.78 FEET; THENCE N15°00’43” W A DISTANCE OF 104.03 FEET TO SAID
NORTHERLY LINE OF THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY; THENCE
N59°30’09” E ALONG SAID NORTHERLY LINE A DISTANCE OF 497.23 FEET TO THE POINT OF
BEGINNING.
AND
PARCEL 9
A PART OF THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY IN THE NE/4 OF SECTION
36, TOWNSHIP 34 SOUTH, RANGE 16 EAST, MONTGOMERY COUNTY, KANSAS, DESCRIBED AS
FOLLOWS: COMMENCING AT THE NORTHEAST CORNER OF SAID NE/4; THENCE ON AN ASSUMED
BEARING OF S00° 00’00” E ALONG THE EAST LINE OF SAID NE/4 A DISTANCE OF 200.17
FEET TO THE NORTHERLY LINE OF THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY;
THENCE S59°30’09” W ALONG SAID NORTHERLY LINE A DISTANCE OF 1007.15 FEET TO THE
TRUE POINT OF BEGINNING; THENCE S00°00’00” E A DISTANCE OF 116.06 FEET TO THE
SOUTHERLY LINE OF THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY; THENCE
S59°30’09” W ALONG SAID SOUTHERLY LINE A DISTANCE OF 536.40 FEET; THENCE
N00°00’00” W A DISTANCE OF 116.06 FEET TO SAID NORTHERLY LINE OF THE FORMER
UNION PACIFIC RAILROAD RIGHT-OF-WAY; THENCE N59°30’09” E ALONG SAID NORTHERLY
LINE A DISTANCE OF 536.40 FEET TO THE POINT OF BEGINNING.





ANNEX M
Legal Description of Railroad Trackage Easement Area (Refinery Parcel)
A PART OF THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY IN THE NE/4 OF SECTION
36, TOWNSHIP 34 SOUTH, RANGE 16 EAST, MONTGOMERY COUNTY, KANSAS, DESCRIBED AS
FOLLOWS: COMMENCING AT THE NORTHEAST CORNER OF SAID NE/4; THENCE ON AN ASSUMED
BEARING OF S00° 00’00”E ALONG THE EAST LINE OF SAID NE/4 A DISTANCE OF 200.17
FEET TO THE NORTHERLY LINE OF THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY;
THENCE S59°30’09”W ALONG SAID NORTHERLY LINE A DISTANCE OF 2464.52 FEET TO THE
TRUE POINT OF BEGINNING; THENCE S15° 00’43”E A DISTANCE OF 104.03 FEET TO THE
SOUTHERLY LINE OF THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY; THENCE ALONG
SAID SOUTHERLY LINE ON A NON-TANGENT CURVE TO THE LEFT HAVING A RADIUS OF
1500.00 FEET, A CHORD WHICH BEARS S44°34’08”W, A CHORD DISTANCE OF 719.29 FEET
AND AN ARC LENGTH OF 726.36 FEET TO THE EASTERLY LINE OF THE A.T.&S.F. RAILROAD
RIGHT-OF-WAY; THENCE N13°34’51”E ALONG SAID EASTERLY LINE A DISTANCE OF 269.10
FEET TO SAID NORTHERLY LINE OF THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY;
THENCE ON A NON-TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 1600.00 FEET, A
CHORD WHICH BEARS N49°43’27”E, A CHORD DISTANCE OF 543.47 FEET AND AN ARC LENGTH
OF 546.12 FEET TO THE POINT OF BEGINNING.
AND
A PART OF THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY IN THE NE/4 OF SECTION
36, TOWNSHIP 34 SOUTH, RANGE 16 EAST, MONTGOMERY COUNTY, KANSAS, DESCRIBED AS
FOLLOWS: COMMENCING AT THE NORTHEAST CORNER OF SAID NE/4; THENCE ON AN ASSUMED
BEARING OF S00° 00’00”E ALONG THE EAST LINE OF SAID NE/4 A DISTANCE OF 200.17
FEET TO THE NORTHERLY LINE OF THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY;
THENCE S59°30’09”W ALONG SAID NORTHERLY LINE A DISTANCE OF 1543.55 FEET TO THE
TRUE POINT OF BEGINNING; THENCE S00° 00’00”E A DISTANCE OF 116.06 FEET TO THE
SOUTHERLY LINE OF THE FORMER UNION PACIFIC RAILROAD RIGHT-OF-WAY; THENCE
S59°30’09”W ALONG SAID SOUTHERLY LINE A DISTANCE OF 423.68 FEET; THENCE
N00°01’28”W A DISTANCE OF 116.03 FEET TO SAID NORTHERLY LINE OF THE FORMER UNION
PACIFIC RAILROAD RIGHT-OF-WAY; THENCE N59°30’09”E ALONG SAID NORTHERLY LINE A
DISTANCE OF 423.74 FEET TO THE POINT OF BEGINNING.





ANNEX N
Legal Description of CRNF Clarifier Tract
A PART OF THE SE/4 OF SECTION 25, T34S, R16E, MONTGOMERY COUNTY, KANSAS,
DESCRIBED AS FOLLOWS: COMMENCING AT THE SE CORNER OF SAID SE/4; THENCE ON AN
ASSUMED BEARING OF N00°22’55”E ALONG THE EAST LINE OF SAID SE/4 A DISTANCE OF
1285.62 FEET; THENCE S90°00’00”W A DISTANCE OF 1774.69 FEET TO THE TRUE POINT OF
BEGINNING; THENCE N76°25’09”W A DISTANCE OF 25.41 FEET TO THE EASTERLY
RIGHT-OF-WAY LINE OF THE A.T.&S.F. RAILROAD; THENCE N13°34’51”E ALONG SAID
EASTERLY RIGHT-OF-WAY LINE A DISTANCE OF 298.51 FEET; THENCE LEAVING SAID
EASTERLY RIGHT-OF-WAY LINE, S67°00’00”E A DISTANCE OF 101.78 FEET; THENCE
S18°00’36”W A DISTANCE OF 62.14 FEET; THENCE S11°06’08”E A DISTANCE OF 70.97
FEET; THENCE SOUTHWESTERLY ON A NON-TANGENT CURVE TO THE LEFT HAVING A RADIUS OF
450.00 FEET AND A CENTRAL ANGLE OF 23°41’14” A DISTANCE OF 186.04 FEET TO THE
POINT OF BEGINNING.





ANNEX O
Legal Description of Fertilizer Water Pipeline Easement Area
A 15.00 FEET WIDE WATERLINE EASEMENT IN PART OF THE SE/4 OF SECTION 25 AND PART
OF THE NE/4 OF SECTION 36, ALL IN TOWNSHIP 34 SOUTH, RANGE 16 EAST, MONTGOMERY
COUNTY, KANSAS, THE CENTERLINE OF SAID EASEMENT DESCRIBED AS FOLLOWS: COMMENCING
AT THE NORTHEAST CORNER OF SAID NE/4 OF SECTION 36; THENCE ON AN ASSUMED BEARING
OF S00°00’00”E ALONG THE EAST LINE OF SAID NE/4 OF SECTION 36 A DISTANCE OF
200.17 FEET TO THE NORTHERLY LINE OF THE FORMER UNION PACIFIC RAILROAD
RIGHT-OF-WAY; THENCE S59°30’09”W ALONG SAID NORTHERLY LINE A DISTANCE OF 1511.96
FEET TO THE TRUE POINT OF BEGINNING OF SAID CENTERLINE; THENCE N00°00’00”W A
DISTANCE OF 89.44 FEET; THENCE S90°00’00”W A DISTANCE OF 26.00 FEET; THENCE N01°
43’52”E A DISTANCE OF 156.82 FEET; THENCE N22°41’07”E A DISTANCE OF 103.61 FEET;
THENCE N00° 46’08”E A DISTANCE OF 155.84 FEET; THENCE N89°50’42”W A DISTANCE OF
60.12 FEET; THENCE N00° 23’50”E A DISTANCE OF 104.00 FEET; THENCE S89°26’05”E A
DISTANCE OF 262.50 FEET; THENCE N00° 33’55”E A DISTANCE OF 111.00 FEET; THENCE
N89°26’05”W A DISTANCE OF 56.50 FEET; THENCE N00° 33’55”E A DISTANCE OF 359.35
FEET; THENCE S89°26’05”E A DISTANCE OF 23.01 FEET; THENCE N06° 42’59”E A
DISTANCE OF 207.51 FEET; THENCE S84°30’54”E A DISTANCE OF 8.00 FEET; THENCE N06°
33’18”E A DISTANCE OF 280.54 FEET; THENCE S83°49’05”E A DISTANCE OF 14.50 FEET;
THENCE N05° 54’52”E A DISTANCE OF 341.96 FEET; THENCE N82°58’38”W A DISTANCE OF
16.55 FEET; THENCE N06° 29’35”E A DISTANCE OF 402.81 FEET; THENCE N84°58’42”W A
DISTANCE OF 229.39 FEET; THENCE N65° 07’03”W A DISTANCE OF 177.14 FEET; THENCE
N69°37’43”W A DISTANCE OF 70.47 FEET; THENCE S78° 34’08”W A DISTANCE OF 39.02
FEET; THENCE N55°44’37”W A DISTANCE OF 72.09 FEET; THENCE S78° 53’48”W A
DISTANCE OF 125.30 FEET TO THE TERMINUS OF SAID CENTERLINE.
AND
A 15.00 FEET WIDE WATERLINE EASEMENT IN PART OF THE SE/4 OF SECTION 25, TOWNSHIP
34 SOUTH, RANGE 16 EAST, MONTGOMERY COUNTY, KANSAS, THE CENTERLINE OF SAID
EASEMENT DESCRIBED AS FOLLOWS: COMMENCING AT THE SOUTHEAST CORNER OF SAID SE/4;
THENCE ON AN ASSUMED BEARING OF N00°22’55”E ALONG THE EAST LINE OF SAID SE/4 A
DISTANCE OF 1285.62 FEET; THENCE S90°00’00”W A DISTANCE OF 1774.69 FEET; THENCE
NORTHEASTERLY ON A NON-TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 450.00
FEET, A CHORD WHICH BEARS N46°17’51”E, A CHORD DISTANCE OF 184.72 FEET AND AN
ARC LENGTH OF 186.04 FEET; THENCE N11°06’08”W A DISTANCE OF 70.97 FEET; THENCE
N18°00’36”E A DISTANCE OF 62.14 FEET; THENCE N67°00’00”W A DISTANCE OF 7.82 FEET
TO THE TRUE POINT OF BEGINNING OF SAID CENTERLINE; THENCE N01°33’06”E A DISTANCE
OF 199.38 FEET TO THE TERMINUS OF SAID CENTERLINE.





ANNEX P
Legal Description of Coke Haul Road
A PART OF THE NE/4 OF SECTION 36, TOWNSHIP 34 SOUTH, RANGE 16 EAST, MONTGOMERY
COUNTY, KANSAS, DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHEAST CORNER OF SAID
NE/4; THENCE ON AN ASSUMED BEARING OF S00°00’00”E ALONG THE EAST LINE OF SAID
NE/4 A DISTANCE OF 200.17 FEET TO THE NORTHERLY LINE OF THE FORMER UNION PACIFIC
RAILROAD RIGHT-OF-WAY; THENCE S59°30’09”W ALONG SAID NORTHERLY LINE A DISTANCE
OF 1999.52 FEET; THENCE N30° 29’51”W A DISTANCE OF 20.00 FEET TO THE TRUE POINT
OF BEGINNING; THENCE S59°30’09”W A DISTANCE OF 167.41 FEET; THENCE N13°52’53”E A
DISTANCE OF 162.82 FEET; THENCE S84°33’01”E A DISTANCE OF 36.48 FEET; THENCE
N05°26’59”E A DISTANCE OF 135.92 FEET; THENCE S84°33’01”E A DISTANCE OF 25.00
FEET; THENCE S05°26’59”W A DISTANCE OF 135.92 FEET; THENCE S84°33’01”E A
DISTANCE OF 35.47 FEET; THENCE S07°39’48”E A DISTANCE OF 64.30 FEET TO THE POINT
OF BEGINNING.





ANNEX Q
Legal Description of Refinery Shared Parking Area
All of Block 14, COFFEYVILLE HEIGHTS ADDITION to the City of Coffeyville,
Montgomery County, Kansas.









ANNEX R
Legal Description of Construction Buffer Zone Easement Area
LOTS 9, 10, 11, 12, 13, 14, 15 AND 16, BLOCK 15, COFFEYVILLE HEIGHTS ADDITION TO
THE CITY OF COFFEYVILLE, MONTGOMERY COUNTY, KANSAS.
AND
LOTS 9 THROUGH 16 INCLUSIVE, BLOCK 16, COFFEYVILLE HEIGHTS ADDITION TO THE CITY
OF COFFEYVILLE, MONTGOMERY COUNTY, KANSAS.







EXHIBIT B
HYDROGEN PURCHASE AND SALE
CRRM wishes to sell and CRNF wishes to purchase a fixed volume of Hydrogen per
month that is produced by the Refinery.
CRRM has been delivering and CRNF has been purchasing Hydrogen from the Refinery
since November 1, 2016.
1.DEFINITIONS. The following terms have the meanings set forth below for
purposes of this Exhibit B:
“Capital Costs” or “CC” has the meaning given such term in Annex B to this
Exhibit B.
“Committed Volume” means the minimum monthly volume of Hydrogen set forth in
Annex B to this Exhibit B that CRRM is required to deliver and sell to CRNF and
CRNF is required to receive and purchase from CRRM unless otherwise detailed in
this Exhibit B.
“Excess Volume” means monthly volume of Hydrogen in excess of the Committed
Volume that CRNF purchases from CRRM, up to the maximum set forth in Annex B to
this Exhibit B.
“Fixed Costs” or “FC” has the meaning given such term in Annex B to this Exhibit
B.
“Hydrogen” means hydrogen in its gaseous form, as described in Annex B to this
Exhibit B, all within the tolerances and in compliance with the specifications
therein contained.
“Hydrogen Delivery Points” means the points at which the Hydrogen is transferred
from CRRM to CRNF and as shown on Plot Plan A and Drawing D11-0913B constituting
a part of Annex A to this Exhibit B.
“mscf” means one thousand scf.
“mscfd” means one thousand scf per day.
“Month” or “Monthly” means a calendar month.
“Monthly Adjusted Fixed Fee” means the fee as detailed in Annex B to this
Exhibit B.
“Monthly Excess Fee” means the fee as detailed in Annex B to this Exhibit B.
“Monthly Fee” means the fee as detailed in Annex B to this Exhibit B.
“Monthly Fixed Fee” means the fee as detailed in Annex B to this Exhibit B.
“Monthly Variable Fee” means the fee as detailed in Annex B to this Exhibit B.
“Natural Gas Price” or “NGP” means the price as detailed in Annex B to this
Exhibit B.
“Other Variable Costs” or “OVC” means all the variable costs detailed in Annex B
to this Exhibit B.
“RCV” means the actual total monthly volume of Hydrogen, up to the Committed
Volume, received by CRNF from CRRM.
“REV” means the actual total monthly Excess Volume received by CRNF from CRRM.
“scf” means standard cubic feet at 60°F and at atmospheric pressure equal to
29.92 inches of mercury absolute, measured by standard sharp edge orifice plate
and differential pressure transmitters located at the Fertilizer Plant.
2.SALE AND PURCHASE OF HYDROGEN.
(a)Sale and Purchase of Hydrogen.
(i)Committed Volume: CRRM agrees to sell and deliver the Committed Volume to
CRNF and CRNF agrees to purchase and receive the Committed Volume during the
Term. The intent of the Parties is that CRNF will receive 3,000 mscfd of
Hydrogen, ratably, from CRRM.
(A)In the event CRNF fails to take delivery of the full Committed Volume, CRNF
remains obligated to pay CRRM for the Monthly Fixed Fee and the Monthly Variable
Fee (related to the RCV) for the applicable Month.
(B)In the event CRRM fails to deliver any portion of the Committed Volume for
the applicable Month (subject to Section 4.2(a) and Section 5 of this Exhibit
B), CRNF will be entitled to a pro-rata reduction of the Monthly Fixed Fee equal
to the portion of the Committed Volume that CRRM fails to deliver and will only
be required to pay the Monthly Adjusted Fixed Fee and the Monthly Variable Fee
(related to RCV).
(ii)Excess Volume: CRNF is hereby granted the option to purchase the Excess
Volume from CRRM, if available for purchase.
(A)By the 20th day of each Month, the CRNF Representative will provide to the
CRRM Representative a forecast of the amount of Excess Volume CRNF wishes to
purchase and receive for the subsequent Month.
(B)If CRRM can provide the Excess Volume as detailed in the forecast, then the
forecast will be considered a final nomination by CRNF for the applicable Month.
(C)If CRRM cannot provide the Excess Volume as detailed in the forecast, then
the Representatives will work to adjust the Excess Volume forecast numbers for
the applicable Month and agree to the final nomination volume by CRNF for the
applicable Month.
(D)If any portion of Excess Volume is anticipated to change during the course of
the applicable Month after the nomination has been finalized (subject to
Sections 2.2 and 4.2(a) and Section 5 of this Exhibit B), the Parties will
provide notice to the other as soon as reasonably possible (and in any event
within 24 hours) in the event of such changes and the nomination will be
adjusted accordingly without penalty to either Party.
(iii)Monthly Fee: CRNF agrees to pay a Monthly Fee to CRRM for the Committed
Volume and Excess Volume as detailed in Annex B to this Exhibit B. Except as
otherwise provided in this Exhibit B, CRNF agrees to pay the Monthly Fixed Fee
to CRRM, regardless of whether CRNF receives any Committed Volume for the
applicable Month.
(b)Exceptions.
(i)CRRM will not be obligated to provide any Excess Volume to CRNF if such
Hydrogen is required, as determined in a commercially reasonable manner by CRRM
based on its then current or anticipated operation requirements, for the
operation of the Refinery.
(ii)CRRM will not be obligated to provide any Hydrogen to CRNF if CRRM or the
board of directors of the general partner of CVR Refining, LP (the sole member
of CVR Refining, LLC, the sole member of CRRM) determines, in each case in their
sole discretion, that such sale of Hydrogen would adversely affect the
classification of CVR Refining, LP as a partnership for federal income tax
purposes. The Parties agree they will continue to be bound by Section 2.1(a) of
this Exhibit B in the event CRRM fails to deliver any portion of the Committed
Volume pursuant to this Section 2.2(b) of this Exhibit B.
3.TERMINATION.
(a)Termination. This Exhibit B may be terminated as follows:
(i)by one Party (the “Non-Breaching Party”) upon notice to the other Party (the
“Breaching Party”), following the occurrence of an Event of Breach with respect
to the Breaching Party. For purposes hereof, an “Event of Breach” occurs when
both of the following exist: (i) a breach of this Exhibit B by the Breaching
Party has not been cured by such Breaching Party within 30 days after receipt of
written notice thereof from the Non-Breaching Party or, in the case of a breach
that is not reasonably feasible to effect a cure within said 30-day period,
within 90 days after such receipt provided that the Breaching Party diligently
prosecutes the cure of such breach; and (ii) the breach materially and adversely
affects the Non-Breaching Party;
(ii)by CRRM if it is unable to provide CRNF with the Committed Volume pursuant
to Section 2.2.b of this Exhibit B; provided, notice of such termination must be
provided as soon as reasonably practicable;
(iii)by CRRM effective as of the permanent termination of substantially all of
the operations at the Refinery (with no intent by CRRM or its successor to
recommence operations at the Refinery); provided, however, that notice of such
permanent termination of operations must be provided by CRRM to CRNF at least 12
months prior to such permanent termination;
(iv)by CRNF effective as of the permanent termination of substantially all of
the fertilizer production operations at the Fertilizer Plant (with no intent by
CRNF or its successor to recommence operations at the Fertilizer Plant);
provided, however, that notice of such permanent termination of operations must
be provided by CRNF to CRRM at least 12 months prior to such permanent
termination; or
(v)by one Party upon notice to the other Party following (A) the appointment of
a receiver for such other Party or any part of its property, (B) a general
assignment by such other Party for the benefit of creditors of such other Party,
or (C) the commencement of a proceeding under any bankruptcy, insolvency,
reorganization, arrangement or other law relating to the relief of debtors by or
against such other Party; provided, however, that if any such appointment or
proceeding is initiated without the consent or application of such other Party,
such appointment or proceeding will not constitute a termination event under
this Agreement until the same has remained in effect for 60 days.
(b)Effects of Expiration or Termination. CRRM and CRNF agree that upon and after
expiration or termination of this Exhibit B:
(i)CRNF will remain obligated to make any payment due to CRRM hereunder for the
Monthly Fee up to the date of expiration or termination.
(ii)CRRM will remain obligated to sell and delivery Hydrogen to CRNF up to the
date of expiration or termination.
(iii)Liabilities of any Party arising from any act, breach or occurrence prior
to termination will remain with such Party.
(iv)The Parties’ rights and obligations under Sections 4(a) and 4(d) of this
Exhibit B will survive the expiration or termination of this Agreement.
4.OPERATION OF FERTILIZER PLANT AND REFINERY.
(a)Cooperation. CRRM and CRNF will cause their respective personnel located at
the Refinery and the Fertilizer Plant to fully cooperate with, and comply with
the reasonable requests of, the other Party and its employees, agents and
contractors to support such other Party’s operations in a safe and efficient
manner; provided, however, that nothing in this Section 4.1 requires the
expenditure of any monies other than may otherwise be required elsewhere in this
Exhibit B.
(b)Suspension of Hydrogen.
(i)Temporary Suspension of Hydrogen for Planned Repairs/Maintenance. Delivery of
Hydrogen by CRRM may be temporarily suspended by either Party during and for
such periods of time as are necessary to carry out scheduled maintenance or
scheduled necessary repairs or improvements to the Refinery or Fertilizer Plant
(which include each Party’s planned turnaround schedule), as the case may be
(each, a “Temporary Service Suspension”). In connection with any such Temporary
Service Suspension, CRRM or CRNF (as applicable) may elect to reduce, interrupt,
allocate, alter or change the sale or purchase of the Committed Volume that is
required hereunder, provided that the applicable Party will deliver reasonable
advance notice to the other Party of any planned Temporary Service Suspension,
including relevant details relating to the proposed reduction, interruption,
allocation, alteration or change in the Hydrogen delivery and acceptance as a
result of the Temporary Service Suspension. Upon the occurrence and during the
continuation of Temporary Service Suspension, the Parties will cooperate to
attempt to arrange for Hydrogen to be furnished to the other Party or to
minimize or reduce the effect of such Temporary Service Suspension on the
applicable Party’s operations. In the event of a Temporary Service Suspension,
Fertilizer Plant will continue to be bound to Section 2.1(c) of this Exhibit B.
(ii)Unscheduled Emergency Repairs or Maintenance. The Parties will provide
notice to the other as soon as reasonably possible (and in any event within 24
hours) in the event of any emergency repair or unplanned required maintenance
that is affecting or will affect the delivery of Hydrogen under this Exhibit B
(each, an “Unplanned Temporary Service Suspension”). Each Party will use
commercially reasonable efforts to complete any such emergency repairs in a
timely manner and to resume the delivery of Hydrogen as soon as practicable. The
Parties agree they will continue to be bound by Section 2.1(a) of this Exhibit B
in the event of an Unplanned Temporary Service Suspension.
(c)Priority Supply. CRNF will have priority over third parties with respect to
any Hydrogen to be made available by CRRM under this Agreement, provided that,
to the extent that purchase of Hydrogen is discretionary on the part of CRNF and
CRNF has not purchased from CRRM the quantity of the Hydrogen that is presently
available from CRRM, then CRRM may offer and sell such available Hydrogen to a
third party so long as CRRM first gives to CRNF written notice of such
prospective offer and sale and the option to purchase such Hydrogen on the terms
provided in this Exhibit B with respect to such available Hydrogen, provided
that CRNF exercises such option by written notice to CRRM within five days
following the date CRRM gives its written notice to CRNF with respect to the
available Hydrogen.
(d)Audit and Inspection Rights. Each of CRRM and CRNF (the “Requesting Party”)
have the right, upon reasonable written notice to the other Party (the “Other
Party”), to audit, examine and inspect, at reasonable times and locations, all
documentation, records, equipment, facilities, and other items owned or under
the control of the Other Party that are reasonably related to the Hydrogen
provided for under this Exhibit B, solely for the purpose of confirming the
measurement or pricing of, or tolerances or specifications of, Hydrogen,
confirming compliance and performance by the Other Party, or exercising any
rights of the Requesting Party, under this Exhibit B.
[Remainder of page intentionally left blank.]





ANNEX A
Facilities Description
1.The Fertilizer Plant is shown on Plot Plan A attached hereto.
2.The Hydrogen Delivery Points are shown on Plot Plan A and Drawing D11-0913B
attached hereto.
3.The Refinery is shown on Plot Plan A attached hereto.
4.The Hydrogen Plan is shown on Plot Plan A attached hereto.





Plot Plan A
image201.gif [image201.gif]

Drawing D11-0913B
a1013cvilerstep10masim10.gif [a1013cvilerstep10masim10.gif]

ANNEX B
Analysis, Specifications and Pricing for Hydrogen
Hydrogen
- Gaseous
- Purity
not less than 99.9 mol.%
- Flow
- Pressure
450 psig ± 30 psi
- Carbon Monoxide
less than 10 ppm
- Carbon Dioxide
less than 10 ppm
- Committed Volume
90,000 mscf of Hydrogen per Month with the intent of providing 3,000 mscfd,
ratably, to CRNF
- Excess Volume
Up to 60,000 mscf of Hydrogen per Month, or more upon mutual agreement of the
Parties, with the intent of providing up to an additional 2,000 mscfd to CRNF.
- Monthly Fee
CRNF will pay CRRM a Monthly Fee equal to the sum of the:
• Monthly Fixed Fee, plus
• Monthly Variable Fee, plus
• Monthly Excess Fee.
- Monthly Fixed Fee
The Monthly Fixed Fee is equal to all Fixed Costs and Capital Costs associated
with producing 90,000 mscf of Hydrogen per Month (see the formula below). The
initial Monthly Fixed Fee is $185,400.


   Monthly Fixed Fee = (FC + CC) * 90,000 mscf per Month


Monthly Fixed Fee ($185,400.00) = (Fixed Costs plus Capital Costs for Committed
Volume (initially $2.060/mscf Hydrogen)) * Committed Volume (90,000 mscf of
Hydrogen per Month)


The Parties agree that after the Initial Term and during any Renewal Term, the
Monthly Fixed Fee will be reduced to $56,250.00 which equals the Fixed Costs
associated with producing 90,000 mscf of Hydrogen per Month (see the formula
below).


   Monthly Fixed Fee = FC * 90,000 mscf per Month


Monthly Fixed Fee ($56,250.00) = Fixed Costs for Committed Volume (initially
$0.625/mscf Hydrogen) * Committed Volume (90,000 mscf per Month)
- Fixed Costs or FC
The fixed costs of producing one mscf of Hydrogen, which initially shall be
$0.625 / mscf of Hydrogen
- Capital Costs or CC
The capital costs of producing one mscf of Hydrogen, which initially shall be
$1.435 / mscf of Hydrogen

A-C-15

--------------------------------------------------------------------------------

         Exhibit A
- Monthly Variable Fee
The Monthly Variable Fee is equal to the RCV multiplied by the sum of (a) 52% of
the Natural Gas Price plus (b) Other Variable Costs per mscf (see the formula
below). [Note: 52% is used based upon the estimate of 11,180 mscfd of natural
gas needed (for feed and furnace) to produce 21,500 mscfd of Hydrogen.]


   Monthly Variable Fee = RCV * [(NGP * .52) + OVC]


Therefore, if CRNF received the entire Committed Volume and the Natural Gas
Price was $3.00, the Monthly Variable Fee would be $100,800.


Monthly Variable Fee ($100,800) = RCV (90,000 mscf per Month) * [(NGP*.52) +
OVC] [($3.00*.52) - $0.44]
- Monthly Excess Fee
The Monthly Excess Fee is equal to the REV multiplied by the sum of (a) 52% of
the Natural Gas Price plus (b) Other Variable Costs and (c) Fixed Costs per mscf
(see the formula below).


Monthly Excess Fee = REV * [(NGP * .52) + OVC + FC]


Therefore, if CRNF received the maximum Excess Volume and the Natural Gas Price
was $3.00, the Monthly Excess Fee would be $104,700.


Monthly Excess Fee ($104,700) = REV (60,000 mscf per Month) * [(NGP*.52) +
OVC+FC] [($3.00*.52) - $0.44 + $0.625]
- Monthly Adjusted Fixed Fee
The Monthly Adjusted Fixed Fee is equal to the Monthly Fixed Fee multiplied by a
fraction, the numerator of which is the RCV for the applicable Month and the
denominator of which is the Committed Volume.


Monthly Adjusted Fixed Fee = Monthly Fixed Fee * (RCV/Committed Volume)


Example 1: If the CCR is down in the Refinery for 20 days and for the remaining
10 days of the applicable Month, CRNF receives a total of 50,000 mscf of
Hydrogen for the applicable Month, CRNF pays a Monthly Adjusted Fix Fee of
$103,000.


Monthly Adjusted Fixed Fee = 185,400 * (50,000 mscf/90,000 mscf) = $103,000


Example 2: If the CCR is down in the Refinery for 10 days in the applicable
Month and for the remaining 20 days of the applicable Month, CRNF receives a
total of 100,000 mscf of Hydrogen for the applicable Month, then CRNF will not
receive a pro-rata reduction and be required to pay the full Monthly Fixed Fee
and Monthly Variable Fee and Monthly Excess Fee.
- Natural Gas Price or NGP
Natural gas measured at a per mmbtu rate based on the price for natural gas
actually paid by CRRM for the month preceding the sale.
- Other Variable Costs or OVC
#VALUE!

A-C-1

--------------------------------------------------------------------------------

         Exhibit A
- Escalation
The Fixed Costs set forth in this Annex B are subject to change annually
commencing on January 1, 2021 and on each January 1 thereafter. The Fixed Costs
will be adjusted using the Bureau of Labor Statistics (“BLS”) Employment Costs
Index Average for Private Industry Workers (all workers) published in December
of the previous year.


For example, if the Fixed Costs for 2020 are $.0625 and the BLS index published
for December 2019 is 2.0% (not a real value), the 2021 Fixed Costs would be
calculated as follows:


2021 FC = 2020 FC + 2020 FC*(2019 BLS Index published in December 2019)
2018 FC = .0625 + .0625*2% = .06375
- Flow measurement
All Hydrogen flows will be measured by a standard sharp edge orifice plate and
differential pressure transmitter located at the Fertilizer Plant. The measured
flow will be pressure and temperature compensated and totalized by Fertilizer
Plant’s Honeywell process control computer (TDC 3000) or any replacement
computer. All transmitter signals and computer calculations are available to
CRRM through the existing communications bus for verification. Calibration of
the transmitter will be done at least annually and may be done more frequently
at CRRM’s request.








EXHIBIT C
RAW WATER AND FACILITIES SHARING
CRRM and CRNF are each owners of an undivided one-half interest in and to the
following water rights (collectively, the “Water Rights”):
1. Kansas Vested Right File No. MG011, which authorizes the diversion of surface
water from the Verdigris River at the rate and quantity set forth in such File
No;
2. Kansas Approved Application for Permit to Appropriate Water, Application No.
43,782 with a priority date of May 14, 1999; and
3. Contract for Industrial Water Supply, Water Purchase Contract No. 99-5 dated
December 3, 1999, originally between Farmland and the Kansas Water Office and
subsequently assigned by Farmland on March 3, 2004 jointly to CRRM and CRNF (the
“Water Contract”).
CRRM owns and operates certain equipment used to withdraw and transport raw
water from the Verdigris River pursuant to the Water Rights, including the River
Intake Structure, the River Water Pumps and the Y Intersection, and other raw
water meters, piping and related facilities shown in the diagram set forth in
Annex A to this Exhibit C (collectively the “Water Facilities”).
CRRM and CRNF desire to share the benefits and the costs of the Water Rights and
Water Facilities as set forth in this Exhibit C.
1.DEFINITIONS. The following terms have the meanings set forth below for
purposes of this Exhibit C:
“Available Raw Water” has the meaning given such term in Section 3(c) to this
Exhibit C.
“Calendar Month Percentage” has the meaning given such term in Section 3(b) to
this Exhibit C.
“Calendar Year Percentage” has the meaning given such term in Section 3(b) to
this Exhibit C.
“Electricity Estimate” has the meaning given such term in Section 3(e)(ii) to
this Exhibit C.
“New Water Facilities” has the meaning given such term in Section 4(c) to this
Exhibit C.
“Non-Terminating Party” has the meaning given such term in Section 4 to this
Exhibit C.
“Raw Water” means water withdrawn from the Verdigris River pursuant to the Water
Rights.
“Raw Water Insufficiency” has the meaning given such term in Section 3(c) to
this Exhibit C.
“River Intake Structure” means the structure (including the diversion damn) in
the Verdigris River upon which the River Water Pumps are situated, including any
additions or other modifications made thereto from time to time.
“River Water Pumps” means the three river water pumps situated on the River
Intake Structure and which are used to withdraw water from the Verdigris River
and pump it into the Y Intersection, including any additions or other
modifications made thereto from time to time.
“Terminating Party” has the meaning given such term in Section 4 to this Exhibit
C.
“Termination Date” has the meaning given such term in Section 4 to this Exhibit
C.
“Water Contract” has the meaning given such term in the Recitals to this Exhibit
C.
“Water Facilities” has the meaning given such term in the Recitals to this
Exhibit C, and includes any additions or other modifications made thereto from
time to time.
“Water Management Team” has the meaning given such term in Section 2 to this
Exhibit C.
“Water Rights” has the meaning given such term in the Recitals to this Exhibit
C.
“Y Intersection” means that portion of the Raw Water piping near the River Water
Pumps, as shown in the diagram set forth in Annex A to this Exhibit C, where the
water piping splits, with one pipe leading to the Fertilizer Plant and the other
pipe leading to the Refinery, including any additions or other modifications
made thereto from time to time.
2.COMPANY REPRESENTATIVE. CRNF and CRRM hereby respectively designate the CRRM
Representative and the CRNF Representative for purposes of making determinations
on behalf of CRRM and CRNF, respectively, relating to the management,
supervision and control of the Water Facilities and the Water Rights. The CRRM
Representative and the CRNF Representative shall constitute the “Water
Management Team”.
3.RAW WATER AND FACILITIES SHARING.
(a)Operational Responsibility. CRRM shall have day-to-day operational
responsibility for the Water Facilities and the Water Rights but shall conduct
such operations at the direction of the Water Management Team. The Water
Management Team shall meet on a regular basis and at any time a Representative
reasonably requests a meeting to implement the provisions of this Exhibit C
and/or to ensure compliance by the Water Facilities with applicable laws and
regulations.
(b)Measurements of Usage. The total amount of Raw Water withdrawn from the
Verdigris River will be measured by a meter included as a part of the Water
Facilities, and the total amount of such Raw Water supplied by the Water
Facilities to the Fertilizer Plant and the Refinery, respectively, will be
measured by meters on the pipes that transport the Raw Water from the Water
Facilities to the Fertilizer Plant and the Refinery. Readings from such meters
will be communicated to each Party electronically. For purposes of this Exhibit
C, Raw Water will be deemed used by a Party based upon the supply of Raw Water
as measured by such meters. A percentage of usage of Raw Water supplied by the
Water Facilities to the Fertilizer Plant and the Refinery will be determined for
each calendar month (a “Calendar Month Percentage”) and for each calendar year
(a “Calendar Year Percentage”), which percentages will be determined for each
applicable period by dividing the amount of Raw Water supplied to a Party during
such period by the total Raw Water quantity withdrawn from the Verdigris River
by the Water Facilities during such period. In the event that a Party had any
complete (or substantially complete) operational outage due to a planned
turnaround, mechanical difficulties, or for any other reason, during any period
included for purposes of computing a Calendar Month Percentage or a Calendar
Year Percentage for such Party, then, notwithstanding such outage, such Party
shall be deemed to have used the same amount of Raw Water during each calendar
month in which such outage occurs as the Party used during the most recent full
calendar month ending prior to the commencement of such outage, prorated for any
partial calendar month of outage.
(c)Allocating Water. The Fertilizer Plant and the Refinery will each be entitled
to receive sufficient amounts of Raw Water each day to enable the Fertilizer
Plant and the Refinery to conduct their operations at the operational levels
determined to be appropriate by CRNF and CRRM, respectively. Each Representative
shall advise the other Representative, and the CRRM personnel operating the
Water Facilities, of the amount of Raw Water required by its respective company
for its operational level. If the amount of Raw Water that the Water Facilities
are capable of providing (“Available Raw Water”) is insufficient at any time to
provide the aggregate amount of Raw Water required to operate the Fertilizer
Plant and the Refinery at their respective operational levels (“Raw Water
Insufficiency”), then the Available Raw Water shall be allocated between the
Fertilizer Plant and the Refinery on a prorated basis, which prorated basis
shall be determined by reference to the average of the Calendar Year Percentages
for the Fertilizer Plant and the Refinery, respectively, for the two full
calendar year periods most recently ending prior to the date of the applicable
Raw Water Insufficiency. CRNF and CRRM shall reasonably cooperate in good faith
to obtain sufficient Raw Water for their respective operational levels,
including (without limitation) enforcement of all rights which may exist under
the Water Rights.
(d)Modifications to Facilities and Amendments to Contracts. No material
modification or alterations to, or replacements of, the Water Facilities or
their operations and no amendments or supplements to, or waivers of enforcement
of, the provisions of the Water Rights shall be made without the written consent
of each Party, which consent shall not be unreasonably withheld or delayed.
(e)Allocation of Costs.
(i)CRNF and CRRM shall each pay their prorated share of all costs related to the
operation, maintenance, repair, modification, alteration, or replacement of the
Water Facilities and administration of the Water Rights, which costs shall
include the cost of labor, materials and other costs reasonably allocable to the
operation, maintenance, repair or replacement of the Water Facilities, and any
charges pursuant to the Water Contract, except that payment of the cost of
electricity shall be made as provided in Section 3(e)(ii) of this Exhibit C.
Each Party’s prorated share of such costs shall be determined by reference to
such Party’s Calendar Year Percentage for the calendar year in which such costs
are incurred. CRRM shall determine each Party’s prorated share of costs and
invoice CRNF for CRNF’s prorated share of such costs in accordance with Section
4 of the Agreement. Notwithstanding the foregoing and subject to Section 3(d) of
this Exhibit C, in the event that any operation, maintenance, repair,
modification, alteration, or replacement of any of the Water Facilities is
required solely by reason of the requirements of one Party’s operations,
obligations to third parties, or mandates of any governmental authority, or is
caused by any acts or omissions of such Party or anyone acting for or on behalf
of such Party, then such Party shall bear all costs related to such operation,
maintenance, repair, modification, alteration, or replacement. Notwithstanding
any payment of costs by CRNF under this Section 3(e)(i), the Water Facilities
shall remain the property of CRRM, except as otherwise provided in Section 4 of
this Exhibit C.
(ii)CRNF shall reimburse CRRM for electricity required to operate the River
Water Pumps. Such reimbursement shall be determined on a monthly basis as
follows: (A) an estimate (the “Electricity Estimate”) will be made of the amount
of electricity used by the River Water Pumps for each calendar month based on
the horsepower of the pumps; (B) the Fertilizer Plant’s Calendar Month
Percentage for such calendar month will be multiplied by the Electricity
Estimate in order to determine the number of kilowatt hours of electricity to be
allocated to the Fertilizer Plant; and (C) the number of kilowatt hours will be
multiplied by the rate per kilowatt hour the Refinery pays for electricity. CRRM
invoice CRNF in accordance with Section 4 of the Agreement.
4.TERMINATION. This Exhibit C may be terminated as follows:
(a)either Party (the “Terminating Party”) may elect to terminate the sharing of
the Water Facilities and Water Rights upon the separation of the Water
Facilities and the Water Rights into two independent sets of facilities and
contractual arrangements for the benefit of CRNF and CRRM, which termination of
sharing shall be effective as of the termination date (the “Termination Date”)
specified in a written notice of such election by the Terminating Party to the
other Party (the “Non-Terminating Party”), provided that such notice shall be
given at least three years prior to the specified Termination Date. In the event
a Terminating Party gives such a notice of termination to a Non-Terminating
Party, the Parties shall proceed in good faith to do the following prior to the
Termination Date:
(i) The Parties will allocate and divide the Water Rights on a commercially
reasonable basis consistent with and in proportion to the average of the
Calendar Year Percentages for the Fertilizer Plant and the Refinery for the two
full calendar year periods most recently ending prior to the Termination Date.
(ii) CRRM will grant CRNF such easements and access over the Refinery premises
as CRNF may reasonably require in order to establish separate usage of the Water
Rights as determined pursuant to Section 4(a) of this Exhibit C, including
easements and access over Refinery premises to the Verdigris River for the
creation, operation, maintenance, repair and replacement, as reasonably
necessary, of a separate Raw Water intake and distribution system for the
Fertilizer Plant, provided that no such easements or access over the Refinery
premises shall have a material adverse effect on the CRRM’S business or
operations at the Refinery.
(iii) In the event that CRNF is the Terminating Party, CRNF shall at its cost
and expense purchase and install the additional pumps, piping, and other
equipment and structures (collectively, “New Water Facilities”) necessary for
CRNF to have a separate Raw Water intake and distribution system for the
Fertilizer Plant. In the event that CRRM is the Terminating Party, CRNF shall
have the option, exercisable upon written notice to CRRM at least 30 months
prior to the Termination Date, to either (A) purchase and install at its cost
and expense New Water Facilities necessary for CRNF to have a separate Raw Water
intake and distribution system for the Fertilizer Plant, or (B) require CRRM to
transfer the Water Facilities to CRNF, as of the Termination Date, for use by
CRNF as a separate Raw Water intake and distribution system for the Fertilizer
Plant, in which event CRNF shall pay to CRRM an amount equal to the depreciated
value of the Water Facilities at and as of the date of transfer, as determined
from the books and records of CRRM, and CRRM shall purchase and install at its
cost and expense New Water Facilities necessary for CRRM to have a separate Raw
Water intake and distribution system for the Refinery. To the extent any costs
and expenses are incurred by mutual agreement of the Parties for the mutual
benefit of both the Water Facilities and the New Water Facilities, then any such
costs and expenses shall be allocated as mutually agreed upon by the Parties.
(iv) CRNF and CRRM shall work with, and obtain all necessary approvals from,
applicable governmental agencies and authorities to the extent required to
effectuate the separation of Water Rights, installation of any New Water
Facilities, and other actions as contemplated in this Section 4.
5.OPERATION OF FERTILIZER PLANT AND REFINERY.
(a)Cooperation. CRNF and CRRM each hereby agree reasonably to cooperate with the
other in good faith in implementing and administering this Exhibit C. CRRM and
CRNF shall cause their respective personnel located at the Refinery and the
Fertilizer Plant to fully cooperate with, and comply with the reasonable
requests of, the other Party and its employees, agents and contractors to
support such other Party’s operations in a safe and efficient manner; provided,
however, that nothing in this Section 5 shall require the expenditure of any
monies other than may otherwise be required elsewhere in this Exhibit C.
(b)Suspension of Supply.
(i)Temporary Suspension for Repairs/Maintenance. The supply of Raw Water by the
Water Facilities may be temporarily suspended by CRRM for such periods of time
as are necessary to carry out scheduled maintenance or necessary repairs or
improvements to the Water Facilities. In connection with any such temporary
suspension, CRRM may elect to reduce, interrupt, allocate, alter or change the
supply of Raw Water required to be provided hereunder, provided that, except in
the case of emergencies, CRRM shall deliver not less than 30 days prior written
notice to CRNF of any planned temporary suspension, including relevant details
relating to the proposed reduction, interruption, allocation, alteration or
change in the supply of Raw Water as a result of such temporary suspension. Upon
the occurrence and during the continuation of such a temporary suspension, the
Parties shall cooperate to attempt to minimize or reduce the effect of such
temporary suspension on each Party’s operations.
(ii)Emergency Repairs. CRRM shall provide notice to CRNF as soon as reasonably
possible (and in any event within 24 hours) in the event of any emergency repair
or unplanned required maintenance that is affecting or will affect provision of
the Raw Water hereunder. CRRM shall use commercially reasonable efforts to
complete any such emergency repairs in a timely manner and to resume the
provision of Raw Water hereunder as soon as reasonably practicable.
(iii)Operation by CRNF. In the event that the provision of Raw Water hereunder
is suspended due to any inability or failure of CRRM (other than in connection
with any suspensions contemplated in Section 5(b)(i) or (ii) of this Exhibit C)
to provide Raw Water in accordance with the terms of this Exhibit C, then CRNF
shall, during the period of such suspension, have the right to access the Water
Facilities for the purpose of operating the Water Facilities in a manner
consistent with the operation thereof as otherwise contemplated in this Exhibit
C.
(c)Audit and Inspection Rights. Each of CRRM and CRNF (the “Requesting Party”)
have the right, upon reasonable written notice to the other Party (the “Other
Party”), to audit, examine and inspect, at reasonable times and locations, all
documentation, records, equipment, facilities, and other items owned or under
the control of the Other Party that are reasonably related to the Water Rights
or Water Facilities solely for the purpose of confirming the measurement or
pricing of, or tolerances or specifications of, any Water Rights or Water
Facilities, confirming compliance and performance by the Other Party, or
exercising any rights of the Requesting Party, under this Exhibit C.
[Remainder of page intentionally left blank.]



ANNEX A
Water Facilities
See below diagram of the Verdigris River, the River Intake Structure, the River
Water Pumps, the Y Intersection, and other Raw Water piping and facilities
included in the Water Facilities. a1013cvilerstep10masim6.gif
[a1013cvilerstep10masim6.gif]

EXHIBIT D
COKE SUPPLY
CRNF and CRRM desire to provide for the provision of Coke by CRRM to CRNF, all
upon the terms and subject to the conditions set forth in this Exhibit D.
1.DEFINITIONS. The following terms have the meanings set forth below for
purposes of this Exhibit D:
“Advance Sustained Off-Spec Notice” has the meaning given such term in Section
2(d)(iii) of this Exhibit D.
“Assurance Amount” has the meaning given such term in Section 2(b)(iv) of this
Exhibit D.
“Assurances” has the meaning given such term in Section 2(b)(iv) of this Exhibit
D.
“Base Monthly Amount” has the meaning given such term in Section 2(a)(i) of this
Exhibit D.
“Breaching Party” has the meaning given such term in Section 3(a)(i) of this
Exhibit D.
“Coke” means petroleum coke that meets the specifications set forth on Annex A
to this Exhibit D. It is agreed that “Coke” may include API sludges and other
oily sludges added to the petroleum coke so long as such petroleum coke
continues to meet the specifications for “Coke” set forth on Annex A to this
Exhibit D.
“Delivery Point” has the meaning given such term in Section 2(c)(i) of this
Exhibit D.
“Event of Breach” has the meaning given such term in Section 3(a)(i) of this
Exhibit D.
“Excess Coke” has the meaning given such term in Section 2(a)(i) of this Exhibit
D.
“Intermediate Coke Storage Site” means that certain intermediate coke storage
site owned by CRNF located east of Sunflower Road.
“Material Adverse Change” has the meaning given such term in Section 2(b)(iv) of
this Exhibit D.
“Maximum Required Amount” has the meaning given such term in Section 2(a)(i) of
this Exhibit D.
“Off-Spec Coke” has the meaning given such term in Section 2(d)(ii) of this
Exhibit D.
“Off-Spec Costs” has the meaning given such term in Section 2(d)(ii) of this
Exhibit D.
“Purchase Price” has the meaning given such term in Section 2(b)(i) of this
Exhibit D.
“Sustained Off-Spec Coke” has the meaning given such term in Section 2(d)(iii)
of this Exhibit D.
“Sustained Off-Spec Costs” has the meaning given such term in Section 2(d)(iii)
of this Exhibit D.
“Terminating Party” has the meaning given such term in Section 3(a)(i) of this
Exhibit D.
2.COKE SUPPLY.
(a)Coke.
(i)Subject to the terms of this Exhibit D, CRRM agrees to sell and deliver to
CRNF, and CRNF agrees to purchase and accept delivery of, each calendar year
during the term of this Exhibit D, an amount (the “Maximum Required Amount”)
equal to the lesser of (i) 100% of the Coke produced at the Refinery during such
calendar year, or (ii) 500,000 tons of Coke. In the event that CRRM produces
during a calendar month a quantity of Coke that exceeds 41,667 tons of Coke
(“Base Monthly Amount”), then CRRM may sell the excess amount of Coke (“Excess
Coke”) to any third party, provided that CRRM first gives CRNF notice of the
availability of such Excess Coke and the option of CRNF to purchase all or part
of such Excess Coke at the Purchase Price, which option must be exercised by
CRNF’s taking delivery of such Excess Coke within 10 days following the date
CRRM gives notice of such Excess Coke to CRNF. Coke shall be measured as
provided for in Annex B to this Exhibit D.
(ii)During the term of this Exhibit D, CRRM will (i) not less than 30 days prior
to the commencement of each calendar quarter, provide CRNF with a good faith
written forecast, for the 12 month period commencing on the first day of such
calendar quarter, of the quantity of Coke to be produced for such 12 month
period, and (ii) on or before February 1 of each calendar year, provide CRNF
with a good faith written forecast for the three calendar year period commencing
on the first day of the calendar year in which such forecast is provided. Such
forecasts shall be part of, or consistent with, CRRM’s business plan. It is
understood that the forecasts provided in accordance with this Section 2(a)(ii)
are solely for the purpose of facilitating scheduling and delivery of Coke and
are not binding upon CRRM or CRNF. CRRM will not have any liability to CRNF
arising out of or relating to such forecasts.
(b)Price, Invoices and Payment.
(i)The price for Coke purchased hereunder will be as indicated on Annex A to
this Exhibit D (the “Purchase Price”).
(ii)To the extent legally permissible, all present and future taxes imposed by
any federal, state, local or foreign authority which CRRM may be required to pay
or collect, upon or with reference to the sale, purchase, transportation,
delivery, storage, use or consumption of Coke, including taxes upon or measured
by the receipts therefrom (except net income and equity franchise taxes) will be
for the account of CRNF.
(iii)CRRM will invoice CRNF, and CRNF will pay CRRM in accordance with Section 4
of the Agreement.
(iv)As soon as available, and in any event within 90 days after the end of the
CRNF’s fiscal year and 45 days after the end of each of the first three fiscal
quarters of the CRNF’s fiscal year, CRNF will provide financial statements to
CRRM to support its purchase of Coke under the terms of this Exhibit D on an
unsecured basis. In the event that, in CRRM’s sole judgment and utilizing
financial and credit metrics commonly used to analyze the CRRM’s existing
customer base, there is deemed to exist any material adverse change in the
financial condition or liquidity of CRNF and/or in the then current ability of
CRNF to discharge its existing or future payment obligations hereunder (a
“Material Adverse Change”), CRRM will have the right, upon written notice to
CRNF, to require that CRNF provide additional assurances (“Assurances”) to CRRM
as security for CRNF’s obligations hereunder, which notice shall include (A) a
summary of the information upon which CRRM has based its determination that such
a Material Adverse Change has occurred, and (B) the dollar amount of the
required Assurances (the “Assurance Amount”), which Assurance Amount shall not
exceed the product of the following: (1) the average daily dollar value of Coke
purchased by CRNF from CRRM for the 90 day period preceding the date on which
CRRM gives notice to CRNF that a Material Adverse Change has occurred,
multiplied by (2) 21. Unless otherwise agreed by the Parties with respect to a
Material Adverse Change that is the subject of such a notice, any requirement of
such Assurances with respect to such Material Adverse Change shall be satisfied
only by CRNF’s delivery to CRRM of Assurances in the form and nature of any of
the following: (x) an irrevocable standby or documentary letter of credit, for a
duration and in an amount sufficient to cover the Assurance Amount, in a format
reasonably satisfactory to CRRM and issued or confirmed by a bank reasonably
acceptable to CRRM; (y) a prepayment to cover the Assurance Amount; and/or (z) a
surety instrument for a duration and in an amount sufficient to cover the
Assurance Amount, in a format reasonably satisfactory to CRRM and issued by a
financial institution or insurance company reasonably acceptable to CRRM. All
bank charges relating to any letter of credit and any fees, commissions,
premiums, costs and expenses incurred with respect to furnishing such Assurances
will be for CRNF’s account. CRNF agrees, at any time and from time to time upon
the request of CRRM, to execute, deliver and acknowledge, or cause to execute,
deliver and acknowledge, such further documents and instruments and do such
other acts and things as CRRM may reasonably request in order to fully effect
the purposes of this Section 2.2(b)(iv). If CRNF does not provide such
Assurances within five days following the giving of written notice by CRRM that
a Material Adverse Change has occurred and that such Assurances are required,
CRRM may, in addition to any and all remedies available to CRRM hereunder or at
law or in equity, require CRNF to pay for future deliveries of Coke on a
cash-on-delivery basis, failing which CRRM may suspend further delivery of Coke
until such Assurances are provided and terminate this Exhibit D upon 30 days
prior written notice to CRNF. Notwithstanding anything to the contrary in this
Exhibit D, CRNF may, within 60 days after it provides Assurances to CRRM as
required hereunder, terminate this Exhibit D upon five days prior written notice
to CRRM, provided that such termination shall not limit or affect the right of
CRRM to draw upon the Assurances, or pursue any other remedies available
hereunder, at law, or in equity, with respect to any obligations of CRNF
hereunder. Any Assurances provided by CRNF shall be promptly released following
such termination and satisfaction of any remaining obligations to CRRM.
(c)Delivery, Title and Risk of Loss.
(i)Delivery of Coke to CRNF will take place FOB Refinery in the eastern half of
the Refinery’s Coke pit (the “Delivery Point”) and will be loaded at the
Delivery Point by CRNF, at its expense, into transport trucks supplied by CRNF
or its contractor. Title and risk of loss to the Coke delivered under this
Exhibit D will pass from CRRM to CRNF upon loading of the Coke into such trucks
at the Delivery Point. CRRM shall permit such trucks to enter upon Refinery
premises as reasonably necessary to load the Coke into such trucks and related
ingress and egress.
(ii)CRNF is required to take delivery of Coke and remove it from the Delivery
Point on a ratable basis so that Coke inventory accumulation at the Delivery
Point will not exceed 1,500 tons at any time, and so that the Delivery Point
will, at least once during every calendar day, not contain any Coke (other than
residual Coke fines or Coke that is at or below the water level in the Coke pit
at the Delivery Point). In the event that the daily production of Coke by CRRM
increases, CRNF will be required to take delivery of Coke as often as is
necessary based upon the increased production by CRRM so as to continue to
satisfy CRNF’s obligations under the immediately preceding sentence.
Notwithstanding the foregoing, CRNF shall have no obligation to take delivery of
Excess Coke unless CRNF elects to purchase such Excess Coke.
(iii)If CRNF does not take delivery of the Coke in accordance with this Exhibit
D, such quantities will be delivered by CRRM on CRNF’s behalf to the
Intermediate Coke Storage Site. CRNF will pay CRRM for all Coke delivered into
the Intermediate Coke Storage Site, the Purchase Price, plus CRRM’s costs of
delivering the Coke. Title and risk of loss or damage to such Coke will pass to
CRNF upon delivery into the Intermediate Coke Storage Site, and CRRM will
invoice CRNF the Purchase Price plus the fee upon delivery into the Intermediate
Coke Storage Site.
(d)Sampling, Analysis and Weighing.
(i)CRRM will sample the Coke produced by each production turn and the Coke
purchased by CRNF as per its standard practice, perform chemical and physical
analyses in accordance with Annex B to this Exhibit D, and either average the
analyses of such samples, or composite the samples for one analysis, to
determine a weekly average analysis that will be deemed to be the analysis of
Coke loaded into trucks by CRNF or delivered to CRNF, as the case may be, during
such week. The weekly weighted average Coke analysis will be transmitted
electronically or telefaxed to such Person as CRNF may from time to time direct
as soon as available, it being understood that such analysis will be available
as soon as practicable, normally within 24 to 48 hours of the analyzed Coke’s
delivery. Such weekly average analyses will be rebuttably presumptively correct
as to the quality of Coke sold hereunder; however, if CRNF should encounter
material discrepancies between CRRM’s weekly average analyses and CRNF’s own
quality analyses, CRNF and CRRM will meet to discuss the reasons for such
discrepancies and any appropriate remedial action. If CRNF encounters any such
material discrepancy, then CRNF will retain a sample of the Coke sampled
pursuant to this Section 2(d)(i) for its own quality analysis, labeled so as to
identify the truck load that was sampled. In the event that CRNF and CRRM cannot
agree as to the quality of the Coke, either party may, without limitation,
submit such dispute for resolution in accordance with Section 13 of the
Agreement.
(ii)CRRM shall give to CRNF at least 24 hours advance notice if CRRM has actual
knowledge that any petroleum coke to be made available for delivery to CRNF
hereunder on a specified date will not meet the specifications for Coke set
forth on Annex A to this Exhibit D (“Off-Spec Coke”). CRNF shall have the right
to refuse delivery of such Off-Spec Coke, provided that if CRNF does accept
delivery of any Off-Spec Coke, then such Off-Spec Coke accepted by CRNF shall be
deemed Coke for all other purposes of this Exhibit D. In the event that CRRM
gives advance notice of Off-Spec Coke to CRNF, with respect to the Coke that is
available on more than 20 days in any calendar year, or Off-Spec Coke is
otherwise delivered to CRNF on more than 20 days in any calendar year, and CRNF
is required to incur additional capital costs to handle such Off-Spec Coke
(“Off-Spec Costs”), then CRNF shall give written notice of such Off-Spec Costs
to CRRM and CRRM shall, within 30 days thereafter, elect by written notice to
CRNF to either (A) adjust the Purchase Price on a mutually agreeable
commercially reasonable basis to address such additional Off-Spec Costs, or (B)
share such additional Off-Spec Costs on a mutually agreeable commercially
reasonable basis.
(iii)CRRM shall give to CRNF not less than three years advance written notice
(the “Advance Sustained Off-Spec Notice”) that CRRM reasonably anticipates,
based upon reasonably expected expansion or revamp plans for the Refinery or
reasonably expected changes in the feedstocks used in the production of Coke,
that the Coke to be made available hereunder will, for a sustained period of
more than seven consecutive days, have either of the following (“Sustained
Off-Spec Coke”): (A) HGI below 30, or (B) sulfur content in excess of 5.0 wt. %.
CRNF shall determine, on a commercially reasonable basis, and deliver to CRRM
within 90 days following the Advance Sustained Off-Spec Notice, written notice
of the additional capital costs that CRNF reasonably anticipates that it will be
required to incur in order to handle such Sustained Off-Spec Coke on a
commercially reasonable basis (“Sustained Off-Spec Costs”). Following receipt by
CRRM of such notice of Sustained Off-Spec Costs, CRRM shall, within 90 days
thereafter, elect by written notice to CRNF to either (x) adjust the Purchase
Price on a mutually agreeable commercially reasonable basis to address such
additional Sustained Off-Spec Costs, or (y) direct CRNF to invoice CRRM for the
actual commercially reasonable Sustained Off-Spec Costs as and when incurred by
CRNF, which invoice shall include reasonable documentation of such Sustained
Off-Spec Costs as incurred.
(iv)CRNF reserves the right to perform quality analyses more often than weekly
and, in the event that any such quality analyses demonstrates a material
discrepancy between the analyses performed by CRRM and CRNF, such discrepancy
shall be addressed as provided in Section 2(d)(i) of this Exhibit D.
(v)With respect to shipments of Coke, the quantities used for billing hereunder
will be as determined in accordance with the Coke quantity measurement provision
in Annex B to this Exhibit D.
(e)Terms and Conditions of Sale.
(i)In the event that any shipment of Coke does not conform to the applicable
specifications, the Party discovering the nonconformity will provide prompt
written notice to the other Party (and in any event, within two days after the
arrival of the shipment) of the nonconformity, which notice will include copies
of all analyses and other documentation describing and quantifying the
nonconformity, and the Parties will promptly undertake negotiations in good
faith to effectuate an appropriate disposition of the nonconforming material,
which may include an equitable price adjustment. In the event that the Parties
are unable to agree to an appropriate disposition of the nonconforming material
within 14 days, either Party may submit such dispute for resolution in
accordance with Section 13 of the Agreement.
(ii)In the event of a conflict between the terms and conditions of this Exhibit
D and the terms or conditions contained in any notice, shipment, specifications,
purchase order, sales order, acknowledgement or other document which may be used
in connection with the transactions contemplated by this Exhibit D, the terms
and conditions of this Exhibit D will supersede and govern, unless expressly
waived in accordance with Section 21 of the Agreement.
(f)Warranty. Except for Off-Spec Coke identified in advance and delivered to
CRNF in accordance with Section 2(d)(ii) of this Exhibit D, CRRM warrants that
all Coke sold by CRRM hereunder will conform to the specifications set forth in
Annex A to this Exhibit D. OTHER THAN AS AFORESAID, CRRM MAKES NO WARRANTY OF
ANY KIND, EXPRESS OR IMPLIED, AND ALL IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OR OTHERWISE ARE HEREBY EXPRESSLY DISCLAIMED BY
CRRM AND EXCLUDED HEREUNDER.
3.TERMINATION. This Exhibit D may be terminated as follows:
(a)Termination. In addition to the termination provisions provided in the
Agreement
(i) by one Party (the “Non-Breaching Party”) upon notice to the other Party (the
“Breaching Party”), following the occurrence of an Event of Breach with respect
to the Breaching Party. For purposes hereof, an “Event of Breach” occurs when a
breach of this Exhibit B by the Breaching Party has not been cured by such
Breaching Party within 10 days after receipt of written notice thereof from the
Non-Breaching Party with respect to breach of any monetary payment obligation,
or, in the case of a breach other than of any monetary payment obligation,
within 30 days after such receipt, or, in the case of a breach that is not
reasonably feasible to effect a cure within said 30-day period, within 90 days
after such receipt provided that the Breaching Party diligently prosecutes the
cure of such breach;
(ii) by CRRM effective as of the permanent termination of substantially all of
the operations at the Refinery (with no intent by CRRM or its successor to
recommence operations at the Refinery); provided, however, that notice of such
permanent termination of operations shall be provided by CRRM to CRNF at least
12 months prior to such permanent termination;
(iii) by CRNF effective as of the permanent termination of substantially all of
the fertilizer production operations at the Fertilizer Plant (with no intent by
CRNF or its successor to recommence operations at the Fertilizer Plant);
provided, however, that notice of such permanent termination of operations shall
be provided by CRNF to CRRM at least 12 months prior to such permanent
termination; or
(iv) by one Party upon notice to the other Party following (A) the appointment
of a receiver for such other Party or any part of its property, (B) a general
assignment by such other Party for the benefit of creditors of such other Party,
or (C) the commencement of a proceeding under any bankruptcy, insolvency,
reorganization, arrangement or other law relating to the relief of debtors by or
against such other Party; provided, however, that if any such appointment or
proceeding is initiated without the consent or application of such other Party,
such appointment or proceeding shall not constitute a termination event under
this Exhibit D until the same shall have remained in effect for 60 days.
(b)Effects of Expiration or Termination. CRRM and CRNF agree that upon and after
expiration or termination of this Exhibit D:
(i) CRNF will remain obligated to make any payment due to CRRM hereunder for any
Coke delivered to or purchased by CRNF prior to termination.
(ii) Liabilities of any Party arising from any act, breach or occurrence prior
to termination will remain with such Party.
(iii) The Parties’ rights and obligations under Sections 2(b), 2(c), 2(e) and
2(f) of this Exhibit D, will survive the expiration or termination of this
Exhibit D.
[Remainder of page intentionally left blank.]





ANNEX A
Analysis, Specifications and Pricing for Coke
- Sulfur
3.5 wt. % (dry, typical); provided, however, that the sulfur will not exceed
4.5% on a monthly average basis and will not exceed 6% on a weekly composite
basis
- Ash
0.35 wt. % (dry, maximum)
- Chloride content
30.0 ppm by wt. dry basis (maximum)
- Moisture content
CRRM to provide report of moisture content for available Coke on a monthly
basis.
- Volatile matter
9 to 14%
- Hardness
30.0 HGI (maximum)
- Purchase Price
The Purchase Price per ton of Coke will be the lesser of the Index Price or the
UAN Netback Based Price. The Index Price shall be the mid-point for the most
recent published quarter in the Pace Petroleum Coke Quarterly under the heading
“Midwest Green Coke, Chicago Area, FOB Source.” (in the event Pace Petroleum
Coke Quarterly ceases to be published or ceases to include a heading for
“Midwest Green Coke, Chicago Area”, the Parties will agree on a substitute Coke
index). The UAN Netback Based Price shall be $25 per ton at a UAN netback plant
price of $205, adjusted up or down $0.50 per ton for each $1 change in the UAN
netback plant price, up to a UAN Netback Based Price cap of $40 per ton or down
to a UAN Netback Based Price floor of $5 per ton. The UAN netback plant price
will be the netback price realized by CRNF at the Fertilizer Plant for the
calendar month preceding the month of Coke delivery based upon the books and
records of the CRNF. In no event shall the Purchase Price per ton of Coke be
below $0. The Purchase Price shall be subject to adjustment as provided in
Sections 2(d)(ii) and (iii) of this Exhibit D.








ANNEX B
Coke Measurement, Sampling and Testing Procedures
- Quantity measurement
CRRM shall, upon opening a coke drum and prior to emptying the contents of such
coke drum into the coke pit, determine Coke quantity by measuring the “outage”
for a coke drum which is the distance from the designated spot near the top of
each coke drum down to the level in the drum where the Coke begins. An outage
table, attached as Appendix 1 to this Annex B, will then be utilized along with
the measured outage to determine the quantity of Coke in the coke drum. The Coke
quantity so determined shall be recorded in the CRRM’s outage log. A copy of the
outage log shall be provided to CRNF with each invoice. CRRM shall maintain for
three years all records related to the determination of Coke quantity along with
the outage log and the CRNF, upon reasonable request, may review such records
and logs and may observe the physical measurement of the coke drum outage.
- Sampling and testing
Representative drum cut samples will be composited and tested for ash, sulfur
and chlorine per the following methodology:
Sample Preparation: ASTM D346-90 “Collection and Preparation of Coke Samples For
Laboratory Analysis”
Deviation: A 2.5 gallon sample will be used.
Ash: ASTM D3174-02 “Ash in the Analysis Sample of Coal and Coke from Coal”
Deviation: Ashed at 750C to constant weight.
Sulfur and Chlorine: X-ray analysis of whole coke as pressed pellet against
known Standards.




ANNEX B
Appendix 1
a1013cvilerstep10masim7.gif [a1013cvilerstep10masim7.gif]

EXHIBIT E
FEEDSTOCK AND SHARED SERVICES
CRRM requires access to certain property and structures located on the
Fertilizer Plant site to conduct its business, and CRNF requires access to
certain structures and property located on the Refinery site to conduct its
business.
ARTICLE 1 
DEFINITIONS.
The following terms shall have the meanings set forth below, unless the context
otherwise dictates, both for purposes of this Exhibit E and all Annexes hereto:
“Ammonia Price” means the price for anhydrous ammonia determined for a
particular month as follows: The price per short ton of anhydrous ammonia shall
be the average of (i) the average of the price range published in each weekly
issue of “Green Markets” under the heading of “Ammonia” for “Southern Plains”
averaged over such weekly issues published in the applicable calendar month, and
(ii) the average of the price range published in each weekly issue of
“Fertilizer Week America” under the heading of “Ammonia” for FOB Southern
Plains” averaged over such weekly issues published in the applicable calendar
month. In the event that either of the aforesaid publications ceases to be
published, then the price per short ton of anhydrous ammonia shall be determined
by reference to the publication that does not cease publication, using the
average price range as provided for above. In the event that both of the
aforesaid publications cease to be published, then the price per short ton of
anhydrous ammonia shall be determined by reference to such generally accepted
industry publication as CRNF may designate with the consent of the CRRM, which
consent shall not be unreasonably withheld or delayed.
“Ammonia Synthesis Loop” means that ammonia synthesis loop within the Fertilizer
Plant shown on Annex A hereto, including any additions or other modifications
made thereto from time to time.
“Coke” has the meaning given such term in Exhibit D.
“Coke Supply Agreement” means the agreement set forth in Exhibit D.
“cscf” means one hundred scf.
“Easement Agreement” means the agreement set forth in Exhibit A.
“Feedstock” means the materials and streams described in Annex B to this Exhibit
E, all within the tolerances and to the specifications therein contained, that
are provided by or on behalf of CRRM to CRNF, or by or on behalf of CRNF to
CRRM, as the case may be and as otherwise may be agreed by the Parties.
“Feedstock Delivery Points” means the points at which the Feedstock is
transferred from CRNF to CRRM, or from CRRM to CRNF, as the case may be and as
shown on Plot Plan A and Drawing D11-0913B constituting a part of Annex A to
this Exhibit E.
“Fertilizer Plant Water Clarifier” means the CRNF’s water clarifier and
associated equipment as shown on Plot Plan A constituting a part of Annex A to
this Exhibit E.
“Fire Water” means the water and related systems to provide water for use in
fire emergencies and the like.
“Gasification Unit” means that gasification unit shown on Plot Plan A
constituting a part of Annex A to this Exhibit E, including any additions or
other modifications made thereto from time to time.
“Grounds” means the realty on which the Fertilizer Plant is situated, which
Grounds are shown on Plot Plan A constituting a part of Annex A to this Exhibit
E.
“High Pressure Steam” means steam described in Annex B to this Exhibit E under
the heading “High Pressure Steam,” all within the tolerances and in compliance
with the specifications therein contained.
“Hydrogen” means hydrogen in its gaseous form, as described in Annex B to this
Exhibit E, all within the tolerances and in compliance with the specifications
therein contained.
“Hydrogen Purchase and Sale Agreement” means the agreement set forth in Exhibit
B.
“Instrument Air” means air produced by mechanical compression as described in
Annex B to this Exhibit E, all within the tolerances and in compliance with the
specifications therein contained.
“Messer” means Messer, LLC, a Delaware limited liability company.
“Messer Agreement” means that certain Amended and Restated On-Site Project
Supply Feedstock and Shared Services Agreement between CRNF and Messer (as
successor in interest to Linde, LLC, as successor in interest to The BOC Group,
Inc.), dated as of June 1, 2005, as amended.
“Messer Facility” means the plant for the production of certain products and
argon, including metering and related facilities, together with an
inter-connected liquid nitrogen product storage vessel and vaporization
equipment, as shown on Annex A hereto, all connected to the pipelines owned by
Messer, including any additions or other modifications made thereto from time to
time.
“mlbs” means one thousand pounds.
“MMBtu” means one million British thermal units.
“mmscf” means one million scf.
“mmscfd” means one million scf per day.
“mscf” means one thousand scf.
“Natural Gas Line” means the pipeline delivering natural gas in form, as
described in Annex B to this Exhibit E, from Southern Star’s pipeline to the
Refinery.
“NG Interconnect Line” means the former Tail Gas line that will deliver natural
gas from the Refinery to the Fertilizer Plant.
“Nitrogen” means nitrogen in its gaseous form, as described in Annex B to this
Exhibit E, all within the tolerances and in compliance with the specifications
therein contained.
“Offsite Sulfur Recovery Unit” means that sulfur processing facility owned and
operated by TKI pursuant to the TKI Phase II Feedstock and Shared Services
Agreement, which Offsite Sulfur Recovery Unit is shown on Plot Plan A
constituting a part of Annex A to this Exhibit E, including any additions or
other modifications made thereto from time to time.
“Owner” means CRNF or CRRM, as the context requires.
“Oxygen” means oxygen in its gaseous form, as described in Annex B to this
Exhibit E, all within the tolerances and in compliance with the specifications
therein contained.
“PPM” means parts per million.
“psi” means pounds per square inch.
“psig” means pounds per square inch gauge.
“Raw Water and Facilities Sharing Agreement” means the agreement set forth in
Exhibit C.
“Refinery Water Clarifier” means the CRRM’s water clarifier and associated
equipment.
“scf” means standard cubic feet at 60°F and at atmospheric pressure equal to
29.92 inches of mercury absolute, measured by standard sharp edge orifice plate
and differential pressure transmitters located at the Fertilizer Plant. The
measured flow shall be pressure and temperature compensated and totalized by the
Fertilizer Plant’s Honeywell process control computer (TDC 3000) or any
replacement computer. All transmitter signals and computer calculations are
available to the Refinery through the existing communications bus for
verification. Calibration of the transmitters shall be done at least annually
and may be done more frequently at CRRM’s request.
“Security Contract” means any agreement for security services to which CRRM is a
party pursuant to which security services are provided on the Refinery premises
and environs and on the Fertilizer Plant premises and environs.
“Services” means the services described as such on Annex B to this Exhibit E.
“Sour Water” means the process stream described on Annex B to this Exhibit E
that meets the tolerances and specifications therein contained.
“ST” means short tons.
“STPD” means short tons per day.
“TKI” means Tessenderlo Kerley, Inc.
“TKI General Plant and Labor Costs” means (a) the costs incurred and
appropriately billed to CRRM pursuant to the TKI Phase I Agreement and (b) the
costs incurred and appropriately billed to CRNF pursuant to the TKI Phase II
Agreement.
“TKI Phase I Agreement” means that certain Amended and Restated Phase I Sulfur
Processing Agreement, dated June 28, 2009, between CRRM and TKI, as amended from
time to time.
“TKI Phase I Unit” means the sulfur processing facility owned and operated by
TKI pursuant to the TKI Phase I Agreement.
“TKI Phase II Agreement” means that certain Amended and Restated Phase II Sulfur
Processing Agreement, dated June 28, 2009, between CRNF and TKI„ as amended from
time to time.
“Transfer” means the sale, exchange, gift or other assignment of rights or
interests, whether by specific assignment, merger, consolidation, entity
conversion or other disposition, but not including any bona fide pledge or
assignment for collateral purpose in connection with any financing.
“UAN Plant” means the urea ammonium nitrate plant shown on Annex A to this
Exhibit E, including any additions or other modifications made thereto from time
to time.
“UAN Price” means the price for 32% urea ammonium nitrate determined for a
particular month as follows: The price per short ton of 32% urea ammonium
nitrate shall be the average of (a) the average of the price range published in
each weekly issue of “Green Markets” under the heading of “UAN” for “Mid Comber
averaged over such weekly issues published in the applicable calendar month and
then multiplied by 32, and (b) the average of the price range published in each
weekly issue of “Fertilizer Week America” under the heading of “UAN” for “FOB
Midwest” averaged over such weekly issues published in the applicable calendar
month. In the event that either of the aforesaid publications ceases to be
published, then the price per short ton of 32% urea ammonium nitrate shall be
determined by reference to the publication that does not cease publication,
using the average price range as provided for above. In the event that both of
the aforesaid publications cease to be published, then the price per short ton
of 32% urea ammonium nitrate shall be determined by reference to such generally
accepted industry publication as CRNF may designate with the consent of the
CRRM, which consent shall not be unreasonably withheld or delayed.
“Utility Facilities” mean the utility facilities shown on Annex A to this
Exhibit E, including any additions or other modifications made thereto from time
to time.
ARTICLE 2 
FEEDSTOCK AND SHARED SERVICES
Section 2.1 Steam.
2.1.1 Refinery Steam Obligations
(a) Start-up Steam. CRRM shall, upon reasonable request by the CRNF, make
available to CRNF High Pressure Steam at a cost to CRNF as designated on Annex B
to this Exhibit E, at sufficient pressure and in sufficient amounts, to allow
CRNF to commence and recommence operation of the Fertilizer Plant from time to
time at CRNF’s request. The parties anticipate that commencement and/or
recommencement of Fertilizer Plant operations will require approximately 75,000
pounds per hour of High Pressure Steam. For purposes of this Section 2.1.1(a),
such High Pressure Steam shall be referred to as “Start-Up Steam.” CRRM shall
use commercially reasonable efforts to make available Start-Up Steam when
requested by CRNF; provided that CRRM shall not be obligated to make available
Start-Up Steam hereunder if doing so would have a material adverse effect on
Refinery operations. CRNF shall provide reasonable notice to CRRM of the
approximate time and date of each of its requirements for Start-Up Steam.
(b) Messer Steam. CRRM shall make commercially reasonable efforts as its
operations permit, at a cost to CRNF as set forth in Annex B to this Exhibit E,
to make available High Pressure Steam produced at the Refinery to the CRNF,
solely for use at the Messer Facility. CRNF shall provide reasonable notice to
CRRM of the approximate time and date of each of its requirements for High
Pressure Steam under this Section 2.1.1(b); provided that CRRM shall not be
obligated to make available High Pressure Steam hereunder if doing so would have
a material adverse effect on Refinery operations.
2.1.2 Fertilizer Plant Steam Obligations
CRNF shall make available at a cost to CRRM as set forth in Annex B to this
Exhibit E, solely for use at the Refinery, any High Pressure Steam produced by
the Fertilizer Plant that is not required for the operation of the Fertilizer
Plant, following reasonable notice from CRRM requesting such steam.
2.1.3 Mutual Steam Obligations
(a) Low Pressure Steam. CRRM and CRNF may supply each other any steam (other
than High Pressure Steam) produced by either of their respective operations,
which is not required by such operation and is required for the other Party’s
operation, at no cost; provided, however, there shall be no obligation by either
Party to supply any such steam and the Party requiring such steam shall give
reasonable notice to the other Party of any request.
(b) Steam Condensate. CRRM shall retain all steam condensate for steam delivered
to CRRM hereunder and CRNF shall retain all steam condensate for all steam
delivered to CRNF hereunder.
Section 2.2 Nitrogen. CRNF shall make available to CRRM, solely for use at the
Refinery, any Nitrogen produced by the Messer Facility and available to CRNF
that is not required, as determined in a commercially reasonable manner by CRNF
based on its then current or anticipated operational requirements, for the
operation of the Fertilizer Plant, following reasonable notice from CRRM
requesting such Nitrogen, at a cost to CRRM as designated on Annex B to this
Exhibit E.
Section 2.3 Instrument Air.
(a) CRNF shall make available for purchase by CRRM, for use solely at the
Refinery, Instrument Air at a flow rate of not less than 3mscf/minute to the
extent produced by the Messer Facility and available to CRNF and not required,
as determined in a commercially reasonable manner by CRNF based on its then
current or anticipated operational requirements, for the operation of the
Fertilizer Plant, at a cost to CRRM as designated on Annex B to this Exhibit E
and following reasonable request and notice from CRRM.
(b) CRRM shall make available for purchase by CRNF for use solely at the
Fertilizer Plant, Instrument Air to the extent that Instrument Air is not
available from the Messer Facility and is available from CRRM and not required,
as determined in a commercially reasonable manner by CRRM based on its then
current or anticipated operational requirements, for the operation of the
Refinery, at a flow rate of not less than 3 mscf/minute and at a cost to CRNF as
designated on Annex B to this Exhibit E and following reasonable request and
notice from the CRNF.
(c) Either CRNF or CRRM may terminate its obligation to make Instrument Air
available for purchase by the other Party hereunder upon not less than 12 months
prior written notice to the other Party.
Section 2.4 Oxygen Supply to Refinery. CRNF shall provide to CRRM, solely for
use at the Refinery, any Oxygen produced by the Messer Facility and made
available to CRNF, as determined in a commercially reasonable manner by Messer
based on its then current or anticipated operational requirements for the
operation of the Fertilizer Plant, following reasonable notice from CRRM
requesting such Oxygen and as further detailed in Annex B to this Exhibit E.
Section 2.5 Coke Supply to Fertilizer Plant. The terms and conditions governing
CRRM’s sales of Coke to CRNF shall be set forth in the Coke Supply Agreement.
Section 2.6 Sulfur; TKI Agreements.
(a) TKI Phase II Agreement. CRRM shall provide to TKI the utilities described in
Section 2.6 of the TKI Phase II Agreement. CRNF shall reimburse CRRM for such
utilities provided. Without limiting the foregoing, CRNF shall reimburse CRRM
for electricity used by the Offsite Sulfur Recovery Unit as determined by the
estimated electrical load of the Offsite Sulfur Recovery Unit, which estimated
electrical load is 1,051 kilowatts. The number of kilowatts provided for in the
immediately preceding sentence will be multiplied by the average rate per
kilowatt hour that CRRM pays for electricity times the hours the Offsite Sulfur
Recovery Unit is in operation in the calendar month for which such electricity
reimbursement is being calculated. CRRM shall receive, at no cost to either
Owner, all return utility streams consisting primarily of low pressure steam
(but excluding sulfur from the Offsite Sulfur Recovery Unit) and steam
condensate under the TKI Phase II Agreement. CRNF shall not amend or terminate
the TKI Phase II Agreement without the prior written consent of CRRM, which
consent shall not be unreasonably withheld or delayed. CRRM shall not amend or
terminate the TKI Phase I Agreement without the prior written consent of CRNF,
which consent shall not be unreasonably withheld or delayed.
(b) Cost Sharing. The TKI General Plant and Labor Costs shall be shared equally
by the Parties; provided, however, that in those instances where a particular
cost can be reasonably determined to be associated with a particular Party, such
Party shall bear such cost.
(c) Sulfur to Block. If at any time the pricing mechanisms for sulfur contained
in Section 8.1 of the TKI Phase II Agreement do not accurately reflect then
current sulfur market conditions, resulting in CRNF retaining sulfur in lieu of
selling such excess sulfur to TKI, then CRRM agrees to remove and take title to
such sulfur in exchange for a fee payable by CRNF to CRRM of $11.50 per long
ton, with such fee representing the costs incurred by CRRM to transport and
store sulfur to block. The foregoing fee may be adjusted from time to time by
mutual agreement of the parties to take into account charges assessed by third
parties for loading sulfur into equipment owned or controlled by CRRM, or other
potential increases or decreases in charges.
Section 2.7 Water.
(a) Raw Water. The allocation of raw water rights and obligations between CRNF
and CRRM is provided in the Raw Water and Facilities Sharing Agreement.
(b) Sour Water. CRRM shall receive and process, at no cost to CRNF, all of the
Sour Water produced at the Fertilizer Plant which does not exceed the volume
parameters set forth on Annex B to this Exhibit E.
(c) Refinery Supply of Fire Water. CRRM shall, at no cost or expense to CRNF,
use reasonable efforts to keep and maintain its Fire Water systems, tanks, water
inventory and equipment in such condition, repair and state of readiness so as
to allow uninterrupted service to CRNF for use at the Fertilizer Plant and shall
grant CRNF access to the Fire Water system for use of such system in conjunction
with the Fire Water system of the Fertilizer Plant, for use in connection with
CRNF’s street sweeper and for use in washing down the Fertilizer Plant coke pad.
The Refinery’s Fire Water system and the points of access by CRNF to the Fire
Water system are shown on Plot Plan A which constitutes part of Annex A to this
Exhibit E. Notwithstanding the foregoing, CRNF acknowledges and agrees that CRRM
shall not be liable for any damages incurred resulting from its failure or
inability to provide Fire Water hereunder. If CRRM should cease operations of
the Refinery (including the Refinery Fire Water system), CRRM shall provide
advance notice of such cessation of operations to CRNF and CRNF may, upon notice
to CRRM, operate such Refinery Fire Water System, at the cost and expense of
CRNF and for the benefit of CRNF for a period of up to two years.
Section 2.8 Security. CRNF agrees to pay its pro rata share (determined as
provided in Annex B to this Exhibit E) of security services provided under the
Security Contract upon receipt of an invoice from CRRM for such pro rata share,
as provided in Annex B to this Exhibit E. CRRM and CRNF shall also cooperate in
developing and administering a mutual security plan. CRRM may, upon six months
prior written notice to CRNF, require CRNF to enter into a separate agreement
for security services and adopt and administer a security plan covering solely
its premises. CRNF may, upon six months prior written notice to CRRM, terminate
taking security services from CRRM, whereupon at the end of such six month
period, CRNF may cease paying CRRM for such security services and will adopt and
administer its own security plan. CRNF acknowledges and agrees that CRRM shall
not be liable to CRNF for any damages, losses or other liability arising,
directly or indirectly, out of the services performed by any service provider
engaged by CRRM to perform security services, or arising, directly or
indirectly, out of any mutual security plan.
Section 2.9 Hydrogen Supply.
(a) Upon reasonable request by CRRM from time to time during the term of this
Exhibit E, and to the extent available to CRNF, CRNF agrees to provide Hydrogen
to CRRM in accordance with the specifications set forth on Annex B to this
Exhibit E and for the applicable prices set forth on Annex B to this Exhibit E,
in each case subject to the following:
(i) CRNF will not be obligated to provide any Hydrogen to CRRM if such Hydrogen
is required, as determined in a commercially reasonable manner by CRNF based on
its then current or anticipated operation requirements, for the operation of the
Fertilizer Plant;
(ii) CRNF will not be obligated to provide any Hydrogen to CRRM if CRNF or the
board of directors of the general partner of CVR Partners, LP (the sole member
of CRNF) determines, in each case in their sole discretion, that such sale of
Hydrogen would adversely affect the classification of CVR Partners, LP as a
partnership for federal income tax purposes; and
(iii) CRNF will not be obligated to provide any Hydrogen to CRRM if CRNF
determines in its sole discretion that such sale of Hydrogen would not be in
CRNF’s best interest.
(b) Notwithstanding the provisions of (a) above, CRRM and CRNF may purchase
Hydrogen from the other party upon such terms and conditions as the parties
mutually agree upon in writing from time to time with respect to any single
purchase, any series of purchases, or otherwise.
Section 2.10 Natural Gas. CRRM purchases natural gas on Southern Star and such
natural gas is transported and delivered to the Refinery by the Natural Gas Line
and transported and delivered from the Refinery to the Fertilizer Plant by the
NG Interconnect Line. CRRM will nominate and purchase natural gas transportation
and natural gas supplies for the CRNF and CRNF agrees to coordinate with CRRM
with respect to such nominations and to provide CRRM timely information
regarding CRNF’s requirements for natural gas transportation and natural gas
supplies. CRRM shall provide CRNF with an invoice for natural gas supply and
transportation services received by CRNF promptly following CRRM’s receipt of
invoices from Southern Star (or CRRM’s then-current natural gas transportation
provider(s)), any relevant natural gas pipeline and the then current natural gas
supplier(s) and for agreed to fees related to infrastructure constructed by CRRM
to supply natural gas to CRNF, as further detailed in Annex B to this Exhibit E.
Section 2.11 At the request of either CRNF or CRRM, the Parties agree to use
their commercially reasonable efforts to (a) add CRNF as a party to any natural
gas transporter, any successor natural gas provider, or to reach some other
mutually acceptable accommodation (including, but not limited to separate
natural gas transportation agreements or sales agreements) whereby both CRRM and
CRNF would each be able to receive, on an individual basis, natural gas
transportation service from the current natural gas provider or a successor
natural gas provider on similar terms and conditions; and (b) separate natural
gas purchasing so that the CRRM and CRNF would each purchase for their own
account the natural gas supplies to be delivered to the Refinery and Fertilizer
Plant respectively.
Section 2.12 Railroad Tracks. CRRM and CRNF currently share rail services on
railroad tracks that traverse the Refinery premises in part and the Fertilizer
Plant premises in part, some of which railroad tracks are owned by Union Pacific
and operated by South Kansas & Oklahoma Railroad, Inc., or their successors
(“Main Tracks”), some of which railroad tracks are owned and operated by CRRM
(“Refinery Tracks”), and some of which railroad tracks are owned and operated by
CRNF (“Fertilizer Tracks”). The Parties agree to coordinate and cooperate to
ensure that each Party has access to the Main Tracks, the Refinery Tracks, and
the Fertilizer Tracks for the receipt of Feedstocks and delivery out of
products, and to pay a mutually agreed prorated share of the costs and expense
of maintaining such railroad tracks based upon an approximation of actual use.
Each Party shall use its best commercially reasonable efforts to move railroad
cars from the Main Tracks to the Refinery Tracks or the Fertilizer Tracks as
soon as possible following arrival of such railroad cars. Each Party shall
utilize such Party’s own railroad sidings for the loading and unloading of any
products or other items by such Party. Railroad track sharing between the
Parties shall also be subject to and in accordance with the railroad trackage
easements provided for in the Easement Agreement.
Section 2.13 South Administration Building, Laboratory Building, and Oil Storage
Building Use and Occupancy. The CRRM will allow CRNF to occupy a portion of the
buildings known on the date hereof as the “South Administration Building,” the
“Laboratory Building,” and the Oil Storage Building for, without limitation,
purposes of office space, maintenance space, storage and laboratory space
therein, as more specifically provided in the Agreement.
Section 2.14 Tank Capacity. To the extent available, CRRM and CRNF agree to
provide the other Party with finished product tank capacity from time to time.
The terms under which such tank capacity will be provided, including the fee,
term and tank designation will be mutually agreed upon by the Parties.
ARTICLE 3 
TERMINATION
Section 3.1 Termination. This Exhibit E may be terminated as follows:
(a) by one Party (the “Non-Breaching Party”) upon notice to the other Party (the
“Breaching Party”), following the occurrence of an Event of Breach with respect
to the Breaching Party. For purposes hereof, an “Event of Breach” occurs when
both of the following exist: (i) a breach of this Exhibit E by the Breaching
Party has not been cured by such Breaching Party within 30 days after receipt of
written notice thereof from the Non-Breaching Party or, in the case of a breach
that is not reasonably feasible to effect a cure within said 30-day period,
within 90 days after such receipt provided that the Breaching Party diligently
prosecutes the cure of such breach; and (ii) the breach materially and adversely
affects the ability of the Non-Breaching Party to operate its Refinery or its
Fertilizer Plant, as the case may be;
(b) by CRRM effective as of the permanent termination of substantially all of
the operations at the Refinery (with no intent by CRRM or its successor to
recommence operations at the Refinery); provided, however, that notice of such
permanent termination of operations shall be provided by CRRM to CRNF at least
12 months prior to such permanent termination;
(c) by CRNF effective as of the permanent termination of substantially all of
the fertilizer production operations at the Fertilizer Plant (with no intent by
CRNF or its successor to recommence operations at the Fertilizer Plant);
provided, however, that notice of such permanent termination of operations shall
be provided by CRNF to CRRM at least 12 months prior to such permanent
termination; or
(d) by one Party upon notice to the other Party following (i) the appointment of
a receiver for such other Party or any part of its property, (b) a general
assignment by such other Party for the benefit of creditors of such other Party,
or (c) the commencement of a proceeding under any bankruptcy, insolvency,
reorganization, arrangement or other law relating to the relief of debtors by or
against such other Party; provided, however, that if any such appointment or
proceeding is initiated without the consent or application of such other Party,
such appointment or proceeding shall not constitute a termination event under
this Exhibit E until the same shall have remained in effect for 60 days.
Section 3.2 Effects of Expiration or Termination. CRRM and CRNF agree that upon
and after expiration or termination of this Exhibit E:
(a) Each Party will remain obligated to make any payment due to the other Party
hereunder for any Feedstock or Service delivered to or purchased by such Party
prior to termination.
(b) Liabilities of any Party arising from any act, breach or occurrence prior to
termination will remain with such Party.
(c) The Parties’ rights and obligations under Sections 4.1 and 4.6 and the
second paragraph of Section 2.10 will survive the expiration or termination of
this Exhibit E.
ARTICLE 4 
OPERATION OF FERTILIZER PLANT AND REFINERY
Section 4.1 Cooperation. CRRM and CRNF shall cause their respective personnel
located at the Refinery and the Fertilizer Plant to fully cooperate with, and
comply with the reasonable requests of, the other Party and its employees,
agents and contractors to support such other Party’s operations in a safe and
efficient manner; provided, however, that nothing in this Section 4.1 shall
require the expenditure of any monies other than may otherwise be required
elsewhere in this Exhibit E. In addition, the Parties agree to (a) meet promptly
following the request by either Party to develop a long term plan for the
bifurcation of those properties and services that one Party or the other deems
appropriate to bifurcate and (b) cooperate fully with each other to implement
such plan in an expeditious and cost effective manner. The costs of implementing
any such program, such as costs and expense of negotiating with contract
counterparties and legal fees, shall be borne equally unless otherwise agreed.
Section 4.2 Fertilizer Plant Operations. Subject to the express obligations of
the Parties under this Exhibit E, no provision of this Exhibit E is intended as,
or shall be construed to be, any agreement on the part of CRNF to operate the
Fertilizer Plant in any particular manner or to continue operations at the
Fertilizer Plant, all in its sole discretion; provided, however, that prior
notice of any permanent termination of operations shall be provided by CRNF to
CRRM pursuant to Section 3.2(c).
Section 4.3 Refinery Operations. Subject to the express obligations of the
Parties under this Exhibit E, no provision of this Exhibit E is intended as, or
shall be construed to be, any agreement on the part of CRRM to operate the
Refinery in any particular manner or to continue operations at the Refinery, all
in its sole discretion; provided, however, that prior notice of any permanent
termination of operations shall be provided by CRRM to CRNF pursuant to Section
3.2(b).
Section 4.4 Suspension of Services.
(a) Temporary Suspension of Feedstock or Services for Repairs/Maintenance. The
provision of one or more of the Feedstocks or Services by the Parties may be
temporarily suspended for such periods of time as are necessary to carry out
scheduled or unscheduled maintenance or necessary repairs or improvements to the
Refinery or the Fertilizer Plant, as the case may be (each, a “Temporary Service
Suspension”). In connection with any such Temporary Service Suspension, CRRM or
CRNF (as applicable) may elect to reduce, interrupt, allocate, alter or change
the Feedstock or Services that it is required to provide hereunder, provided
that, except in the case of emergencies, the applicable Party shall deliver not
less than 30 days prior written notice to the other Party of any planned
Temporary Service Suspension, including relevant details relating to the
proposed reduction, interruption, allocation, alteration or change in the
Feedstock or Services as a result of the Temporary Service Suspension. Upon the
occurrence and during the continuation of Temporary Service Suspension, the
parties shall cooperate to attempt to arrange for Feedstock or Services to be
furnished to the other Party in an alternate manner or by a third party
acceptable to affected Party, to minimize or reduce the effect of such Temporary
Service Suspension on the applicable Party’s operations.
(b) Emergency Repairs. The Parties shall provide notice to the other as soon as
reasonably possible (and in any event within 24 hours) in the event of any
emergency repair or unplanned required maintenance that is affecting or will
affect provision of the Services. Each Party shall use commercially reasonable
efforts to complete any such emergency repairs in a timely manner and to resume
the provision of such Service as soon as practicable.
Section 4.5 Priority Supply. CRRM and CRNF shall each have priority over third
parties with respect to any Feedstocks and Services to be made available to such
Party (the “Receiving Party”) by the other Party (the “Supplying Party”) under
this Exhibit E, provided that, to the extent that purchase of any particular
Feedstock or Service by a Receiving Party is discretionary on the part of the
Receiving Party and the Receiving Party has not purchased from the Supplying
Party the quantity of the Feedstock or Service that is presently available from
the Supplying Party, then the Supplying Party may offer and sell such available
Feedstock or Service to a third party so long as the Supplying Party first gives
to the Receiving Party written notice of such prospective offer and sale and the
option to purchase such Feedstock or Service on the terms provided in this
Exhibit E with respect to such available Feedstock or Service, provided that the
Receiving Party exercises such option by written notice to the Supplying Party
within five days following the date Supplying Party gives its written notice to
Receiving Party with respect to the available Feedstock or Service.
Section 4.6 Audit and Inspection Rights. CRRM and CRNF shall each (“Requesting
Party”) have the right, upon reasonable written notice to the other Party
(“Other Party”), to audit, examine and inspect, at reasonable times and
locations, all documentation, records, equipment, facilities, and other items
owned or under the control of the Other Party that are reasonably related to the
Feedstocks and Services provided for under this Exhibit E, solely for the
purpose of confirming the measurement or pricing of, or tolerances or
specifications of, any Feedstocks or Services, confirming compliance and
performance by the Other Party, or exercising any rights of the Requesting
Party, under this Exhibit E.
Section 4.7 Upgrade Costs. In the event that either CRRM or CRNF (“Requiring
Company”) requires that any capital or other upgrades be made by the other Party
(“Upgrading Party”) to any of the Upgrading Party’s equipment or other
facilities in connection with the provision of any Feedstock or Services under
this Exhibit E, the Upgrading Party shall cooperate in implementing any such
upgrades, provided that: (a) such upgrade does not adversely affect in a
material respect the Upgrading Party’s facilities or operations, and (b) the
Requiring Party pays (on terms and conditions acceptable to the Upgrading Party)
any and all costs of implementing such upgrade, and any increase in ongoing
costs to the Upgrading Party (including without limitation the costs of
insurance, licenses, maintenance, permits, repairs, replacements, and taxes).
Section 4.8 Successor Third Party Agreements. In the event that any of the
Messer Agreement, TKI Phase I Agreement, TKI Phase II Agreement, Gas Contract,
or any other agreement with or between any third parties that relates to any
Feedstock or Services referred to in this Exhibit E, terminates prior to the
termination of this Exhibit E, the parties shall in good faith cooperate to
replace any such agreements with successor agreements with commercially similar
terms, in which case reference herein to the terminated third party agreement
shall be deemed a reference to the applicable successor agreement. In the event
that such a successor agreement is not entered into or is entered into on terms
that are not commercially similar, then the parties will negotiate in good faith
to determine the terms and conditions, if any, that are commercially practicable
for the applicable Feedstock or Services to be furnished by one party to the
other.
[Remainder of page intentionally left blank.]







ANNEX A


FACILITIES DESCRIPTION


The Fertilizer Plant is shown on Plot Plan A attached hereto.
The Gasification Unit is shown on Plot Plan A attached hereto.
The Ammonia Synthesis Loop is shown on Plot Plan A attached hereto.
The UAN Plant is shown on Plot Plan A attached hereto.
The Messer Facility is shown on Plot Plan A attached hereto.
The Administrative and Warehouse Building is shown on Plot Plan A attached
hereto.
The Feedstock Delivery Points are shown on Plot Plan A and Drawing D11-0913B
attached hereto. The coke Feedstock Delivery Point is the south side of the
Refinery’s coke pit.
The Utility Facilities are shown on Plot Plan A attached hereto.
The Grounds are shown on Plot Plan A attached hereto.
The Offsite Sulfur Recovery Unit is shown on Plot Plan A attached hereto.
The Refinery is shown on Plot Plan A attached hereto.



Plot Plan A
a1013cvilerstep10masim2.gif [a1013cvilerstep10masim2.gif]

Drawing D11-0913B
a1013cvilerstep10masim8.gif [a1013cvilerstep10masim8.gif]

ANNEX B
ANALYSIS, SPECIFICATIONS AND PRICING FOR FEEDSTOCK AND SERVICES
FEEDSTOCKS:

Hydrogen-Gaseous-Puritynot less than 99.9 mol. %-Flow21 mmscf/day
maximum-Pressure450 psig ± 30 psi-Carbon Monoxideless than 10 ppm-Carbon
Dioxideless than 10 ppm-Price for sales from Fertilizer Company to Refinery
CompanyFor the first 1.675 mmscfd (aggregated monthly) of Hydrogen, the Hydrogen
price shall be $0.46 per 100scf based on an Ammonia Price of $300.00 per short
ton. For any Hydrogen in excess of 1.675 mmscfd (aggregated monthly), the
Hydrogen price for such excess Hydrogen shall be $0.55 per 100scf based on a UAN
Price of $150.00 per short ton. The Hydrogen price per 100scf shall adjust as of
the first day of each calendar month up or down in the same percentage as the
Ammonia Price or UAN Price for the immediately preceding calendar month adjusts
up or down from $300.00 per short ton or $150.00 per short ton,
respectively.-Flow measurementAll Hydrogen flows shall be measured by a standard
sharp edge orifice plate and differential pressure transmitter located at the
Fertilizer Plant. The measured flow shall be pressure and temperature
compensated and totalized by the Fertilizer Plant's Honeywell process control
computer (TDC 3000) or any replacement computer. All transmitter signals and
computer calculations are available to the Refinery through the existing
communications bus for verification. Calibration of the transmitter shall be
done at least annually and may be done more frequently at Refinery Company's
request.Nitrogen-Gaseous-Purity99.99 mol. % (minimum) (5 ppm oxygen
maximum)-Pressure
180 psig (+ 10 psig)
-Flow20,000 scfh (normal); 40,000 scfh (maximum)-TemperatureAmbient-Price$0.25
per cscf based on a total electric energy cost of $0.035 per KWH; provided,
however, that this price will increase or decrease in the same percentage as the
Fertilizer Company's electric bill from the City of Coffeyville (or from such
other electric utility provider as the Fertilizer Company may have from time to
time in the future) increases or decreases on a per/KWH basis and each such
price adjustment shall apply to any gaseous nitrogen sold by Fertilizer Company
after the date of such adjustment to the date of the next adjustment.

A-D-2

--------------------------------------------------------------------------------

         Exhibit A

-Flow measurementAll Nitrogen flows shall be measured by a standard sharp edge
orifice plate and differential pressure transmitter located at the Fertilizer
Plant. The measured flow shall be pressure and temperature compensated and
totalized by the Fertilizer Plant's Honeywell process control computer (TDC
3000) or any replacement computer. All transmitter signals and computer
calculations are available to the Refinery through the existing communications
bus for verification. Calibration of the transmitter shall be done at least
annually and may be done more frequently at Refinery Company's
request.Oxygen-Gaseous-Purity99.6 mol. % (minimum)-Pressure65 psig (± 5
psig)-Flow29.8 STPD or more upon the request of the Refinery Company-PriceFor
Flow from 0 - 29.8 STPD, there will be no charge to the Refinery CompanyFor Flow
greater than 29.8 STPD, Refinery Company will pay Fertilizer Company $50.00 per
short ton of gaseous Oxygen.This price will be effective from November 1, 2017.
In addition, Refinery Company agrees to pay Fertilizer Company a one-time
payment of $74,779.50 within a reasonable amount of time after Refinery
Company’s receipt of invoice.-TemperatureAmbient-Flow measurementAll Oxygen
flows shall be measured by a standard sharp edge orifice plate and differential
pressure transmitter located at the Fertilizer Plant. The measured flow shall be
pressure and temperature compensated and totalized by the Fertilizer Plant’s
Honeywell process control computer (TDC 3000) or any replacement computer. All
transmitter signals and computer calculations are available to the Refinery
through the existing communications bus for verification. Calibration of the
transmitter shall be done at least annually and may be done more frequently at
Refinery Company’s request.The meter measures Oxygen in SCF. The parties agree
that the conversion rate from SCF to short ton is 24,157 SCF/ short ton.Sour
water-Composition
.80% ammonia (maximum)
0.05 mol. % H2S (maximum)
-Pressure90 psig (maximum)
35 psig (minimum)-Temperature125°F (normal)-Flow20 gpm (maximum)
12 gpm (normal)-PriceZero dollars ($0)High Pressure Steam

A-D-1

--------------------------------------------------------------------------------

         Exhibit A

-Pressure600 psig ± 10 psi (normal)#VALUE!
As available, up to 75,000 pounds per hour (to Fertilizer Company)
As available, 50,000 + 20,000 pounds per hour (to Refinery Company)
-PriceThe price is dependent upon the natural gas price (symbolized by "NGP" in
the formulae below) and "steam flow" in the formulae below is determined by the
Fertilizer Plant's process control computer:To Fertilizer Company:Price =
(1.22)(NGP)(steam flow)/1000To Refinery Company:Price = (1.10)(NGP)(steam
flow)/1000For purposes of determining the price of High Pressure Steam
hereunder, NGP means the price of natural gas measured at a per mmbtu rate based
on the price for natural gas actually paid by Refinery Company for the month
preceding the sale. Notwithstanding anything to the contrary set forth herein,
Refinery Company shall have no obligation to pay for High Pressure Steam during
periods when Refinery Company is flaring fuel gas.-Flow measurementAll High
Pressure Steam flows shall be measured by a standard sharp edge orifice plate
and differential pressure transmitter located at the Fertilizer Plant. The
measured flow shall be totalized by the Fertilizer Plant's Honeywell process
control computer (TDC 3000) or any replacement computer. All transmitter signals
and computer calculations are available to the Refinery through the existing
communications bus for verification. Calibration of the transmitter shall be
done at least annually and may be done more frequently at Refinery Company's
request.Low Pressure Steam-FlowVariable-PressureApproximately 120-170
psi-PriceZero dollars ($0)Natural Gas-PurityPipeline quality natural gas
(Refinery fuel gas will not be considered natural gas for the purposes of this
section)-FlowAll-natural gas required by the Fertilizer Plant will be variable
but anticipated to be approximately 2,500 MMBtu/day-Price:
Fertilizer Company will pay Refinery Company each month a fee equal to the sum
of:
• Natural Gas Costs, plus
• $0.081 per MMBtu of natural gas received by Fertilizer Plant for the Refinery
Company’s transportation fee for the Natural Gas Line, plus
• $0.01 per MMBtu of natural gas received by Fertilizer Plant for the Refinery
Company’s transportation fee for the NG Interconnect Line.


This price will be effective from November 1, 2017.

A-E-2

--------------------------------------------------------------------------------

         Exhibit A

-Natural Gas CostsFertilizer Company agrees to pay Refinery Company for the
actual costs per MMBtu of natural gas delivered to and accepted by the
Fertilizer Plant as invoiced to the Refinery Company by Southern Star. These
costs include fees for the natural gas commodity, Southern Star transportation
fees and any other fees detailed on the Southern Star invoice.
Refinery Company’s Transportation Fee for the Natural Gas Line and Escalation
Fee
Fertilizer Company agrees to pay Refinery Company’s transportation cost of
$0.081/MMBtu which consists of Fertilizer Company’s share of the Refinery
Company’s interest costs to construct the pipeline and costs to operate,
maintain and transport natural gas on the Natural Gas Line.The Parties agree
that that cost to operate and maintain the Natural Gas Line is $0.007/MMBtu and
this portion of the transportation fee will be subject to change commencing
January 1, 2020 and each anniversary thereafter. The cost will be adjusted using
the Bureau of Labor Statistics (“BLS”) Employment Costs Index Average for
Private Industry Workers (all workers) for the previous year.Refinery Company’s
Transportation Fee for the NG Interconnect LineRefinery Company’s cost to
transport, operate and maintain the NG Interconnect Line from the Refinery to
the Fertilizer Plant is $0.01/MMBtu.Stand-by Sales and Transportation Agreement
Fertilizer Company agrees that upon the effective date and during the initial
term of Refinery Company’s stand-by sales and transportation agreement with
Atmos Energy for natural gas in the event Southern Star is not able to deliver
natural gas to the Refinery, Fertilizer Company will pay Refinery Company
$500.00 per month during the initial term of such stand-by agreement. The
Parties agree to negotiate such payment for any renewal term(s) or new agreement
for stand-by natural gas service.
To the extent any natural gas is delivered and received from Atmos Energy, the
Parties agree that the price for natural gas detailed above is not in effect and
each of the Parties will pay for its pro-rata share of natural gas delivered and
received and any other costs detailed on Atmos Energy’s invoice that is
applicable to such Party.

SERVICES:

Firewater-Pressure185 psig (maximum)
100 psig (minimum)-Temperature70°F (normal)-Flow2,000 gpm (maximum)
0 gpm (normal)-PriceZero dollars ($0)Instrument Air-Purity-40°F dew point
(normal operating)-Pressure
125 psig + 10 psi (normal operating)

A-F-3

--------------------------------------------------------------------------------

         Exhibit A

-Flow4000 scfm maximum (normal operating)-TemperatureAmbient-PriceTo the
Refinery Company:$18,000 per month (prorated on a per diem basis to reflect the
number of days, including partial days, in the applicable month that Instrument
Air is provided) based on $.035 total laid in cost per KWH; provided, that this
price will increase or decrease in the same percentage as the Fertilizer
Company's total laid in cost for electricity from the City of Coffeyville (or
from such other electric utility provider as the Fertilizer Company may have
from time to time in the future) increases or decreases on a per/KWH basis and
each such price adjustment shall apply to any Instrument Air sold by Fertilizer
Company after the date of such adjustment until the date of the next adjustment;
provided, however, that such cost shall be reduced on a pro-rata basis for each
day that such Instrument Air is not available from the Messer Facility.To the
Fertilizer Company:$18,000 per month (prorated on a per diem basis to reflect
the number of days, including partial days, in the applicable month that
Instrument Air is provided) based on $.039 total laid in cost per KWH; provided,
that this price will increase or decrease in the same percentage as the Refinery
Company's total cost for electricity from Kansas Gas and Electric Company (or
from such other electric utility provider as the Refinery Company may have from
time to time in the future) increases or decreases on a per/KWH basis and each
such price adjustment shall apply to any Instrument Air sold by Refinery Company
after the date of such adjustment until the date of the next adjustment.-Flow
measurementAll Instrument Air flows shall be measured by a standard sharp edge
orifice plate and differential pressure transmitter located at the Fertilizer
Plant. The measured flow shall be totalized by the Fertilizer Plant’s Honeywell
process control computer (TDC 3000) or any replacement computer. All transmitter
signals and computer calculations are available to the Refinery through the
existing communications bus for verification. Calibration of the transmitter
shall be done at least annually and may be done more frequently at Refinery
Company’s request.




SECURITY
Fertilizer Company shall pay Refinery Company a pro rata share of Refinery
Company's direct costs of providing security services for the entire Fertilizer
Plant/Refinery complex, which pro rata share shall be mutually agreed upon by
the Parties based upon a commercially reasonable allocation of such costs in
relation to the security services as provided to the Fertilizer Plant and the
Refinery.







EXHIBIT F
LEASE
ARTICLE 1
DEFINITIONS.
1. Premises. Subject to the covenants and conditions of this Lease, CRRM leases
to CRNF, and CRNF leases from CRRM, the premises (the “Premises”) described on
Annex A to this Exhibit F, which Premises are located in (a) a building
currently known as CRRM’s South Administration Building (the “Admin Building”),
(b) a building currently known as CRRM’s Laboratory Building (the “Lab
Building”), and (c) a building currently known as CRRM’s Oil and Chemical
Storage Building (the “Storage Building”). CRRM reserves the right, upon not
less than 30 days prior written notice to CRNF, to relocate any of the Premises
within the Admin Building, the Lab Building or the Storage Building to any
reasonably equivalent space therein.
2. Use of Premises. The Premises may be used for the following purposes (the
“Permitted Uses”):
(a) The portion of the Premises located in the Admin Building shall be used only
for general office, storage and warehouse space, and for maintenance and repair
activities (including, but not limited to, welding, machining, and other
equipment maintenance and repairs as needed to support CRNF’s plant operations)’
(b) The portion of the Premises located in the Lab Building shall be used only
for general laboratory work; and
(c) The portion of the Premises located in the Storage Building shall be used
only for oil and chemical storage.
CRNF shall also have the right to reasonable non-exclusive use of the parking
areas, driveways, sidewalks and approaches adjoining or otherwise serving the
Admin Building, the Lab Building or the Storage Building that are owned or
leased by CRRM, for the purpose of ingress and egress in connection with CRNF’s
use of the Premises for the Permitted Uses, and the right to reasonable
non-exclusive use of lobby areas, hallways, restroom facilities, break rooms,
closets, conference rooms, and copy rooms within the Admin Building, the Lab
Building, or the Storage Building in connection with CRNF’s use of the Premises
for the Permitted Uses, provided that all such uses shall be subject to such
reasonable requirements, restrictions, and rules as CRRM may designate from time
to time for purposes of coordination of CRNF’s use with use by CRRM and its
employees, agents, contractors, and other invitees, or for purposes of safety,
security, preservation of property, or compliance with laws or insurance
requirements, as CRRM may reasonably determine from time to time.
3. Termination. This Exhibit F may be terminated by CRNF by providing CRRM with
at least 180 days prior written notice.
4. Rent Payments. CRNF shall pay to CRRM rent in monthly installments of Eight
Thousand Dollars ($8,000) per month (the “Monthly Rent”), with each monthly
installment being due and payable on the first day of each calendar month, in
advance and without notice or demand, at CRRM’s address set forth in the
Agreement, or at any other place CRRM designates in writing, provided, however,
that the Monthly Rent shall increase effective as of the third anniversary of
the Effective Date, and on each anniversary date thereafter until this Exhibit F
is terminated in accordance with its terms, to reflect any percentage increase
in the Consumer Price Index for All Urban Consumers, U.S. City Average, All
Items (1982-84 = 100) as published by the United States Department of Labor,
Bureau of Labor Statistics (the “CPI”), as reflected by any percentage increase
between the CPI as most recently published prior to the Effective Date (the
“Effective Date CPI”) and the CPI as most recently published prior to the
effective date of any such increase in Monthly Rent (the “Current CPI”). In the
event of such increase, the Monthly Rent shall be increased by an amount equal
to the product obtained by multiplying the original Monthly Rent by a fraction,
the numerator of which shall be the Current CPI and the denominator of which
shall be the Effective Date CPI. In the event that the CPI ceases to be
published or available within 60 days prior to the effective date of any such
increase in Monthly Rent, then CRRM may utilize any similar governmental price
index for purposes of determining and computing any applicable increase in
Monthly Rent. Rent shall be prorated for any partial month upon termination of
this Exhibit F.
5. Possession at Beginning of Term. CRRM shall give possession of the Premises
to CRNF as of the Effective Date.
6. Condition of Premises.
(a) CRNF acknowledges that CRNF has inspected the Premises and, except as may be
provided otherwise in this Lease and without abrogating CRRM’s obligations under
Section 11 hereof, CRNF accepts the Premises in their present condition.
(b) Upon termination of this Exhibit F, except for damage caused by fire or
other insured perils, CRNF shall at CRNF’s expense: (i) surrender the Premises
in as good a condition as the Permitted Uses will have reasonably permitted,
subject to normal wear and tear, and subject to all other obligations of CRNF in
this Lease; (ii) have removed all of CRNF’s property from the Premises; (iii)
have promptly repaired any damage to the Premises caused by the removal of
CRNF’s property; and (iv) leave the Premises free of trash and debris and the
building in “broom clean” condition.
7. Signs and Advertisements. CRNF shall be entitled to place reasonable signs on
the building, and shall be permitted to affix such other signs and advertising
as CRNF shall deem appropriate, so long as such signs comply with local
ordinances.
8. Utilities and Services. CRNF shall pay for and provide all electricity, gas,
water, telephone, and heating, ventilating and air conditioning services, used
in commercially reasonable quantities by CRNF in the Premises. CRRM shall
provide reasonable trash removal and other routine janitorial services for
office space within the Premises.
9. Alterations. CRNF shall not make any substantial alterations or additions in
or to the Premises without the prior written consent of CRRM, which consent
shall not be unreasonably withheld.
10. Maintenance and Repair by CRNF. Except for the obligations imposed upon CRRM
in Section 11 hereof, and except for damage resulting from fire or other
casualty and ordinary wear and tear, CRNF shall, at CRNF’s sole cost and
expense, keep the Premises in good order, repair and condition. CRNF will
perform maintenance and repair obligations imposed upon CRRM in Section 11
hereof subject to a mutually agreed upon reduction in the Monthly Rent.
11. Maintenance and Repair by CRRM. CRRM, during the Term and at CRRM’s sole
cost and expense, will maintain and keep in good repair the roof, exterior
walls, windows, doors, gutters, downspouts, foundations and all other structural
components of the Premises, and all heating, ventilating, air conditioning,
plumbing, sewer, electric, gas, water, and telephone lines, fixtures and
systems, and parking areas, serving the Premises, including light ballasts or
bulbs for ceiling lighting fixtures, but excluding any lines, fixtures or
systems owned or installed by or for CRNF for purposes of accommodating any
special requirements of CRNF. CRRM will be under no obligation, and will not be
liable for any failure, to make any repairs until and unless CRNF notifies CRRM
in writing they are necessary, in which event CRRM will have a reasonable time
after notice to make such repairs. CRNF shall bear the cost and expense of any
repairs or replacements required by, or any damages to the Premises or other
property of CRRM caused by, the acts or omissions of CRNF or any of CRNF’s
employees, agents, contractors, or other invitees.
12. Real Estate Taxes and Special Assessments. CRRM shall pay all real estate
taxes and special assessments imposed upon the Premises.
13. Legal Requirements. CRNF shall comply with all laws, order, ordinances and
other public requirements now or hereafter affecting the Premises or the use
thereof, including without limitation ADA, OSHA and like requirements, and
indemnify and hold CRRM harmless from expense or damage resulting from failure
to do so. Notwithstanding the foregoing, neither CRNF nor CRRM shall be required
to make any improvements or alterations to the Premises to bring the Premises
into compliance. In the event of noncompliance and the failure of CRNF or CRRM
to make required improvements or alterations, either Party may terminate this
Lease effective as of a date not less than 30 days after written notice to the
other Party.
14. Toxic or Hazardous Materials. CRNF shall not store, use or dispose of any
toxic or hazardous materials in, on or about the Premises in violation of any
law without the prior written consent of CRRM. CRNF, at its sole cost, will
comply with all laws relating to CRNF’s storage, use and disposal of hazardous
or toxic materials. CRNF shall be solely responsible for and will defend,
indemnify and hold CRRM, its agents and employees, harmless from and against all
claims, costs and liabilities, including attorney’s fees and costs, arising out
of or in connection with the removal, clean-up and restoration work and
materials necessary to return the Premises, and any other property of whatever
nature affected, to their condition existing prior to contamination by CRNF, if
and as may be required by applicable laws or regulations. CRNF’s obligations
under this Section 14 will survive any expiration or termination of this Lease.
15. Environmental. CRRM shall be solely responsible for and will defend,
indemnify and hold CRNF, its agents and employees, harmless from and against all
claims, costs and liabilities, including attorney’s fees and costs, arising out
of or in connection with, the presence of any toxic or hazardous materials in,
on, beneath or about the Premises, at or prior to the Effective Date, or
thereafter placed, released or discharged in, on, beneath or about the Premises
by CRRM or any of its affiliates or their respective agents, employees,
contractors, subcontractors and invitees.
16. Personal Property. CRRM shall not be liable for any loss or damage to any
merchandise inventory, goods, fixtures, improvements or personal property of
CRNF in or about the Premises, regardless of the cause use of such loss or
damage.
17. CRRM’s Right of Entry. CRRM or CRRM’s agent may, after reasonable advance
notice to CRNF, enter the Premises at reasonable hours to examine the same, to
show the same to prospective lenders and purchasers, and to do anything CRRM may
be required to do hereunder or which CRRM may deem reasonably necessary for the
good of the Premises.
18. CRNF Default; CRRM Remedies. A default of this Lease shall occur upon any of
the following events:
(a) CRNF fails to pay the rent and/or other sums payable hereunder within 10
days after written notice from CRRM that same has not been paid when due; or
(b) CRNF fails to comply with any other provision, covenant, warranty or term of
this Lease, and such failure or noncompliance continues for a period of 30 days
after written notice from CRRM; provided that CRNF shall not be in default if
such failure or noncompliance cannot reasonably be cured within such 30 days, so
long as CRNF in good faith commences such cure within such 30 days and completes
same within 90 days after such notice; or
(c) CRNF is adjudged a bankrupt, or CRNF makes an assignment for the benefit of
its creditors, or a receiver is appointed over any property of CRNF in or upon
the Premises or for any part or all of CRNF’s property wherever located pursuant
to any action, suit or proceeding and such assignment or receivership is not
vacated or annulled within 60 days of such assignment or appointment of the
receiver.
Upon the occurrence of any of the foregoing events of default by CRNF, CRRM
shall have the right to reenter and repossess the Premises, and CRRM shall have
full rights of use and enjoyment and shall have the right to terminate this
Lease. CRRM shall have the right to recover all rent accrued through the date of
CRRM’s reentry, including all reasonable costs of collection and reasonable
attorney’s fees incurred by CRRM in covering the rent. After such reentry, CRRM
may lease the Premises for the remainder of the Term to another party for a
reasonable rent. CRRM shall have the right to recover any expenses it incurs in
reletting the Premises, including without limitation, necessary renovations and
alternations of the Premises, reasonable attorney’s fees, and real estate
commissions paid. CRRM shall also have the right to recover any deficiency in
rent or other charges that would have been payable by CRNF if it had not
defaulted and this Lease continued until the end of the then current Term. All
of the foregoing remedies shall be in addition to any rights or remedies CRRM
may have should a default occur.
19. CRRM Default; CRNF Remedies.
(a) If CRNF believes that CRRM has breached or failed to comply with any
provision of this Lease applicable to CRRM, CRNF will give written notice to
CRRM describing the alleged breach or noncompliance. CRRM will not be deemed in
default under this Lease if CRRM cures the breach or non-compliance within 20
days after receipt of CRNF’s notice or, if the same cannot reasonably be cured
within such 20 day period, if CRRM in good faith commences to cure such breach
or non-compliance within such period and then diligently pursues the cure to
completion.
(b) If CRRM breaches or fails to comply with any provision of this Lease
applicable to CRRM and such breach or noncompliance is not cured within the
period of time described in Section 19(a), then CRNF may (i) terminate this
Lease; and/or (ii) incur any expense necessary to perform the obligation of CRRM
specified in such notice and set off any amount expended against the next
payment of rent coming due under this Lease; and/or (iii) sue for injunctive
relieve, specific performance and/or damages; and/or (iv) seek any other remedy
available at law or in equity.
20. Damage by Casualty.
(a) In the event, during the Term, the Premises hereby let, or the buildings on
said Premises, shall be destroyed or shall be so damaged by fire or other
casualty as to become untenantable, then in such event, at the option of either
CRRM or CRNF , this Lease may be terminated. Any option to terminate granted
herein must be exercised by written notice to the other within 30 days of the
date of such damage or destruction. If either Party exercises its option to
terminate this Lease, (a) the Lease will expire and this Lease shall terminate
as of the date of such damage or destruction, (b) CRNF shall immediately
surrender said Premises and all interest therein to CRRM, and (c) CRNF shall pay
rent within the Term only to the time of such damage or destruction.
(b) In the event neither CRRM nor CRNF elects to terminate this Lease, this
Lease shall continue in full force and effect and CRRM will repair and restore
such damage with reasonable promptness, subject to force majeure, delays for
insurance adjustments and delays caused by matters beyond CRRM’s control. In no
event will CRRM be obligated to repair, restore or replace any of the property
required to be insured by CRNF in accordance with Section 22(b).
(c) In the event the Premises is rendered untenantable but the Parties do not
elect to terminate this Lease, the rent will abate beginning on the date of such
damage. Such abatement will end on the date that CRRM has substantially
completed the repairs and restoration of the Premises. Such abatement will be an
amount bearing the same ration of the total amount of rent for such period as
the untenantable portion of the Premises bears to the entire Premises.
Notwithstanding the foregoing, in the event the Premises shall be but slightly
injured by fire or other casualty, so as not to render the same untenantable and
unfit for occupancy, then CRRM shall repair and restore the same with all
reasonable promptness, but in that case the rent shall not abate. Except at
provided herein, no compensation or claim shall be made by or allowed to CRNF by
reason of any inconvenience or annoyance arising from the necessity of repairing
any portion of the building or the Premises, however the necessity may occur.
(d) In any event, CRRM may terminate this Lease as of the date 50% or more of
the building of which the Premises are a part is destroyed, by providing written
notice to CRNF within 30 days after such destruction.
21. Eminent Domain.
(a) If the Premises or any substantial part thereof shall be taken under the
power of eminent domain or be acquired for any public or quasi-public use or
purpose, the Lease shall cease and terminate upon the date when the possession
of said premises or the part thereof so taken shall be required for such use or
purpose and the rent at the then current rate shall be apportioned as of the
date of termination.
(b) If any condemnation proceeding shall be instituted in which it is sought to
take or damage any part of the Premises or the building of which the Premises
are a part or the land under it, or if the grade of any street or alley adjacent
to the Premises is changed in any legal authority and such change of grade makes
it necessary or desirable to remodel the Premises to conform to the changed
grade, either CRRM or CRNF shall have the right to terminate this Lease after
having given written notice of termination to the other Party within 60 days
after being notified of the taking of the Premises. Such termination shall be
effective as of the date when physical possession of the applicable portion of
the Premises is taken by the condemning authority and the rent at the then
current rate shall be apportioned as of the date of termination.
(c) If there is a partial taking and the Premises is left untenantable or CRNF’s
access or parking are materially and adversely affected by such partial taking
and CRNF cannot reasonably operated because of such taking, CRNF shall have the
right to terminate this Lease after having given written notice of termination
to CRRM within 60 days after CRNF is notified of the taking of the Premises.
Such termination shall be effective as of the date when physical possession of
the applicable portion of the Premises is taken by the condemning authority and
the rent at the then current rate shall be apportioned as of the date of
termination.
(d) If there is a partial taking which does not affect CRNF’s ability to operate
within the Premises, the rent payable under this Lease will be abated by an
amount allocable to the portion of the Premises which was so taken or sold, and
CRRM will, at CRRM’s sole cost and expense, promptly restore and reconstruct the
Premises to substantially its former condition to the extent the same is
feasible.
(e) In the event this Lease is terminated under Sections 21(a), (b) or (c), no
money or other consideration shall be payable by CRRM or CRNF for the right of
termination and CRNF shall have no right to share in the condemnation award or
in any judgment for termination, and CRNF shall have no right to share in the
condemnation award or in any judgment for damages caused by the taking or the
change of grade. Nothing in this Section 21(e) shall preclude any award being
made to CRNF for loss of business or depreciation to and cost of removal of
equipment or fixtures.
22. CRNF’s Insurance.
(a) CRNF shall maintain, at all times until the termination of this Lease,
commercial general liability insurance on ISO form CG 00 01 10 93 or an
equivalent form covering liability from premises, operations, independent
contractors, property damage, bodily injury, personal injury, products,
completed operations and liability assumed under an insured contract, all on an
occurrence basis, with limits of liability of not less than Two Million Dollars
($2,000,000) combined single limit.
(b) CRNF shall maintain, at all times until the termination of this Lease, all
risk or fire insurance (including standard extended endorsement perils, leakage
from fire protective devices and other water damage) relating to CRNF’s
fixtures, furnishings, equipment, personal property, documents, files, inventory
and work products in amounts which CRNF from time to rime reasonably determines
sufficient.
(c) At all times until the termination of this Lease, CRNF shall furnish CRRM
with a certificate or certificates of insurance evidencing such insurance so
maintained by CRNF and naming CRRM and CRRM’s mortgagees, if any, as additional
insureds.
(d) The Parties acknowledge and agree that the insurance required by this Lease
may be purchased and maintained jointly by the Parties or their affiliates. If
such insurance is purchased and maintained jointly and each Party is a named
insured thereunder, then the requirements of Section 22(c) and Section 24 will
be deemed waived by the Parties.
23. CRRM’s Insurance. CRRM shall maintain, at all times until the termination of
this Lease, all risk or fire insurance relating to the Premises (but excluding
CRNF’s fixtures, furnishings, equipment, personal property, documents, files,
inventory and work products) in amounts that CRRM from time to time reasonably
determines sufficient or CRRM’s mortgagee requires.
24. Waiver of Subrogation. As part of the consideration for this Lease, each of
the Parties hereby releases the other Party hereto from all liability for damage
due to any act or neglect of the other Party (except as hereinafter provided)
occasioned to property owned by said Parties which is or might be incident to or
the result of a fire or any other casualty against loss for which either of the
Parties is now carrying or hereafter may carry insurance; provided, however,
that the releases herein contained shall not apply to any loss or damage
occasioned by intentional acts of either of the Parties hereto. The Parties
hereto further covenant that any insurance they obtain on their respective
properties shall contain an appropriate provision whereby the insurance company,
or companies, consent to the mutual release of liability contained in this
Section.
25. Subletting.
(a) Except as provided in Section 25(b), CRNF shall not sublease the Premises or
any part thereof or allow any other person to be in possession thereof without
the prior written consent of CRRM, , which consent or consents shall not be
unreasonably withheld or delayed.
(b) Notwithstanding anything to the contrary set forth herein, CRRM’s consent
shall not be necessary if the subletting of this Lease is to any of the
following: (a) the surviving entity in the event of the merger or consolidation
of CRNF with another entity; (b) the purchaser of all or substantially all of
CRNF’s assets or equity interests; or (c) any Affiliates of CRNF.
(c) Notwithstanding any permitted subletting, except for a subletting in
accordance with Section 25(b), CRNF shall at all times remain directly,
primarily and fully responsible and liable for the payment of the rent herein
specified and for compliance with all of its other obligations under the terms
and provisions of this Lease.
26. Quiet Possession. CRRM agrees, so long as CRNF fully complies with all of
the terms, covenants and conditions herein contained on CRNF’s part to be kept
and performed, CRNF shall and may peaceably and quietly have, hold and enjoy the
Premises for the Term, it being expressly understood and agreed that the
aforesaid covenant of quiet enjoyment shall be binding upon CRRM, its heirs,
successors or assigns, but only during such Party’s ownership of the Premises.
CRRM and CRNF further covenant and represent that each has full right, title,
power and authority to make, execute and deliver this Lease.
[Remainder of page intentionally left blank.]



ANNEX A

LEASED PREMISES
See location of Admin Building, Lab Building and Storage Building as indicated
on attached plot plan and location of Premises as highlighted on attached
diagrams.
exhibitfannexa-11.jpg [exhibitfannexa-11.jpg]
exhibitfannexa-21.jpg [exhibitfannexa-21.jpg]



exhibitfannexa-31.jpg [exhibitfannexa-31.jpg]

exhibitfannexa-41.jpg [exhibitfannexa-41.jpg]
A-G-4